







Exhibit 10.71




EXECUTION VERSION

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

This SIXTH AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of March 31,
2004, among BEDFORD PROPERTY INVESTORS, INC., a Maryland corporation (the
“Company”),each financial institution from time to time party to this Agreement
(collectively, the “Banks”; each individually, a “Bank”), BANK OF AMERICA, N.A.,
as Administrative Agent for the Banks, Swing Line Lender and L/C Issuer, and
UNION BANK OF CALIFORNIA, N.A., as Syndication Agent.

Factual Background

WHEREAS, Bank of America and certain of the Banks have previously made available
to the Company a revolving credit facility upon the terms and subject to the
conditions set forth in that certain Fifth Amended and Restated Credit Agreement
dated as of May 18, 2001, among the Company, the banks party thereto and Bank of
America, as administrative agent for such banks (the “Existing Credit
Agreement”), which Existing Credit Agreement amended and restated in full that
certain Fourth Amended and Restated Credit Agreement dated as of June 15, 1998,
among the Company, the banks party thereto and Bank of America, as
administrative agent for such banks, as amended from time to time;

WHEREAS, under the Existing Credit Agreement, the Banks party thereto agreed to
make available to the Company a secured revolving line of credit in the maximum
principal amount of $150,000,000;

WHEREAS, the Company has requested that the Banks modify the terms of the
revolving credit facility made available to the Company pursuant to the Existing
Credit Agreement to, among other things, extend the maturity date of the secured
revolving line of credit available to the Company; and

WHEREAS, the Banks have agreed to make available to the Company an amended
secured revolving line of credit upon the terms and subject to the conditions
set forth in this Agreement, which amends and restates in full the Existing
Credit Agreement.

Agreement

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

1.

Definitions.

1.1

Defined Terms.  In addition to the terms defined elsewhere in this Agreement,
the following terms have the following meanings:

“AAA” has the meaning specified in subsection 10.14(b)(vii).

“Act” has the meaning set forth in Section 10.21.

“Adjusted EBITDA” means, for any fiscal quarter, EBITDA, minus a reserve amount
for each parcel of real Property owned by the Company or any consolidated
Subsidiary as of the end of such fiscal quarter equal to the greater of the
following, as evidenced by the most recently delivered consolidated financial
statements of the Company:  (a) one-fourth of the sum of (i) $1.00 per square
foot of the aggregate net rentable area of space located on those parcels that
the Administrative Agent has acknowledged to be improved with office space,
(ii) $0.30 per square foot of the aggregate net rentable area of space located
on those parcels that the Administrative Agent has acknowledged to be improved
with research and development (other than office) space, and (iii) $0.10 per
square of the aggregate net rentable area of space located on those parcels that
the Administrative Agent has acknowledged to be improved with bulk industrial or
flexible industrial (other than research and development) space; or (b) the
Company’s and its consolidated Subsidiaries’ actual capital expenditures in
respect of each parcel of real Property owned by the Company or any consolidated
Subsidiary as of the end of such fiscal quarter.

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Banks hereunder and under the other Loan Documents, and any
successor administrative agent designated under Section 9.6.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.1, or such other address or
account as the Administrative Agent may from time to time notify the Company and
the Banks.

“Adobe Property” means the Company’s leasehold interest in that certain real
property commonly known as 701 and 801 North 34th Street, Seattle, Washington, a
portion of which is presently leased to Adobe Systems Incorporated.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise.  In no
event shall any of the Banks be deemed an “Affiliate” of the Company or of any
Subsidiary of the Company.

“Agent-Related Persons” means Bank of America, and any successor administrative
agent designated under Section 9.6, together with their respective Affiliates
(including, in the case of Bank of America in its capacity as the Administrative
Agent, the Arranger) and the officers, directors, employees, agents and
attorneys-in-fact of such Persons.

“Agent’s Payment Office” means the address for payments set forth herein for the
Administrative Agent, as specified in Schedule 1.1, or such other address as the
Administrative Agent may from time to time specify.

“Agreement” means this Sixth Amended and Restated Credit Agreement, as amended,
amended and restated, supplemented or modified from time to time.

“Applicable Margin” means (a) with respect to Base Rate Loans, zero (0) basis
points; and (b) with respect to LIBOR Loans, (i) 130 basis points when Leverage
is less than or equal to 0.30, (ii) 140 basis points when Leverage is greater
than 0.30 but less than or equal to 0.40, (iii) 150 basis points when Leverage
is greater than 0.40 but less than or equal to 0.55; or (iv) 175 basis points
when Leverage is greater than 0.55.  Any increase or decrease in the Applicable
Margin resulting from a change in the Leverage shall become effective as of the
first Business Day immediately following the date that the financial statements
referred to in subsections 6.1(a) or 6.1(b), as applicable, and the certificate
of a Responsible Officer referred to in subsection 6.2(a), are delivered;
provided, however, that if such financial statements and certificate are not
delivered when due in accordance with such subsections, then the applicable
Margin with respect to LIBOR Loans shall be 180 basis points as of the first
Business Day after the date on which such financial statements and certificate
required to have been delivered.  The Applicable Margin in effect from the
Closing Date through the delivery of financial statements for the Company’s
fiscal quarter ending on March 31, 2004, shall be 150 basis points.

“Appraisal” means a real estate appraisal conducted in accordance with the
Uniform Standards of Professional Appraisal Practice (as promulgated by the
Appraisal Standards Board of the Appraisal Foundation), all Requirements of Law
applicable to the Banks and all applicable internal policies of the Banks,
prepared by the Administrative Agent or undertaken by an independent appraisal
firm satisfactory to the Administrative Agent, and providing an assessment of
fair market value of a parcel of property, taking into account any and all
Estimated Remediation Costs.

“Appraised Value” means, for an Approved Parcel at any time, an amount equal to
the “as is” fair market value of such Approved Parcel (excluding any portion of
such Approved Parcel consisting of undeveloped land, including excess land, to
which no value will be assigned) established by the Administrative Agent’s most
recently completed Appraisal of such Approved Parcel.  The Appraised Value of an
Approved Parcel shall be adjusted upon the completion and review by the Banks of
each Appraisal of such Approved Parcel (and, in the event of a disagreement
among the Banks, with the approval of the Administrative Agent and the Majority
Banks).

“Approved Fund” has the meaning set forth in subsection 10.8(g).

“Approved Parcel” means a Parcel satisfying all of the conditions set forth in
Section 4.1, subject to the provisions of subsection 2.14(b).

“Approved Parcel Value” means, for any Approved Parcel at any time, the lesser
of (a) the Collateral Value of such Approved Parcel at such time and (b) the
Cash Flow Value of such Approved Parcel at such time, subject to the provisions
of subsection 2.14(c).

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit H.

“Assignment of Leases” means any assignment of leases and rents, or other
document, which encumbers the interest of the landlord under any one or more
leases relating to an Approved Parcel and which has been or will be provided to
the Banks as security for the Obligations."

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external legal counsel, the allocated cost of internal legal
services and all disbursements of internal counsel.

“Availability” means, at any time, the difference between (a) the Borrowing Base
at such time, and (b) the sum of (i) the aggregate principal amount of all
outstanding Loans (including Swing Loans) at such time and (ii) the aggregate
principal amount of all outstanding but undrawn Letters of Credit at such time.

“Bank” has the meaning specified in the introductory sentence of this Agreement;
Bank of America in its capacity as a lender hereunder and in its capacity as the
Swing Line Lender is one of the Banks.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978, as amended
from time to time (11 U.S.C. Section 101, et seq.).

“Bank Party” has the meaning set forth in Section 10.22.

“Bank of America” means Bank of America, N.A., and its successors.

“Base Rate”  means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Borrowing” means a Borrowing consisting of Base Rate Loans.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrowing” means a borrowing hereunder consisting of Loans of the same Type
made to the Company on the same day by the Banks under Section 2 and, other than
in the case of Base Rate Loans, having the same Interest Period, but does not
include (a) a conversion of Loans of one Type to another Type or (b) a
continuation of a Loan as a Loan of the same Type, but with a new Interest
Period.

“Borrowing Base” means, at any time, the lesser of (i) the Total Approved Parcel
Value at such time and (ii) the Maximum Commitment Amount at such time.

“Borrowing Notice” means a notice substantially in the form of Exhibit A given
by the Company to the Administrative Agent pursuant to Section 2.4.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the state where the Administrative Agent’s Office is located
are authorized or required by law to close and, if the applicable Business Day
relates to any LIBOR Loan, means such a day on which dealings are carried on in
the applicable offshore dollar interbank eurodollar market.

“Capital Adequacy Regulation” means any guideline, request or directive of any
Governmental Authority, or any other law, rule or regulation, whether or not
having the force of law, in each case, regarding capital adequacy of any Bank or
of any corporation controlling any Bank.

“Capitalization Rate” means, at any time, a rate of 9%, subject to increase
annually based on then-current market conditions, on each yearly anniversary of
the date of this Agreement, by written notice from the Administrative Agent to
the Company at the direction of the Majority Banks.

“Capital Stock” means all classes or series of stock of the Company.

“Cash Collateralize” has the meaning specified in subsection 2.4.5.

“Cash Flow Value” means, for any Approved Parcel at any time, the maximum amount
for which 74.074% of the Net Operating Income for such Approved Parcel at such
time would be sufficient to amortize such amount in twenty-five (25) equal
annual installments of principal and interest at a per annum rate equal to the
greater of (i) 2.25% per annum above the average yield on ten-year United States
treasury bonds maturing approximately ten years from the date of determination
(as reported by the Administrative Agent’s Funding and Interest Rate Desk, or
any other recognized source of treasury yield quotations acceptable to the
Administrative Agent in its sole and absolute discretion, on the determination
date) or (ii) 8%, computed on the basis of a year of 365 or 366 days, as
applicable, and actual day months.

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended from time to time.

“Change of Control” means, as to any Person, an event or series of events by
which:

(i)

any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 25%
or more of the equity securities of such Person entitled to vote for members of
the board of directors or equivalent governing body of such Person on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or




(ii)

during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (A) who were members of that board or equivalent
governing body on the first day of such period, (B) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (A) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (C) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (A) and (B) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of both clause (B) and
clause (C), any individual whose initial nomination for, or assumption of office
as, a member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors).

“Closing Date” means the earliest date on which all conditions precedent set
forth in Section 4.2 are satisfied or waived by the Administrative Agent.

“Co-Agent” means any Bank designated as a “Co-Agent” in this Agreement, each in
its capacity as a co-agent hereunder.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations promulgated thereunder.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by the Company or one of its Subsidiaries in or
upon which a Lien securing the Obligations now or hereafter exists in favor of
the Banks or the Administrative Agent on behalf of the Banks, whether under this
Agreement or under any other Collateral Documents executed by any such Persons
and delivered to the Administrative Agent.

“Collateral Documents” means, collectively, (i) the Mortgages, the Assignments
of Leases, the Short Form Modification Agreement, and all other security
agreements, mortgages, deeds of trust, lease assignments and other similar
agreements between the Company or its Subsidiaries and the Banks or the
Administrative Agent, for the benefit of the Banks, now or hereafter delivered
to the Administrative Agent pursuant to or in connection with the transactions
contemplated hereby, and all Financing Statements (or comparable documents) now
or hereafter filed in accordance with the UCC (or comparable law) naming the
Company or any Subsidiaries as debtor in favor of the Banks or the
Administrative Agent, for the benefit of the Banks, as secured party in
connection therewith, and (ii) any amendments, supplements, modifications,
renewals, replacements, consolidations, substitutions and extensions of any of
the foregoing.

“Collateral Value” means, for any Approved Parcel at any time, sixty-five
percent (65%) of the Appraised Value of such Approved Parcel at such time;
provided, however, that the Collateral Value of the Adobe Property at any time
shall be sixty percent (60%) of the Appraised Value of such Approved Parcel at
such time.

“Co-Lender Agreement” means that certain Fourth Amended and Restated Co-Lender
Agreement, dated as of the date of this Agreement, among the Banks and the
Administrative Agent.

“Commitment” means, as to each Bank, its obligation to (a) make Loans to the
Company pursuant to Section 2, (b) purchase participations in L/C Obligations,
and (c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Bank’s name on Schedule 1.2 or in the Assignment and Assumption pursuant to
which such Bank becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Contingent Obligation” means, as to any Person, (a) any Guaranty Obligation of
that Person, and (b) any direct or indirect obligation or liability, contingent
or otherwise, of that Person in respect of (i) any letter of credit or similar
instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or (ii) any Swap Contract.  The
amount of any Contingent Obligation shall (subject, in the case of Guaranty
Obligations, to the last sentence of the definition of “Guaranty Obligation”) be
deemed equal to the maximum reasonably anticipated liability in respect thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

“Controlled Group” means the Company and all Persons (whether or not
incorporated) under common control or treated as a single employer with the
Company pursuant to Section 414(b), (c), (m) or (o) of the Code.

“Conversion Date” means any date on which the Company elects to convert a Base
Rate Loan to a LIBOR Loan or a LIBOR Loan to a Base Rate Loan.

“Conversion/Continuation Notice” means a notice substantially in the form of
Exhibit B given by the Company to the Administrative Agent pursuant to
Section 2.5.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied) constitute an
Event of Default.

“Defaulting Bank” means any Bank that (a) has failed to fund any portion of the
Loans (including Swing Loans) or participations in Letters of Credit required to
be funded by it hereunder within one Business Day of the date required to be
funded by it hereunder, (b) has otherwise failed to pay over to the
Administrative Agent or any other Bank any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, or (c) has been deemed insolvent or become the subject of
a bankruptcy or insolvency proceeding.

“Disposition” means the sale, lease, conveyance or other disposition of any
Approved Parcel, other than (a) leases of an Approved Parcel to third-party
tenants in the ordinary course of business or (b) sales or other dispositions
expressly permitted under Section 7.2.

“EBITDA” means, for any period, for the Company and its Subsidiaries on a
consolidated basis, an amount equal to Net Income for such period; plus the
following:  (a) the following to the extent deducted in calculating such Net
Income: (i) Interest Expense for such period, (ii) the provision for federal,
state, local and foreign income taxes payable by the Company and its
Subsidiaries for such period, (iii) the amount of depreciation and amortization
expense deducted in determining such Net Income, (iv) any expenses of the
Company and its Subsidiaries reducing such Net Income which do not represent a
cash item in such period or any future period, and (v) any losses arising
outside of the ordinary course of business that have been included in the
determination of Net Income; and minus (b) the sum of (i) all non-cash items
increasing Net Income for such fiscal quarter; (ii) any gains arising  outside
of the ordinary course of business that have been included in the determination
of Net Income; and (iii) all such Net Income from minority interests in any
Person.

“Eligible Assignee” has the meaning set forth in subsection 10.8(g).

“Entitled Land” means unimproved real Property satisfying all of the following
conditions: (a) the Company’s intended use of such real Property is permissible
under the applicable general plan or its equivalent, (b) such intended use is
permissible under any applicable specific plan, zoning classification and
development agreement, (c) such real Property has access to roads and utilities
adequate for the Company’s intended use, and (d) the Company intends to improve
such real property within twenty-four (24) months of its acquisition.

“Environmental Claims” means all investigative, enforcement, cleanup, removal,
containment, remedial or other private or governmental or regulatory actions or
claims, however asserted, by any Governmental Authority or other Person alleging
potential liability or responsibility for violation of any Environmental Laws or
for injury to the environment or threat to public health, personal injury
(including sickness, disease or death), property damage, natural resources
damage, or otherwise alleging liability or responsibility for damages (punitive
or otherwise), cleanup, removal, remedial or response costs, restitution,
contribution, cost recovery, civil or criminal penalties, injunctive relief, or
other type of relief, resulting from or based upon (a) the presence, placement,
discharge, emission or release (including intentional and unintentional,
negligent and non-negligent, sudden or non-sudden, accidental or non-accidental
placement, spills, leaks, discharges, emissions or releases) of any Hazardous
Material at, in or from any Property, or (b) any other circumstances forming the
basis of any violation, or alleged violation, of any Environmental Laws.

“Environmental Indemnity” means the environmental indemnity executed by the
Company and delivered to the Administrative Agent, for the benefit of the Banks,
pursuant to subsection 4.2.1(a).

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to pollution and the protection of the environment or the release of
any materials into the environment, including those related to hazardous
substances or wastes, air emissions and discharges to waste or pubic systems;
including CERCLA, the Clean Air Act, the Federal Water Pollution Control Act of
1972, the Solid Waste Disposal Act, the Federal Resource Conservation and
Recovery Act, the Toxic Substances Control Act, the Emergency Planning and
Community Right-to-Know Act, the California Hazardous Waste Control Law, the
California Solid Waste Management, Resource, Recovery and Recycling Act, the
California Water Code and the California Health and Safety Code.

“Environmental Permits” has the meaning specified in subsection 5.12(b).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
414(c) of the Code (and Sections 414(m) and 414(o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Qualified Plan or a
Multi-employer Plan; (b) a withdrawal by the Company or any ERISA Affiliate from
a Qualified Plan or the termination of any Qualified Plan resulting in liability
under Sections 4063 or 4064 of ERISA; (c) a complete or partial withdrawal
within the meaning of Section 4203 of ERISA by the Company or any ERISA
Affiliate from a Multi-employer Plan; (d) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Qualified Plan or Multi-employer Plan subject to Title IV of ERISA; (e) the
imposition of liability on the Company or any ERISA Affiliate pursuant to
Sections 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (f) the failure by the Company or any member of the Controlled
Group to make any required contribution to a Qualified Plan or Multi-employer
Plan, or the failure to meet the minimum funding standard of Section 412 of the
Code with respect to any Qualified Plan (whether or not waived in accordance
with Section 412(d) of the Code) or the failure to make by its due date a
required installment under Section 412(m) of the Code with respect to any
Qualified Plan or the failure to make any required contribution to a
Multi-employer Plan; (g) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Qualified Plan or
Multi-employer Plan; (h) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Company or any ERISA Affiliate; (i) an application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code with respect to any Plan; (j) the occurrence of a non-exempt prohibited
transaction under Sections 406 or 407 of ERISA with respect to any Plan for
which the Company or any Subsidiary of the Company may be directly or indirectly
liable; (k) a violation of the applicable requirements of Section 404 or 405 of
ERISA or the exclusive benefit rule under Section 401(a) of the Code by any
fiduciary or disqualified person with respect to any Plan for which the Company
or any member of the Controlled Group may be directly or indirectly liable; (l)
the occurrence of an act or omission which could give rise to the imposition on
the Company or any ERISA Affiliate of fines, penalties, taxes or related charges
under Chapter 43 of the Code or under Sections 409, 502(c), (i) or (1) or 4071
of ERISA in respect of any Plan; (m) the assertion of a material claim (other
than routine claims for benefits) against any Plan other than a Multiemployer
Plan or the assets thereof, or against the Company or any ERISA Affiliate in
connection with any such plan; (n) receipt from the Internal Revenue Service of
notice of the failure of any Qualified Plan to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any Qualified Plan to fail
to qualify for exemption from taxation under Section 401(a) of the Code; or (o)
the imposition of a lien pursuant to Sections 401(a)(29) or 412(n) of the Code
or pursuant to ERISA.

"Escrow Instructions" means the instructions agreed to by the parties to this
Agreement setting forth the duties of the escrow agent, the requirements and
obligations of the parties to this Agreement, and certain other conditions and
contingencies of the transaction contemplated by this Agreement.

“Estimated Remediation Costs” means all costs associated with performing work to
remediate contamination of real property or groundwater, including engineering
and other professional fees and expenses, costs to remove, transport and dispose
of contaminated soil, costs to “cap” or otherwise contain contaminated soil, and
costs to pump and treat water and monitor water quality.

"Estoppel Certificates" means the estoppel certificates described in Section
2.16.

"Estoppel and Reaffirmation of SNDAs" means the new tenant estoppel certificates
containing reaffirmations of existing SNDAs, as described in Section 2.16.

“Event of Default” means any of the events or circumstances specified in
Section 8.1.

“Eurocurrency liabilities” has the meaning specified in subsection 3.3(c).

“Event of Loss” means, with respect to any Approved Parcel, any of the
following: (a) any loss or damage to, or destruction of, such Approved Parcel;
(b) any pending or threatened institution of any proceedings for the
condemnation or seizure of such Approved Parcel or for the exercise of any right
of eminent domain; or (c) any actual condemnation, seizure or taking, by
exercise of the power of eminent domain or otherwise, of such Approved Parcel,
or confiscation of such Approved Parcel or the requisition of the use of such
Approved Parcel.

“Existing Letters of Credit” means the letters of credit listed on Schedule 1.3
hereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereof.

“Fee Letter” has the meaning specified in subsection 2.9.4.

"Financing Statements" means the financing statements (or comparable documents)
now or hereafter filed in accordance with the UCC (or comparable law) naming the
Company or any Guarantor as debtor in favor of the Banks or the Administrative
Agent, for the benefit of the Banks, as secured party in connection therewith.

“Fixed Charges” means, for any fiscal quarter, the sum of (a) Interest Expense
for such quarter, (b) the principal amount of Indebtedness of the Company and
its consolidated Subsidiaries payable during such quarter (excluding any balloon
payments payable on the maturity of such Indebtedness), and (c) dividends and
distributions payable during such quarter on the Company’s preferred stock
(whether or not declared), as evidenced by the most recently delivered
consolidated financial statements of the Company.

“Floating Rate Debt” means any Indebtedness listed in paragraph (a) of the
definition thereof that bears interest at a rate that is subject to periodic
adjustment (either automatically by reference to a fluctuating base or market
rate of interest or at the option of the lender) at any time prior to the
maturity date of such Indebtedness.

“Foreign Bank” has the meaning set forth in subsection 10.18(a)(i).

“Fund” has the meaning set forth in subsection 10.8(g).

“Funds from Operations” means, for any fiscal quarter, the Net Income of the
Company and its Subsidiaries for such quarter calculated in accordance with
GAAP, excluding gains or losses from debt restructuring and sales of property,
plus real estate depreciation and amortization (excluding amortizating of
financing costs), after adjustments for unconsolidated ventures and partnerships
(with adjustments for unconsolidated partnerships and ventures calculated to
reflect funds from operations on the same basis).

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), or in such other statements by such other entity as may be in
general use by significant segments of the U.S. accounting profession, which are
applicable to the circumstances as of the date of determination, consistently
applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to,
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

“Gross Asset Value” means, at any time, without duplication:  (a) the sum of the
following: (i) for all real Property owned by the Company and its consolidated
Subsidiaries for four fiscal quarters or more, an amount equal to the Net
Operating Income for such real Property for the four most recent fiscal
quarters, divided by the Capitalization Rate; (ii) for all real Property owned
by the Company and its consolidated Subsidiaries for at last one fiscal quarter
but less than four fiscal quarters, an amount equal to four times the Net
Operating Income for such real Property for the most recent fiscal quarter,
divided by the Capitalization Rate; (iii) for all real Property of the Company
and its consolidated Subsidiaries owned for less than one fiscal quarter, the
cost basis of such real Property; (iv) the book value as of the end of such
fiscal quarter of all construction in process of the Company and its
consolidated Subsidiaries as of the end of such fiscal quarter, as evidenced by
the most recently delivered consolidated financial statements of the Company;
(v) the cost of all unimproved real Property of the Company and its consolidated
Subsidiaries as of the end of such fiscal quarter (taking into account any
downward adjustment of such cost reflected on the Company’s balance sheet);
(vi) cash and the book value of all readily marketable securities owned by the
Company and its consolidated Subsidiaries (excluding cash and readily marketable
securities that are reserved or subject to restrictions, including tenant
deposits); and (v) the book value as of the end of such fiscal quarter of all
other non-real Property assets of the Company and its consolidated Subsidiaries
other than goodwill and other intangible assets, as evidenced by the most
recently delivered consolidated financial statements of the Company; minus
(b) corporate general administrative and overhead expenses of the Company and
its consolidated Subsidiaries for the most recent trailing four fiscal quarters.

“Guarantor” means each Person that is a party to a Guaranty, including each
Material Subsidiary and each owner of an Approved Parcel (other than the
Company).

“Guaranty” means each Guaranty made by each Guarantor in favor of the
Administrative Agent and the Banks, substantially in the form of Exhibit J.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
letter of credit or other obligation (the “primary obligations”) of another
Person.  The amount of any Guaranty Obligation shall be deemed equal to the
stated or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof.

“Hazardous Materials” means all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, hazardous waste, hazardous constituent, special waste, hazardous
substance, solid waste, hazardous material or toxic substance, or petroleum or
petroleum derived substance or waste, or which is or contains asbestos, radon,
any polychlorinated biphenyl, urea formaldehyde foam insulation, explosive or
radioactive material.  

“Honor Date” has the meaning specified in subsection 2.4.1(a).

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services; (c) all reimbursement
obligations with respect to surety bonds, letters of credit and similar
instruments (in each case, to the extent material or non-contingent); (d) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to property acquired by the Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);
(f) all indebtedness referred to in clauses (a) through (e) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property owned by such Person,
even though such Person has not assumed or become liable for the payment of such
Indebtedness; and (g) all Guaranty Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (a) through (e) above.

“Indemnified Liabilities” has the meaning specified in Section 10.5.

“Indemnified Person” has the meaning specified in Section 10.5.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case (a) and (b) undertaken under U.S. federal, state or foreign law,
including the Bankruptcy Code.

“Interest Expense” means, for any fiscal quarter, all interest on Indebtedness
of the Company and its consolidated Subsidiaries paid, accrued or capitalized
during such quarter in accordance with GAAP, as evidenced by the most recently
delivered consolidated financial statements of the Company.

“Interest Payment Date” means the first day of each month following disbursement
of the initial Loan.

“Interest Period” means, with respect to any LIBOR Loan, the period commencing
on the Business Day the Loan is disbursed or continued or on the Conversion Date
on which the Loan is converted to a LIBOR Loan and ending on the date that is
one (1), two (2), three (3), six (6) or twelve (12) months thereafter, as
selected by the Company in its Borrowing Notice or Conversion/Continuation
Notice; provided that:

(a)

if any Interest Period pertaining to a LIBOR Loan would otherwise end on a day
that is not a Business Day, that Interest Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month, in which event such Interest
Period shall end on the immediately preceding Business Day; and

(b)

any Interest Period pertaining to a LIBOR Loan that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(c)

no Interest Period shall extend beyond the Maturity Date.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“JAMS” has the meaning specified in subsection 10.13(a).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer, and the Company (or any Subsidiary) or in favor of the L/C
Issuer and relating to any such Letter of Credit.

“L/C Advance” means, with respect to each Bank, such Bank’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“Lending Office” means, as to any Bank, the office specified as its “Lending
Office” opposite its name on the signature pages hereto, or such other office as
such Bank may specify to the Company and the Administrative Agent from time to
time.

“Letter of Credit” means a standby letter of credit issued by the L/C Issuer for
the Company’s account pursuant to Section 2.1, and shall include the Existing
Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Fee” has the meaning set forth in subsection 2.9.2.

“Letter of Credit Sublimit” means an amount equal to no more than 10% of Maximum
Commitment Amount at any time.  The Letter of Credit Sublimit is part of, and
not in addition to, the aggregate Commitment of the Banks.

“Leverage” means, at any time, the ratio of (a) the sum of (i) the total
Indebtedness and other consolidated liabilities of the Company and its
consolidated Subsidiaries at such time, determined in accordance with GAAP
(including as liabilities all L/C Obligations and all net obligations under any
Swap Contract); plus (ii) all other liabilities of the Company and its
consolidated Subsidiaries secured (or for which the holder of such liability or
obligation has an existing right, contingent or otherwise, to be so secured) by
any Lien on any property owned or acquired by the Company or any consolidated
Subsidiary; plus (iii) all other liabilities and obligations of the Company and
its consolidated Subsidiaries that have been (or under GAAP, should be)
capitalized for financial reporting purposes; plus (iii) all Contingent
Obligations of the Company and its consolidated Subsidiaries at such time; to
(b) Gross Asset Value at such time, as evidenced by the most recent certificate
of a Responsible Officer of the Company delivered to the Administrative Agent
pursuant to subsection 6.2(a) (for purposes of determining the Applicable
Margin, the Leverage calculation set forth in such certificate shall be
effective during the period from the first day of the first month after the
month in which such certificate is delivered to the Administrative Agent through
and including the last day of the month in which the next such certificate is
delivered to the Administrative Agent pursuant to subsection 6.2(a)).  For
purposes of this definition, the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.

“LIBOR Borrowing” means a Borrowing consisting of LIBOR Loans.

“LIBOR Loan” means a Loan that bears interest based on the LIBOR Rate.

“LIBOR Rate” means for any Interest Period with respect to a LIBOR Loan:

(a)

the rate per annum equal to the rate determined by the Administrative Agent to
be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

(b)

if the rate referenced in the preceding clause (a) does not appear on such page
or service or such page or service shall not be available, the rate per annum
equal to the rate determined by the Administrative Agent to be the offered rate
on such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, or

(c)

if the rates referenced in the preceding clauses (a) and (b) are not available,
the rate per annum determined by the Administrative Agent as the rate of
interest at which deposits in dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the LIBOR Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or other) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
lessor’s interest under a capital lease (determined in accordance with GAAP),
any financing lease having substantially the same economic effect as any of the
foregoing, or the filing of any financing statement under the UCC or any
comparable law naming the owner of the asset to which such lien relates as
debtor) and any contingent or other agreement to provide any of the foregoing,
but not including the interest of a lessor under an operating lease (determined
in accordance with GAAP).

“Loan” means an extension of credit by a Bank to the Company pursuant to
Section 2, and may be a Base Rate Loan, a LIBOR Loan or, in the case of the
Swing Line Lender, a Swing Loan.

“Loan Documents” means this Agreement, the Revolving Notes, the Collateral
Documents, the Environmental Indemnity, the Estoppel Certificates, the Estoppel
and Reaffirmation of SNDAs, the SNDAs, the Fee Letter, each Guaranty, the Issuer
Documents and all documents delivered to the Administrative Agent, on behalf of
the Banks, in connection therewith.

“Major Tenant” means, with respect to any Parcel, a tenant occupying ten percent
(10%) or more of the net rentable area of the improvements located on such
Parcel.

“Majority Banks” means at any time at least two (2) Banks then holding at least
sixty-six and two-thirds percent (66-2/3%) of the then aggregate unpaid
principal amount of the Loans (or, if no principal amount is then outstanding,
at least two (2) banks then having at least sixty-six and two-thirds percent
(66-2/3%) of the unborrowed Commitments); provided, however, that if at any time
there is only one Bank, then such one Bank shall constitute Majority Banks; and
provided further, however, that the Commitment of, and the portion of the Loans
held or deemed held by, any Defaulting Bank shall be excluded for purposes of
making a determination of Majority Banks.

“Margin Stock” means “margin stock” as such term is defined in Regulation G, T,
U or X of the Federal Reserve Board.

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, any of (a) the operations, business, properties, condition
(financial or otherwise) or prospects of the Company, or the Company and its
Subsidiaries taken as a whole; (b) the ability of the Company or any Guarantor
to perform under any Loan Document and avoid any Event of Default; (c) the
legality, validity, binding effect or enforceability of any Loan Document; or
(d) the perfection or priority of any Lien granted to the Administrative Agent
under any of the Collateral Documents.

“Material Subsidiary” means any direct or indirect Subsidiary of the Company as
to which the Company’s pro rata share of the consolidated assets of such
Subsidiary (as reflected on the GAAP-prepared financial statements of such
Subsidiary) exceeds $25,000,000 as of the end of any fiscal quarter, with “pro
rata” share being the Company’s aggregate effective direct or indirect
percentage ownership of the capital investment in such Subsidiary.

“Maturity Date” means March 31, 2007.

“Maximum Commitment Amount” means, at any time, an amount equal to $150,000,000,
subject to increase pursuant to, and on the terms and subject to the conditions
set forth in, Section 2.19, and to decrease pursuant to the provisions of
Section 2.6.

“Maximum Rate” has the meaning set forth in Section 10.19.

“Mortgage” means any deed of trust, mortgage or other document creating a Lien
on real property or any interest in real property as security for the
Obligations.

“Multi-employer Plan” means a “multi-employer plan” (within the meaning of
Section 3(37) of ERISA) to which any member of the Controlled Group (i) makes,
is making, or is obligated or has ever been obligated to make, contributions.

“Net Income” means, for any period, for the Company and its Subsidiaries on a
consolidated basis, the net income of the Company and its Subsidiaries for that
period, calculated in accordance with GAAP.

“Net Operating Income” means, for any fiscal quarter for any real Property, the
gross operating income for such fiscal quarter of such real Property (determined
in accordance with GAAP; provided, however, that rentals included in gross
operating income shall be based upon the actual cash rentals payable to the
owner of such real Property during such fiscal quarter, without giving effect to
straight-line rental accounting under GAAP), adjusted by deducting the aggregate
amount of all actual, reasonable and customary property expenses, including
operating costs, maintenance and repair costs and administrative costs,
management fees, real estate taxes and insurance premiums attributable to such
real Property for such fiscal quarter.

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments as and when received by the Person making a Disposition, net of:
(a) the reasonable direct costs relating to such Disposition (excluding amounts
payable to the Company or any Affiliate of the Company), (b) sale, use or other
transaction taxes paid or payable as a result thereof, and (c) amounts required
to be applied to repay principal, interest and prepayment premiums and penalties
on Indebtedness secured by a Lien encumbering the asset that is the subject of
such Disposition.  “Net Proceeds” shall also include proceeds paid on account of
any Event of Loss, net of (i) all money actually applied to repair or
reconstruct the damaged property or property affected by the condemnation or
taking, (ii) all of the costs and expenses reasonably incurred in connection
with the collection of such proceeds, award or other payments, and (iii) any
amounts retained by or paid to parties having superior rights to such proceeds,
awards or other payments.

“Notice of Lien” means any “notice of lien” or similar document intended to be
filed or recorded with any court, registry, recorder’s office, central filing
office or other Governmental Authority for the purpose of evidencing, creating,
perfecting or preserving the priority of a Lien securing obligations owing to a
Governmental Authority.

“Obligations” means all Loans and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing from the Company or any
Guarantor to the Administrative Agent, any Bank or any other Person required to
be indemnified under any Loan Document, of any kind or nature, present or
future, whether or not evidenced by any note, guaranty or other instrument, and
arising under this Agreement or under any other Loan Document, whether or not
for the payment of money, whether arising by reason of an extension of credit,
loan, guaranty, indemnification or in any other manner, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising and however acquired ,and
including interest and fees that accrue after the commencement by or against the
Company or any Guarantor of any Insolvency Proceeding naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Ordinary Course of Business” means, in respect of any transaction involving the
Company or any Subsidiary of the Company, the ordinary course of such Person’s
business, substantially as conducted by any such Person prior to or as of the
Closing Date, and undertaken by such Person in good faith and not for purposes
of evading any covenant or restriction in any Loan Document.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and all applicable resolutions of the board of directors (or any committee
thereof) of such corporation, and (b) for any partnership, the partnership
agreement, statement or certificate of partnership and any fictitious business
name or other filing relating to such partnership; and (c) for any limited
liability company, the certificate or articles of formation or organization and
operating agreement and any fictitious business name or other filing relating to
such limited liability company.

“Outstanding Amount” means (a) with respect to Loans (including Swing Loans) on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to the issuance, extension or
increase of any Letter of Credit occurring on such date and any other changes in
the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

“Parcel” means (a) a parcel of real property that (i) is owned in fee by the
Company or (ii) in the case of the Adobe Property is ground leased by the
Company, and (b) any parcel of real property that is owned in fee by any
Guarantor.

“Participant” has the meaning specified in subsection 10.8(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Encumbrances” means, with respect to any Parcel, all matters to which
the Administrative Agent consents in writing as exceptions to the Title Policy
covering such Parcel.

“Permitted Liens” has the meaning specified in Section 7.1.

“Person” means an individual, partnership, corporation, business trust, joint
stock company, limited liability company, trust, unincorporated association,
joint venture or Governmental Authority.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which is or was at any time maintained or sponsored by the Company or any member
of the Controlled Group or to which the Company or any member of the Controlled
Group has ever made, or was ever obligated to make, contributions, including any
Multi-employer Plan or Qualified Plan.

“Project” has the meaning specified in subsection 2.15.1(d).

“Property” means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.

“Pro Rata Share” means, as to any Bank at any time, the percentage equivalent
(expressed as a decimal rounded to the ninth decimal place) at such time of such
Bank’s share of the credit and the outstanding Loans.  The initial Pro Rata
Share of each Bank is set forth opposite the name of such Bank on Schedule 1.1
or in the Assignment and Assumption pursuant to which such Bank becomes a party
hereto, as applicable.

“Qualified Plan” means a pension plan (as defined in Section 3(2) of ERISA)
intended to be tax-qualified under Section 401(a) of the Code and which any
member of the Controlled Group sponsors, maintains, or to which it makes, is
making or is obligated to make contributions, or in the case of a multiple
employer plan (as described in Section 4064(a) of ERISA) has made contributions
at any time during the immediately preceding period covering at least five (5)
plan years, but excluding any Multi-employer Plan.

“Reduction Request” has the meaning specified in subsection 2.14(c).

“Release Price” means, with respect to an Approved Parcel, the amount, if any,
necessary to reduce the sum of (a) the aggregate principal amount outstanding on
the Loans and (b) the aggregate stated amount of all outstanding but undrawn
Letters of Credit, to the Availability (computed by excluding the Approved
Parcel for which the Company is seeking release), determined on the date of the
Company’s request to the Administrative Agent that the Banks release their Lien
on such Approved Parcel.

“Reportable Event” means, as to any Plan, any of the events set forth in
Section 4043(b) of ERISA or the regulations thereunder, other than any such
event for which the 30-day notice requirement under ERISA has been waived in
regulations issued by the PBGC.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation, or any determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means the chief executive officer or the president of the
Company, or any other officer having substantially the same authority and
responsibility or, with respect to financial matters, the chief financial
officer or the treasurer of the Company, or any other officer having
substantially the same authority and responsibility.

“Revolving Note” means a promissory note of the Company payable to the order of
a Bank in substantially the form of Exhibit C, and any amendments, supplements,
modifications, renewals, replacements, consolidations or extensions thereof,
evidencing the aggregate indebtedness of the Company to a Bank resulting from
Loans made by such Bank pursuant to this Agreement; “Revolving Notes” means, at
any time, all of the Revolving Notes executed by the Company in favor of a Bank
outstanding at such time.

“Russell Property” means the Company’s fee interest in that certain real
property located at 5720-5740 S. Arville Street, Las Vegas, Nevada.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

"Short Form Modification Agreement" has the meaning specified in subsection
4.2.1(b).

"SNDAs" means the subordination, nondisturbance and attornment agreements
described in Section 2.16.

“Sole Lead Arranger” means Banc of America Securities LLC in its capacity as
sole lead arranger and sole book manager for the Banks hereunder.

“Solvent” means, as to any Person at any time, that (a) the fair value of the
Property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code and, in the alternative, for purposes of the California Uniform
Fraudulent Transfer Act and any other applicable fraudulent conveyance statute;
(b) the present fair saleable value of the Property of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person is able
to realize upon its Property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

“Special Rules” means the rules for arbitration set forth in subsection
10.13(b).

“Subsidiary” of a Person means any corporation, limited liability company,
partnership, joint venture, association or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests (in
the case of Persons other than corporations) is owned or controlled, directly or
indirectly, by the Person, or one or more of the Subsidiaries of the Person, or
a combination thereof.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Bank or any Affiliate of a
Bank).

“Swing Line” has the meaning specified in subsection 2.2.1.

“Swing Line Availability” means, at any time, the difference between (a) the
least of (i) $25,000,000, (ii) the Total Approved Parcel Value at such time and
(iii) the Maximum Commitment Amount at such time, and (b) the principal amount
outstanding under the Swing Line at such time.  The Swing Line Availability is
part of, and not in addition to, the Availability.

“Swing Line Lender” means Bank of America, in its capacity as the maker of Swing
Loans under Section 2.2.

“Swing Loan” has the meaning specified in subsection 2.2.1.

“Tangible Net Worth” means, at any time, the total consolidated stockholders’
equity of the Company and its consolidated Subsidiaries at such time, determined
in accordance with GAAP, exclusive of minority interests, and excluding as
assets (a) any loans to tenants for tenant improvements and (b) assets
considered to be intangible assets under GAAP, including without limitation,
goodwill.

“Title Policy” means any policy of title insurance required pursuant to this
Agreement.

“Total Approved Parcel Value” means, at any time, the sum of the Approved Parcel
Values for all of the Approved Parcels at such time.

“Transferee” has the meaning specified in subsection 10.8(i).

“Type” means, in connection with a Loan, the characterization of such loan as a
Base Rate Loan or a LIBOR Loan.

“UCC” means the Uniform Commercial Code as in effect in any jurisdiction, as the
same may be amended, modified or supplemented from time to time.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used by the Plan’s
actuaries for funding the Plan pursuant to section 412 of the Code for the
applicable plan year.

“Unreimbursed Amounts” has the meaning specified in subsection 2.4.1(a).

1.2

Other Interpretive Provisions.

1.2.1

Use of Defined Terms.  Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant to this Agreement.  The
meaning of defined terms shall be equally applicable to the singular and plural
forms of the defined terms.  Terms (including uncapitalized terms) not otherwise
defined herein and that are defined in the UCC shall have the meanings therein
described.

1.2.2

Certain Common Terms.

(a)

The Agreement.  The words “hereof,” “herein,” “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and section, schedule and
exhibit references are to this Agreement unless otherwise specified.

(b)

Documents.  The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

(c)

Including.  The term “including” is not limiting, and means “including without
limitation.”

(d)

Performance.  Whenever any performance obligation hereunder (other than a
payment obligation) shall be stated to be due or required to be satisfied on a
day other than a Business Day, such performance shall be made or satisfied on
the next succeeding Business Day.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including”.  If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking or not taking such action.

(e)

Contracts.  Unless otherwise expressly provided in this Agreement, references to
agreements and other contractual instruments shall be deemed to include all
subsequent amendments and other modifications thereto, but only to the extent
such amendments and other modifications are not prohibited by the terms of any
Loan Document.

(f)

Laws.  References to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending or replacing the
statute or regulation.

(g)

Captions.  The captions and headings of this Agreement are for convenience of
reference only, and shall not affect the construction of this Agreement.

(h)

Independence of Provisions.  The parties acknowledge that this Agreement and the
other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters, and that such limitations,
tests and measurements are cumulative and must each be performed, except as
expressly stated to the contrary in this Agreement.

(i)

Exhibits and Schedules.  All of the exhibits and schedules attached to this
Agreement are incorporated herein by this reference.

1.2.3

Accounting Principles.

(a)

Accounting Terms.  Unless the context otherwise clearly requires, all accounting
terms not expressly defined herein shall be construed, and all financial
computations required under this Agreement shall be made, in accordance with
GAAP, consistently applied.

(b)

Fiscal Periods.  References herein to “fiscal year” and “fiscal quarter” refer
to such fiscal periods of the Company.

2.

The Credit.

2.1

Amount and Terms of Commitment.  Each Bank severally agrees, on the terms and
subject to the conditions hereinafter set forth,

(a)

to make Loans to the Company from time to time on any Business Day during the
period from the Closing Date to the Maturity Date for the purpose of
(i) facilitating the Company’s acquisition of improved real property (subject to
the provisions of Section 7.13), (ii) financing the Company’s operations,
including development activities (subject to the provisions of Sections 7.16 and
7.17), and (iii) providing working capital to the Company, in an aggregate
amount not to exceed such Bank’s Pro Rata Share of the Availability, and

(b)

to fund drawings on any Letters of Credit that the L/C Issuer issues for the
Company’s account from time to time, in an aggregate amount not to exceed at any
time outstanding such Bank’s Pro Rata Share of the amount of such drawing.  On
the date that the L/C Issuer issues a Letter of Credit for the Company’s
account, each Bank shall be deemed to have unconditionally and irrevocably
purchased from the L/C Issuer a pro rata risk participation in the stated amount
of such Letter of Credit, without recourse or warranty, in an amount equal to
such Bank’s Pro Rata Share of the stated amount of such Letter of Credit.

The L/C Issuer agrees to issue Letters of Credit for the Company’s account on
any Business Day during the period from the Closing Date to the date that is
three (3) months prior to the Maturity Date, for any purpose directly related to
the Company’s continuing operations, in an aggregate amount not to exceed the
Letter of Credit Sublimit; provided, however, that no Letter of Credit shall
have an expiry date later than the then-applicable Maturity Date.   All Existing
Letters of Credit shall be deemed to have been issued pursuant hereto, and from
and after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

Notwithstanding any contrary provision of this Agreement, the aggregate
principal amount of all outstanding Loans shall not at any time exceed the
Borrowing Base, and the Outstanding Amount of L/C Obligations shall be
considered a portion of the principal amount outstanding on the Loans for
purposes of determining (x) the amount of Availability remaining available for
disbursement and (y) mandatory repayments under subsection 2.7.2.  Within the
limits of the Availability, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.1 prior to the Maturity
Date, repay pursuant to Section 2.7 and reborrow pursuant to this Section 2.1
prior to the Maturity Date.

2.1.2

No Obligation to Issue Letters of Credit Under Certain Circumstances.  The L/C
Issuer shall not be under any obligation to issue any Letter of Credit if:

(a)

any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Letter of Credit, or any law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(b)

the issuance of such Letter of Credit would violate any laws or one or more
policies of the L/C Issuer; or

(c)

a default of any Bank’s obligations to fund under subsection 2.4.1(f) exists or
any Bank is at such time a Defaulting Bank hereunder, unless the L/C Issuer has
entered into satisfactory arrangements with the Company or such Bank to
eliminate the L/C Issuer’s risk with respect to such Bank.

Letters of Credit shall be issued only for drawing in United States Dollars.  No
Letters of Credit with automatic extension or reinstatement provisions shall be
permitted.

2.1.3

Letter of Credit Amendments.  The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

2.1.4

Applicability of ISP98.  Unless otherwise expressly agreed by the L/C Issuer and
the Company when a Letter of Credit is issued, the rules of the ISP shall apply
to each standby Letter of Credit.

2.2

Swing Line.

2.2.1

Swing Loans.  Upon the Company’s request, and subject to the terms and
conditions of this Agreement, the Swing Line Lender may, in its sole and
absolute discretion, on and after the Closing Date and prior to the Maturity
Date, provide to the Company a swing line credit facility (the “Swing Line”) of
up to $25,000,000; provided that the Swing Line Lender shall not in any event be
permitted to make any Loan under the Swing Line (each a “Swing Loan”) if, after
giving effect thereto, (i) the sum of the Outstanding Amount of all Loans
(including Swing Loans) plus the Outstanding Amount of all L/C Obligations would
exceed the Availability at such time, or (ii) the aggregate principal amount of
all then-outstanding Swing Loans made by the Swing Line Lender would exceed the
Swing Line Availability at such time.  Within the limits of the Swing Line
Availability, the Company may borrow under this subsection 2.2.1 prior to the
Maturity Date, repay pursuant to subsections 2.2.3 or 2.2.4 and reborrow
pursuant to this subsection 2.2.1 prior to the Maturity Date.  Notwithstanding
any contrary provision of this Section 2.2, the Swing Line Lender shall not at
any time be obligated to make any Swing Loan.  The Company shall not use the
proceeds of any Swing Loan to refinance any outstanding Swing Loan.

2.2.2

Interest on Swing Loans.  Notwithstanding the provisions of subsections 2.8.1
and 2.8.2, each Swing Loan outstanding under the Swing Line shall accrue
interest at a rate per annum equal to the interest rate applicable to a Base
Rate Loan, which interest shall be payable in arrears on each Interest Payment
Date and on the due date for Swing Loans set forth in subsection 2.2.3, and
shall be payable to the Administrative Agent for the account of the Swing Line
Lender; provided that, notwithstanding any other provision of this Agreement,
each Swing Loan shall bear interest for a minimum of one (1) day.

2.2.3

Principal Payable on Swing Loans.  Notwithstanding the provisions of Section
2.7, the principal outstanding under the Swing Line shall be due and payable:

(a)

at or before 12:00 noon., San Francisco time, on the third Business Day
immediately following any date on which a Swing Loan is made under the Swing
Line; and

(b)

in any event on the Maturity Date;

provided that, if no Event of Default has occurred and remains uncured, and the
Company is permitted to borrow Loans under the terms of this Agreement (the
Availability being determined for such purpose without giving effect to any
reduction thereof occasioned by such Swing Loans due and payable), at the time
such Swing Loans are due, then unless the Company notifies the Swing Line Lender
that it will repay such Swing Loans on their due date, the Company shall be
deemed to have submitted a Borrowing Notice for Base Rate Loans in an amount
necessary to repay such Swing Loans on their due date, and the provisions of
Section 2.4 concerning (i) the minimum principal amounts required for Borrowings
and (ii) the funding of requested Borrowings as Swing Loans shall not apply to
Loans made pursuant to this subsection 2.2.3.

2.2.4

Prepayments of Swing Loans.  Notwithstanding the provisions of subsection 2.7.1,
the Company may, from time to time on any Business Day, make a voluntary
prepayment, in whole or in part, of the outstanding principal amount of any
Swing Loans, without incurring any premium or penalty; provided that:

(a)

each such voluntary prepayment shall require prior written notice given to the
Administrative Agent and Swing Line Lender no later than 10:00 a.m., San
Francisco time, on the day on which the Company intends to make a voluntary
prepayment, and

(b)

each such voluntary prepayment shall be in a minimum amount of $250,000 (or, if
less, the aggregate outstanding principal amount of all Swing Loans then
outstanding).

2.2.5

Funding of Participations.  Each Bank shall be deemed to have unconditionally
and irrevocably purchased a pro rata risk participation from the Swing Line
Lender in the Swing Loans, without recourse or warranty, in an amount equal to
such Bank’s Pro Rata Share of such Swing Loans.  The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Loans.  Until
each Bank funds its Base Rate Loan or risk participation pursuant to this
Section 2.2 to refinance such Bank’s Pro Rata Share of any Swing Loan, interest
in respect of such Pro Rata Share shall be solely for the account of the Swing
Line Lender.  From and after the date that any Bank funds such participation
pursuant to this Section 2.2, such Bank shall, to the extent of its Pro Rata
Share, be entitled to receive a ratable portion of any payment of principal
and/or interest received by the Swing Line Lender on account of such Swing
Loans, payable to such Bank promptly upon such receipt.  If any payment received
by the Swing Line Lender in respect of principal or interest on any Swing Loan
is required to be returned by the Swing Line Lender under any of the
circumstances described in Section 10.6 (including pursuant to any settlement
entered into by the Swing Line Lender in its discretion), each Bank shall pay to
the Swing Line Lender its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.

2.2.6

Refinancing of Swing Loans.

(a)

The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Bank make a Base Rate Loan
in an amount equal to such Bank's Pro Rata Share of the amount of Swing Loans
then outstanding.  Such request shall be made in writing (which written request
shall be deemed to be a Borrowing Notice issued under Section 2.4 for purposes
hereof) and in accordance with the requirements of Section 2.4, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Commitments and the
conditions set forth in Section 4.3.  The Swing Line Lender shall furnish the
Company with a copy of the applicable Borrowing Notice promptly after delivering
such Borrowing Notice to the Administrative Agent.  Each Bank shall make an
amount equal to its Pro Rata Share of the amount specified in such Borrowing
Notice available to the Administrative Agent in immediately available funds for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 1:00 p.m. on the day specified in such Borrowing Notice (which shall
be no less than one (1) Business Day after delivery of such Borrowing Notice)
subject to subsection 2.2.6(b).  Each Bank that so makes funds available shall
be deemed to have made a Base Rate Loan to the Company in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(b)

If for any reason any Swing Loan cannot be refinanced by such a Borrowing in
accordance with subsection 2.2.6(a), the request for Base Rate Loans submitted
by the Swing Line Lender as set forth herein shall be deemed to be a request by
the Swing Line Lender that each of the Banks fund its risk participation in the
relevant Swing Loan and each Bank’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to subsection 2.2.6(a) shall be deemed
payment in respect of such participation.

(c)

If any Bank fails to make available to the Administrative Agent for the account
of the Swing Line Lender any amount required to be paid by such Bank pursuant to
the foregoing provisions of this subsection 2.2.6 by the time specified in
subsection 2.2.6(a), the Swing Line Lender shall be entitled to recover from
such Bank (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the Federal Funds Rate from time to time in effect.  A
certificate of the Swing Line Lender submitted to any Bank (through the
Administrative Agent) with respect to any amounts owing under this
subsection 2.2.6(c) shall be conclusive absent manifest error.

(d)

Each Bank’s obligation to make Loans or to purchase and fund risk participations
in Swing Loans pursuant to this subsection 2.2.6 shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
set-off, counterclaim, recoupment, defense or other right which such Bank may
have against the Swing Line Lender, the Company or any other Person for any
reason whatsoever, (ii) the occurrence or continuance of a Default, or (iii) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Bank’s obligation to make Loans pursuant
to this subsection 2.2.6 is subject to the conditions set forth in Section 4.3.
 No such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Swing Loans, together with interest as
provided herein.

2.2.7

Termination of Swing Line.  At any time during the continuance of an Event of
Default, the Swing Line Lender may, without the Company’s consent, upon one (1)
Business Day’s notice to the Company and the Banks, terminate the Swing Line and
cause Base Rate Loans to be made by the Banks in an aggregate amount equal to
the amount of principal and interest outstanding under the Swing Line (the
Availability being determined for such purpose without giving effect to any
reduction thereof occasioned by such Swing Loans), and the conditions precedent
set forth in Section 2.4 and Section 4.3, and any requirement of Section 2.4
that a Borrowing be funded as a Swing Loan shall not apply to such Loans.  The
proceeds of such Loans shall be paid to the Swing Line Lender to retire the
outstanding principal and interest owing under the Swing Line.

2.2.8

No Swing Loans Upon Default.  The Swing Line Lender shall not, without the
approval of all Banks, make a Swing Loan if the Swing Line Lender then has
actual knowledge that a Default has occurred and is continuing.

2.3

Loan Accounts; Revolving Notes.

2.3.1

Loan Accounts.  The Loans made by each Bank shall be evidenced by one or more
loan accounts or records maintained by such Bank and by the Administrative Agent
in the ordinary course of business.  The loan accounts or records maintained by
the Administrative Agent and each Bank shall, absent manifest error, be
conclusive of the amounts of the Loans made by the Banks to the Company and the
interest and payments thereon.  Any failure so to record or any error in doing
so shall not, however, limit or otherwise affect the Company’s obligations
hereunder to pay any amount owing with respect to the Loans.

2.3.2

Revolving Notes.  The Loans made by each Bank shall be evidenced by a Revolving
Note payable to the order of such Bank in an amount equal to such Bank’s Pro
Rata Share of the Maximum Commitment Amount on the Closing Date.  In addition,
the Swing Loans made by the Swing Line Lender shall be evidenced by a Revolving
Note payable to the order of the Swing Line Lender in the amount of $25,000,000.
 Such Bank may endorse on the schedule annexed to its Revolving Note(s) the
date, amount and maturity of each Loan that it makes (which shall not include
undrawn amounts on outstanding Letters of Credit, but shall include the amounts
of any drawings on outstanding Letters of Credit), the purpose of the Loan, the
amount of each payment of principal that the Company makes with respect thereto
and the source of the funds from which each principal payment is made.
 The Company irrevocably authorizes each Bank to endorse its Revolving Note(s),
and such Bank’s record shall be conclusive absent manifest error; provided,
however, that any Bank’s failure to make, or its error in making, a notation
thereon with respect to any Loan shall not limit or otherwise affect the
Company’s obligations to such Bank hereunder or under its Revolving Note(s).

2.4

Procedure for Obtaining Credit.  Each Borrowing shall be made and each Letter of
Credit shall be issued upon the irrevocable written notice (including notice via
facsimile confirmed immediately by a telephone call) of the Company in the form
of a Borrowing Notice (which notice must be received by the Administrative Agent
prior to 9:30 a.m., San Francisco time, (i) three (3) Business Days prior to the
requested borrowing date, in the case of LIBOR Loans, or (ii) one (1) Business
Day prior to the requested borrowing date, in the case of Base Rate Loans, or
(iii) on the requested borrowing date, in the case of Swing Loans, or
(iv) five (5) Business Days prior to the requested issuance date of a Letter of
Credit), specifying:

(a)

the amount of the Borrowing or the Letter of Credit, which in the case of a
Borrowing shall be in an aggregate principal amount of (i) $500,000 and
increments of $50,000 in excess thereof for Base Rate Borrowings or Swing Loans,
and (ii) $1,000,000 and increments of $100,000 in excess thereof for any LIBOR
Borrowings;

(b)

the requested Borrowing or Letter of Credit issuance date, which shall be a
Business Day;

(c)

in the case of a Borrowing, the Type of Loans comprising the Borrowing;

(d)

in the case of a LIBOR Borrowing, the duration of the Interest Period applicable
to the Loans comprising such LIBOR Borrowing.  If the Borrowing Notice fails to
specify the duration of the Interest Period for the Loans comprising a LIBOR
Borrowing, such Interest Period shall be thirty (30) days.

In addition to the foregoing, the case of a request for an initial issuance of a
Letter of Credit, the Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer:  (i) the documents to be presented by the
beneficiary thereof in case of any drawing thereunder; (ii) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (iii) such other matters as the L/C Issuer may require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
 Additionally, the Company shall furnish to the L/C Issuer, and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.  Promptly
after receipt of any Letter of Credit Application, the L/C Issuer will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof.  Unless the L/C Issuer has received written notice
from any Bank, the Administrative Agent or the Company, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Section 4
shall not then be satisfied, then, subject to the terms and conditions hereof,
the L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Company (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Bank shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Bank’s Pro Rata Share times the amount of such Letter of Credit.

Notwithstanding the foregoing provisions of this Section 2.4, any amount drawn
under a Letter of Credit shall, from and after the date on which such drawing is
made, constitute a Borrowing for all purposes under this Agreement (including
accrual and payment of interest and repayment of principal) other than
disbursement of Loan proceeds under this Section 2.4, and shall be subject to
the provisions of subsection 2.4.1 hereof.  Unless the Company’s Borrowing
Notice expressly requests a LIBOR Borrowing, a Base Rate Borrowing in an amount
in excess of the Swing Line Availability or the issuance of a Letter of Credit,
each requested Borrowing shall initially be funded as a Swing Loan, and shall be
subject to the provisions of Section 2.2. Unless the Majority Banks otherwise
agree, during the existence of a Default or Event of Default, the Company may
not elect to have a Loan made as, or converted into or continued as, a LIBOR
Loan.  After giving effect to any Loan, there shall not be more than six (6)
different Interest Periods in effect.

1.1.1

Letter of Credit Drawings and Reimbursements; Funding of Participations.

(a)

Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Company and
the Administrative Agent thereof.  Not later than 11:00 a.m., San Francisco
time, on the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Company shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing.  If the Company fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Bank of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Bank’s Pro Rata Share thereof.  In such event, the Company shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.4 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the
Commitments and the conditions set forth in Section 4.3 (other than the delivery
of a Borrowing Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this subsection 2.4.1(a) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(b)

Each Bank shall upon any notice pursuant to subsection 2.4.1(a) make funds
available to the Administrative Agent for the account of the L/C Issuer, at the
Administrative Agent’s Office in an amount equal to its Pro Rata Share of the
Unreimbursed Amount not later than 1:00 p.m., San Francisco time, on the
Business Day specified in such notice by the Administrative Agent (which day
shall be at least one (1) Business Day after delivery of such notice),
whereupon, subject to the provisions of subsection 2.4.1(c), each Bank that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Company in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(c)

With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.3
cannot be satisfied or for any other reason, the Company shall be deemed to have
incurred from the L/C Issuer, an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate set forth
in subsection 2.8.3.  In such event, each Bank’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to subsection 2.4.1(b) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Bank in satisfaction of its participation
obligation under this subsection 2.4.1.

(d)

Until each Bank funds its Loan or L/C Advance pursuant to this subsection 2.4.1
to reimburse the L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Bank’s Pro Rata Share of such amount shall be solely
for the account of the L/C Issuer.

(e)

Each Bank’s obligation to make Loans or L/C Advances to reimburse the L/C
Issuer, for amounts drawn under Letters of Credit, as contemplated by this
subsection 2.4.1, shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any set-off, counterclaim, recoupment,
defense or other right which such Bank may have against the L/C Issuer, the
Company or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default (subject to the proviso hereto), or (iii) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Bank’s obligation to make Loans pursuant to this
subsection 2.4.1 is subject to the conditions set forth in Section 4.3 (other
than delivery by the Company of a Borrowing Notice).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Company to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(f)

If any Bank fails to make available to the Administrative Agent for the account
of the L/C Issuer any amount required to be paid by such Bank pursuant to the
foregoing provisions of this subsection 2.4.1 by the time specified in
subsection 2.4.1(b), the L/C Issuer, shall be entitled to recover from such Bank
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  A
certificate of the L/C Issuer submitted to any Bank (through the Administrative
Agent) with respect to any amounts owing under this subsection 2.4.1(f) shall be
conclusive absent manifest error.

1.1.2

Repayment of Participations.  

(a)

At any time after the L/C Issuer has made a payment under any Letter of Credit
and has received from any Bank such Bank’s L/C Advance in respect of such
payment in accordance with subsection 2.4.1, if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Bank its
Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Bank’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

(b)

If any payment received by the Administrative Agent for the account of the L/C
Issuer pursuant to subsection 2.4.1(a) is required to be returned under any of
the circumstances described in Section 10.6 (including pursuant to any
settlement entered into by the L/C Issuer, in its discretion), each Bank shall
pay to the Administrative Agent for the account of the L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Bank, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.

1.1.3

Obligations Absolute.  The obligation of the Company to reimburse the L/C
Issuer, for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(a)

any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan Document;

(b)

the existence of any claim, counterclaim, set-off, defense or other right that
the Company or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer, or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(c)

any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

(d)

any payment by the L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any insolvency or bankruptcy law; or

(e)

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Company or any Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer.  The Company shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

1.1.4

Role of Letter of Credit Issuer.  Each Bank and the Company agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Bank for (a) any action
taken or omitted in connection herewith at the request or with the approval of
the Banks or the Majority Banks, as applicable; (b) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (c) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application.  The
Company hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer shall be liable or responsible for any of the
matters described in clauses (a) through (e) of subsection 2.4.3; provided,
however, that anything in such clauses to the contrary notwithstanding, the
Company may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Company, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Company which the
Company proves were caused by the willful misconduct or gross negligence of the
L/C Issuer or the willful failure of the L/C Issuer to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

1.1.5

Cash Collateral.  Upon the request of the Administrative Agent, (a) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (b) if, as of the
Letter of Credit expiration date, any Letter of Credit for any reason remains
outstanding and partially or wholly undrawn, the Company shall immediately Cash
Collateralize the aggregate undrawn amount of all outstanding Letters of Credit
plus the aggregate of all Unreimbursed Amounts (determined as of the date of
such L/C Borrowing or the Letter of Credit expiration date, as the case may be).
 Sections 2.7.2 and 8.2.3 set forth certain additional requirements to deliver
Cash Collateral hereunder.  “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the L/C Issuer
and the Banks, as collateral for the L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Bank).  Derivatives of such term have corresponding meanings.  The
Company hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Banks, a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing.  Cash Collateral shall
be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.

1.1.6

Conflict with Issuer Documents.  In the event of any conflict between the terms
hereof and the terms of the Letter of Credit Application, the terms hereof shall
control.

1.1.7

Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
 The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

1.2

Conversion and Continuation Elections.

1.2.1

Elections to Convert and Renew.  The Company may, upon irrevocable written
notice to the Administrative Agent in accordance with subsection 2.5.2:

(a)

elect to convert, on any Business Day, any Base Rate Loans (or any part thereof
in an amount not less than $1,000,000 and increments of $100,000 in excess
thereof) into LIBOR Loans;

(b)

elect to convert on any Interest Payment Date any LIBOR Loans maturing on such
Interest Payment Date (or any part thereof in an amount not less than $500,000
into Base Rate Loans; or

(c)

elect to renew on any Interest Payment Date any LIBOR Loans maturing on such
Interest Payment Date (or any part thereof in an amount not less than $1,000,000
and increments of $100,000 in excess thereof);

provided, that if the aggregate amount of LIBOR Loans in respect of any
Borrowing shall have been reduced, by payment, prepayment or conversion of part
thereof, to less than $1,000,000, such LIBOR Loans shall automatically convert
into Base Rate Loans, and on and after such date the right of the Company to
continue such Loans as, and convert such Loans into, LIBOR Loans shall
terminate.

1.2.2

Notice of Conversion/Continuation. The Company shall deliver by telex, cable or
facsimile, confirmed immediately in writing, a Notice of Conversion/Continuation
(which notice must be received by the Administrative Agent not later than 9:30
a.m. San Francisco time, (i) at least three (3) Business Days prior to the
Conversion Date or continuation date, if the Loans are to be converted into or
continued as LIBOR Loans, or (ii) on the Conversion Date, if the Loans are to be
converted into Base Rate Loans) specifying:

(a)

the proposed Conversion Date or continuation date;

(b)

the aggregate amount of Loans to be converted or continued;

(c)

the nature of the proposed conversion or continuation; and

(d)

if the Company elects to convert a Base Rate Loan into a LIBOR Loan or elects to
continue a LIBOR Loan, the duration of the Interest Period applicable to such
Loan.  If the Conversion/Continuation Notice fails to specify the duration of
the Interest Period for a LIBOR Loan, such Interest Period shall be thirty (30)
days.

1.2.3

Failure to Select New Interest Period.  If upon the expiration of any Interest
Period applicable to LIBOR Loans the Company has failed to select a new Interest
Period to be applicable to LIBOR Loans, or if any Default or Event of Default
shall then exist, the Company shall be deemed to have elected to convert LIBOR
Loans into Base Rate Loans effective as of the expiration date of such current
Interest Period.

1.2.4

Number of Interest Period.  Notwithstanding any other provision contained in
this Agreement, after giving effect to any conversion or continuation of any
Loans, there shall not be more than six (6) different Interest Periods in
effect.

1.3

Voluntary Termination or Reduction of Commitment.  The Company may, upon not
less than 30 days’ prior written notice to the Administrative Agent, terminate
the Banks’ commitment to make Loans to the Company or issue Letters of Credit
for the Company’s account, or permanently reduce the Maximum Commitment Amount
by a minimum amount of $1,000,000 or any multiple of $1,000,000 in excess
thereof, unless, after giving effect thereto and to any prepayments of Loans
made on the effective date thereof, the sum of the aggregate principal amount of
(i) the Outstanding Amount of Loans and (ii) the Outstanding Amount of L/C
Obligations would exceed the Availability.  Once reduced in accordance with this
Section 2.6, the Maximum Commitment Amount may not be increased.  Any reduction
of the commitment amounts shall be applied to each Bank according to its Pro
Rata Share.  No commitment or extension fees paid prior to the effective date of
any reduction of the Maximum Commitment Amount or termination of the Banks’
commitment to make Loans to the Company or issue Letters of Credit for the
Company’s account shall be refunded.

1.4

Principal Payments.

1.4.1

Optional Repayments.  Subject to the provisions of Section 3.4, the Company may,
at any time or from time to time, upon at least one (1) Business Day’s prior
written notice to the Administrative Agent with respect to any Base Rate Loan,
or upon at least three (3) Business Day’s prior written notice to the
Administrative Agent with respect to any LIBOR Loan, ratably prepay Loans other
than Swing Loans in part in an amount not less than $500,000 for Base Rate Loans
or $1,000,000 for LIBOR Loans; provided, however, that subject to the provisions
of Sections 2.6 and 2.13, the Company shall not repay the Loans other than Swing
Loans in full prior to the Maturity Date, and there shall be deemed outstanding
at all times prior to the Maturity Date principal in the amount of at least $10
to the extent necessary to maintain the liens granted in the Collateral
Documents.  Such notice of prepayment shall specify the date and amount of such
prepayment and the Type(s) of Loans to be repaid.  The Administrative Agent will
promptly notify each Bank of its receipt of any such notice, and of such Bank’s
Pro Rata Share of such prepayment.  If the Company gives a prepayment notice to
the Administrative Agent, such notice is irrevocable and the prepayment amount
specified in such notice shall be due and payable on the date specified therein,
together with accrued interest to such date on the amount prepaid, if required
by the Administrative Agent, and all amounts required to be paid pursuant to
Section 3.4.

1.4.2

Mandatory Repayments.

(a)

Availability Limit.  Should the Outstanding Amount of Loans plus the Outstanding
Amount of L/C Obligations at any time exceed the Availability, the Company shall
immediately repay such excess to the Administrative Agent, for the account of
the Banks and/or deliver to Administrative Agent Cash Collateral pursuant to
subsection 2.4.5 hereof, in the amount of the excess of the outstanding but
undrawn Letters of Credit over the Availability.

(b)

Approved Parcel Dispositions.  If the Company or any Guarantor shall at any time
or from time to time agree to enter into a Disposition, or shall suffer an Event
of Loss in which the anticipated Net Proceeds exceed $250,000, then (i) the
Company shall promptly notify the Administrative Agent of such proposed
Disposition or such Event of Loss (including the amount of the estimated Net
Proceeds to be received by the Company or its Subsidiary in respect thereof) and
(ii) promptly upon receipt by the Company or such Guarantor of the Net Proceeds
of such Disposition or Event of Loss, the Company shall ratably repay the Loans
in an aggregate amount equal to the Release Price, in the case of a Disposition,
or the amount of such Net Proceeds, in the case of an Event of Loss; provided,
however, that if any Disposition would cause the number of Approved Parcels to
be less than seven (7), the Company shall repay the principal amount of all
outstanding Loans, together with all accrued but unpaid interest thereon and all
other amounts then owing under this Agreement, upon the closing of such
Disposition.

(c)

Application of Repayments.  Any repayments pursuant to this subsection 2.7.2
shall be (i) subject to Section 3.4, and (ii) applied first to any Base Rate
Loans then outstanding and then to LIBOR Loans with the shortest Interest
Periods remaining.  Notwithstanding any contrary provision of this
subsection 2.7.2, but subject to the provisions of Section 2.6, there shall be
deemed outstanding on the Loans other than Swing Loans at all times prior to the
Maturity Date principal in the amount of at least $10 to the extent necessary to
maintain the liens granted in the Collateral Documents.

1.4.3

Repayment at Maturity.  The Company shall repay the principal amount of all
outstanding Loans on the Maturity Date or, if earlier, upon termination of the
Banks’ Commitments pursuant to Section 2.6.

1.5

Interest.

1.5.1

Accrual Rate.  Subject to the provisions of subsection 2.8.3, each Loan shall
bear interest on the outstanding principal amount thereof from the date when
made (which, in the case of a drawing on a Letter of Credit, is the date of such
drawing) until it becomes due at a rate per annum equal to LIBOR or the Base
Rate, as the case may be, plus the Applicable Margin.

1.5.2

Payment.  Interest on each Loan shall be payable in arrears on each Interest
Payment Date.  Interest shall also be payable on the date of any repayment of
Loans pursuant to subsections 2.7.1 or 2.7.2 for the portion of the Loans so
repaid, if required by the Administrative Agent, and upon payment (including
prepayment) of the Loan in full.  During the existence of any Event of Default,
interest shall be payable on demand.

1.5.3

Default Interest.  Commencing (a) ten (10) Business Days after the occurrence of
any Event of Default under subsection 8.1.3 or (b) upon the occurrence of any
other Event of Default, and continuing thereafter while such Event of Default
remains uncured, or after maturity or acceleration, the Company shall pay
interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the principal amount of all Obligations due and unpaid, at
a rate per annum which is determined by adding 3.00% per annum to the Applicable
Margin then in effect for such Loans and, in the case of Obligations not subject
to an Applicable Margin, at a rate per annum equal to the Base Rate plus 3.00%;
provided, however, that on and after the expiration of any Interest Period
applicable to any LIBOR Loan outstanding on the date of occurrence of such Event
of Default or acceleration, the principal amount of such Loan shall, during the
continuation of such Event of Default or after acceleration, bear interest at a
rate per annum equal to the Base Rate plus 3.00%.

1.5.4

Maximum Legal Rate.  Notwithstanding any contrary provision this Agreement, the
Company’s obligations to any Bank hereunder shall be subject to the limitation
that payments of interest shall not be required, for any period for which
interest is computed hereunder, to the extent (but only to the extent) that such
Bank’s contracting for or receiving such payment would be contrary to the
provisions of any law applicable to such Bank limiting the highest rate of
interest that such Bank may lawfully contract for, charge or receive, and in
such event the Company shall pay such Bank interest at the highest rate
permitted by applicable law.

1.6

Fees.

1.6.1

Unused Fee.  The Company shall pay to the Administrative Agent, for the account
of the Banks (based on the allocations set forth below or such other allocations
as may be agreed to by or among the Banks, or any of them, in writing from time
to time), an unused commitment fee equal to (a) 0.25% times the actual daily
amount by which the Maximum Commitment Amount exceeds the sum of the Outstanding
Amount of Loans plus the Outstanding Amount of L/C Obligations hereunder, if the
weighted average principal amount of Loans and undrawn Letters of Credit
outstanding hereunder during such calendar quarter is less than fifty
percent (50%) of the weighted average Maximum Commitment Amount during such
calendar quarter, or (b) 0.15% times the actual daily amount by which the
Maximum Commitment Amount exceeds the sum of the Outstanding Amount of Loans
plus the Outstanding Amount of L/C Obligations, if the weighted average
principal amount of Loans and undrawn Letters of Credit outstanding hereunder
during such calendar quarter is greater than or equal to fifty percent (50%) of
the weighted average Maximum Commitment Amount during such calendar quarter, in
each case measured quarterly and payable quarterly in arrears on each October 1,
January 1, April 1, July 1, and commencing July 1, 2004 (for the calendar
quarter ending June 30, 2004).  

1.6.2

Letter of Credit Fees.  The Company shall pay to the Administrative Agent for
the account of each Bank in accordance with its Pro Rata Share, a Letter of
Credit Fee (the “Letter of Credit Fee”) equal to the Applicable Margin for LIBOR
Loans times the daily maximum amount available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit).  The Letter of Credit Fees shall be (a) computed on a quarterly
basis in arrears and (b) be due and payable quarterly in arrears on each October
1, January 1, April 1 and July 1, commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit expiration
date and thereafter on demand.  Notwithstanding anything to the contrary
contained herein, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the rate equal to the Applicable Margin for LIBOR Loans plus
3.00%.  

1.6.3

Fronting Fee and Documentary and Processing Charges Payable to the L/C Issuer.
 The Company shall pay directly to the L/C Issuer, for its own account, a per
annum fronting fee with respect to each Letter of Credit in the amount equal to
12.50 basis points multiplied by the maximum amount available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit).  Such fronting fee shall be paid annually in
advance, on the date of the issuance of such Letter of Credit, and on each
annual anniversary thereafter.  In addition, the Company shall pay directly to
the L/C Issuer for its own account (a) an annual administrative fee of either
$1,500 or $3,500 per Letter of Credit, which administrative fee shall be due
upon the issuance, renewal or amendment of any Letter of Credit and on each
yearly anniversary thereof (the $3,500 fee shall be paid upon a determination
made by the L/C Issuer, in its sole discretion, that the Letter of Credit is
complex or requires special handling or other significant involvement of the L/C
Issuer), and (b) the other customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

1.6.4

Other Fees.  In addition, the Company shall pay to the Administrative Agent, for
its own account or for the account of the Banks, as applicable, such fees as
required by the letter agreement of even date herewith (the “Fee Letter”)
between the Company and the Administrative Agent.

1.7

Computation of Fees and Interest.  All computations of interest for Base Rate
Loans when the Base Rate is determined by Bank of America’s “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of interest and fees under this
Agreement shall be made on the basis of a 360-day year and actual days elapsed,
which results in more interest or fees being paid than if computed on the basis
of a 365-day year.  Interest and fees shall accrue during each period during
which interest or such fees are computed from the first day thereof to the last
day thereof.  Any change in the interest rate on a Loan resulting from a change
in the Base Rate shall become effective as of the opening of business on the day
on which such change in the Base Rate becomes effective.  Each determination of
an interest rate by the Administrative Agent pursuant to any provision of this
Agreement shall be conclusive and binding on the Company and the Banks in the
absence of manifest error.

1.8

Payments by the Company.

(a)

All payments (including prepayments) to be made by the Company on account of
principal, interest, fees and other amounts required hereunder shall be made
without set off or counterclaim and shall, except as otherwise expressly
provided herein, be made to the Administrative Agent for the account of the
Banks at the Administrative Agent’s Payment Office, in dollars and in
immediately available funds, no later than 12:00 noon, San Francisco time on the
date specified herein.  The Administrative Agent will promptly distribute to
each Bank its Pro Rata Share (or other applicable share as provided herein) of
such payment in like funds as received.  Any payment received by the
Administrative Agent later than 12:00 noon, San Francisco time shall be deemed
to have been received on the immediately succeeding Business Day and any
applicable interest or fee shall continue to accrue.

(b)

Subject to the provisions set forth in the definition of the term “Interest
Period,” whenever any payment hereunder is stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

(c)

Unless the Administrative Agent receives notice from the Company prior to the
date on which any payment is due and payable to the Banks that the Company will
not make such payment in full as and when required, the Administrative Agent may
assume that the Company has made such payment in full to the Administrative
Agent on such date in immediately available funds and the Administrative Agent
may (but shall not be so required), in reliance upon such assumption, distribute
to each Bank on such date an amount equal to the amount then due and payable to
such Bank.  If and to the extent the Company has not made such payment in full
to the Administrative Agent, each Bank shall repay to the Administrative Agent
on demand the amount distributed to such Bank, together with interest thereon at
the Federal Funds Rate for each day from the date such amount is distributed to
such Bank until the date repaid.

1.9

Payments by the Banks to the Administrative Agent.

(a)

With respect to any Borrowing, unless the Administrative Agent receives notice
from a Bank at least one (1) Business Day prior to the date of such Borrowing,
that such Bank will not make available to the Administrative Agent, for the
account of the Company, the amount of that Bank’s Pro Rata Share of the
Borrowing as and when required hereunder, the Administrative Agent may assume
that each Bank has made such amount available to the Administrative Agent in
immediately available funds on the Borrowing date and the Administrative Agent
may (but shall not be so required), in reliance upon such assumption, make
available to the Company on such date a corresponding amount.  If and to the
extent any Bank shall not have made its full amount available to the
Administrative Agent in immediately available funds and the Administrative Agent
in such circumstances has made available to the Company such amount, that Bank
shall, on the Business Day following such Borrowing date, make such amount
available to the Administrative Agent, together with interest at the Federal
Funds Rate for each day during such period.  A notice of the Administrative
Agent submitted to any Bank with respect to amounts owing under this
Section 2.12 shall be conclusive absent manifest error.  If such amount is so
made available, such payment to the Administrative Agent shall constitute such
Bank’s Loan on the date of Borrowing for all purposes of this Agreement.  If
such amount is not made available to the Administrative Agent on the Business
Day following the Borrowing date, the Administrative Agent will notify the
Company of such failure to fund and, upon demand by the Administrative Agent,
the Company shall pay such amount to the Administrative Agent for the
Administrative Agent’s account, together with interest thereon for each day
elapsed since the date of such Borrowing, at a rate per annum equal to the
interest rate applicable at the time to the Loans comprising such Borrowing.
 Nothing herein shall be deemed to relieve any Bank from its obligation to
fulfill its Commitment or to prejudice any rights which the Administrative Agent
or the Company may have against any Bank as a result of any default by such Bank
hereunder.

(b)

The failure of any Bank to make any Loan on any Borrowing Date shall not relieve
any other Bank of any obligation hereunder to make a Loan on such Borrowing
Date, but no Bank shall be responsible for the failure of any other Bank to make
the Loan to be made by such other Bank on any borrowing date.

1.10

Sharing of Payments, Etc.  If, other than as expressly provided elsewhere
herein, any Bank shall obtain on account of the Obligations owing to it any
payment (whether voluntary, involuntary, or otherwise) in excess of its ratable
share (or other share contemplated hereunder), such Bank shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Banks such participations in the Loans made by them as shall be necessary
to cause such purchasing Bank to share the excess payment pro rata with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Bank, such purchase shall to that
extent be rescinded, and each other Bank shall repay to the purchasing Bank the
purchase price paid therefor, together with an amount equal to such paying
Bank’s ratable share (according to the proportion of (i) the amount of such
paying Bank’s required repayment to (ii) the total amount so recovered from the
purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank in respect of the total amount so recovered.  The Company agrees
that any Bank so purchasing a participation from another Bank may, to the
fullest extent permitted by law, exercise all its rights of payment (other than
the right of set-off) with respect to such participation as fully as if such
Bank were the direct creditor of the Company in the amount of such
participation.  The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Banks following
any such purchases or repayments.

1.11

Security; Appraisal of Approved Parcels.

(a)

All obligations of the Company under this Agreement, the Revolving Notes and all
other Loan Documents shall be secured in accordance with the Collateral
Documents.

(b)

Notwithstanding any contrary provision of Section 4.1, the Administrative Agent
and each Bank acknowledges that, as of the date of this Agreement, each of the
Parcels identified on Exhibit E is an Approved Parcel having the Appraised Value
set forth therein.

(c)

In the event the quarterly operating statements and rent rolls delivered to the
Banks pursuant to subsection 6.1(c) show that either:

(i)

less than eighty-five percent (85%) of the net rentable area of the improvements
on the Approved Parcels, in the aggregate, are leased to, and are occupied by,
paying tenants under signed leases; or

(ii)

less than seventy-five percent (75%) of the net rentable area of the
improvements on any Approved Parcel are leased to, and are occupied by, paying
tenants under signed leases (provided that, if the test under clause (i) is met,
then a maximum of twenty percent (20%) of the net rentable area of the Approved
Parcels, in the aggregate, may be comprised of real Property with less than such
seventy-five percent (75%) occupancy);

any Bank may submit a written request (a “Reduction Request”) to the
Administrative Agent that the Approved Parcel Value be reduced to $0 for a
sufficient number of Approved Parcels such that each of the tests indicated in
clauses (i) and (ii) above are met.  The Administrative Agent shall provide each
Bank with written notice of the Reduction Request and shall request each Bank’s
written consent to such Reduction Request.  Any reduction of the Approved Parcel
Value for any of the Approved Parcels pursuant to this subsection 2.14(c) shall
require the consent of the Majority Banks.  Upon the reduction of the Approved
Parcel Value for any of the Approved Parcels pursuant to this subsection
2.14(c), the Borrowing Base and the Availability shall be recomputed taking
account of such reduction.  The Company may, at any time, request that the
Approved Parcel Value any of the Approved Parcels that has been reduced pursuant
to this subsection 2.14(c) be redetermined by providing the Banks with (A) a
certified rent roll showing that the tests under clauses (i) and (ii) above have
been met, and (B) an operating statement for the applicable Approved Parcel(s)
as of the most recent calendar month, and, following receipt of such certified
rent roll and operating statement, the Approved Parcel Value shall automatically
be redetermined for the applicable Approved Parcel(s) based on the operating
statement delivered with the certified rent roll and the Borrowing Base and the
Availability shall be recomputed taking account of such increased Approved
Parcel Value.

(d)

At any time and from time to time the Administrative Agent shall have the right
to obtain a new Appraisal of any Approved Parcel; provided, however, that so
long as no Event of Default has occurred and remains uncured, the Company shall
pay the cost of only one such Appraisal of each Approved Parcel during any
twenty-four (24) consecutive calendar month period.  For each Approved Parcel,
the Company may request in writing, not more often than once during any twelve
(12) consecutive calendar month period, that the Administrative Agent obtain a
new Appraisal of such Approved Parcel at the Company’s sole expense.

1.12

Release of Lien on Approved Parcel.

1.12.1

Release Conditions.  The Administrative Agent shall reconvey and release its
Lien on an Approved Parcel upon the Company’s satisfaction of all of the
following conditions precedent:

(a)

The Company shall have submitted to the Administrative Agent a written request
that the Administrative Agent reconvey and release its Lien on such Approved
Parcel;

(b)

The Company shall have paid to the Administrative Agent, for the account of the
Banks, the lesser of (i) the Release Price for such Approved Parcel, or (ii) the
then-outstanding aggregate principal amount of the Loans;

(c)

There shall have occurred no Default or Event of Default that remains uncured,
and the Administrative Agent shall have received a certificate to that effect
signed by a Responsible Officer;

(d)

The Approved Parcel to be reconveyed constitutes a legally separable and
transferable lot or parcel under all applicable laws, ordinances, rules and
regulations relating to the subdivision or parceling of real property and the
transfer thereof, and in addition, if the Approved Parcel to be reconveyed is
part of a business or industrial park or other multi-building project
("Project"), there is a recorded reciprocal easement agreement, covenants,
conditions and restrictions, and/or comparable document(s) in effect sufficient
in the reasonable judgment of the Administrative Agent to ensure that (i) all
necessary access rights, utility connections, parking rights, support easements,
and similar rights are provided for the benefit of all other Approved Parcels
that are also part of such Project but that are not being released, and (ii)
enforceable agreements are in place for the ratable sharing of all related
property costs associated with such matters and otherwise to ensure the lawful,
proper and efficient operation, leasing, and management of any such unreleased
Approved Parcels; and

(e)

Upon the Administrative Agent’s request, the Administrative Agent has been
furnished, at the Company’s sole cost, with a CLTA form 111 indorsement or such
other indorsements to any Title Policy as the Administrative Agent may require,
assuring the Administrative Agent that the reconveyance will not result in the
subordination of the lien of any Mortgage as to the remaining Approved Parcels
to any other lien or claim affecting any such Approved Parcels.

The foregoing conditions precedent are solely for the benefit of the
Administrative Agent and the Banks, and may be waived in a writing signed by the
Administrative Agent, with the consent of the Majority Banks, and in no other
manner.

1.12.2

Application of Release Price.  The Release Price of each Approved Parcel shall
be applied, in the Administrative Agent’s sole discretion, first to any amounts
due hereunder and under the other Loan Documents, other than interest or
principal then due and payable, then to interest then due, and then to the
prepayment of principal (first to any Base Rate Loans then outstanding and then
to LIBOR Loans with the shortest Interest Periods remaining).

1.12.3

Release of Subsidiary Guarantor.  Upon the reconveyance and release of the
Administrative Agent’s Lien on an Approved Parcel pursuant to subsection 2.15.1,
if the owner of such Approved Parcel is a Subsidiary of the Company, and
provided that each of the release conditions set forth in subsection 2.15.1 have
been met, the Administrative Agent, for itself and on behalf of the Banks, shall
release such Subsidiary from its obligations under its Guaranty if (i) such
Guarantor is not, or no longer qualifies as, a Material Subsidiary, and (ii) any
real Property owned by such Subsidiary no longer qualifies as, or is removed as,
an Approved Parcel in a transaction permitted under this Agreement and as a
consequence thereof such Subsidiary no longer owns an Approved Parcel; provided
that in the case of the foregoing, the Administrative Agent shall release such
Subsidiary from its obligations under its Guaranty only if the Administrative
Agent is satisfied that:  (i) no Default or Event of Default exists; and
(ii) the Outstanding Amount of Loans plus the Outstanding Amount of L/C
Obligations do not exceed the Availability; and (iii) the Company has delivered
to the Administrative Agent a certificate of a Responsible Officer of the
Company, certifying as to the matters set forth in the foregoing clauses (i) and
(ii).  Upon the release of the Guaranty as provided in this subsection 2.15.3,
any real Property owned by such Subsidiary shall not constitute an Approved
Parcel and shall not be included in the Borrowing Base.

1.13

Tenant Documents.  The Company shall deliver to the Administrative Agent (or
cause any Subsidiary of the Company to deliver to the Administrative Agent),
within sixty (60) days after the recording of a Mortgage encumbering a Parcel
for the benefit of the Administrative Agent and the Banks:  (a) estoppel
certificates (“Estoppel Certificates”) and/or subordination, nondisturbance and
attornment agreements (“SNDAs”), as required by the Administrative Agent, in
form and substance satisfactory to the Administrative Agent, executed by each
tenant whose lease covers at least twenty-five percent (25%) of the net rentable
area of the improvements located on such Parcel; and (b) Estoppel Certificates
and/or SNDAs, ), as required by and in form and substance satisfactory to the
Administrative Agent, executed by such additional tenants as the Administrative
Agent, by written notice to the Company prior to the recording of the Mortgage
encumbering such Parcel, may require.  In the event that the Company fails to
deliver such Estoppel Certificates or SNDAs to the Administrative Agent within
such sixty (60) day period, such Parcel shall, at the option of the Majority
Banks exercised by written notice from the Administrative Agent to the Company
within sixty (60) days after the expiration of the sixty (60)-day period within
which the Company is required to comply with the provisions of this Section
2.16, cease to be an Approved Parcel.  Upon such written notice from the
Administrative Agent, the Availability shall be adjusted to reflect such change
and the Company shall repay to the Administrative Agent, for the benefit of the
Banks, within thirty (30) days after such written notice from the Administrative
Agent, any amounts payable pursuant to subsection 2.7.2(a).  The Banks shall be
deemed to have waived their right to cause a Parcel to cease to be an Approved
Parcel pursuant to this Section 2.16 if the Banks fail to act within sixty (60)
days after the end of the period within which the Company is required to comply
with the provisions of this Section 2.16.

On the Closing Date, certain tenants occupying improvements located on Parcels
which have previously delivered SNDAs to the Banks in connection with the
Existing Credit Agreement, will be executing new tenant Estoppel Certificates,
satisfactory in form and substance to Administrative Agent, containing among
other things reaffirmations of such existing SNDAs (such new Estoppel
Certificates being the “Estoppel and Reaffirmation of SNDAs”).  The Company
hereby expressly acknowledges and consents to such reaffirmations, and agrees
that any obligations and agreements of such tenants set forth in the reaffirmed
SNDAs shall be given full effect in accordance with their terms.

1.14

Collateral Documents.  If (a) any provision of any Collateral Document shall for
any reason cease to be valid and binding on or enforceable against the Company
or any Subsidiary of the Company party thereto, or the Company or any Subsidiary
of the Company shall so state in writing or bring an action to limit its
obligations or liabilities thereunder or (b) any Collateral Document shall for
any reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason cease to be a perfected and first
priority security interest subject only to Permitted Liens and Permitted
Encumbrances, the Parcel encumbered by such Collateral Document shall, at the
option of the Majority Banks, immediately cease to be an Approved Parcel, the
Availability shall immediately be adjusted to reflect such change and the
Company shall repay to the Administrative Agent, for the benefit of the Banks,
within thirty (30) days after notice from the Administrative Agent, any amounts
payable pursuant to subsection 2.7.2(a).

1.15

Increases and Decreases in Pro Rata Shares.  Upon the Company’s satisfaction of
all of the conditions set forth in Section 4.2 of this Agreement, each Bank
whose Pro Rata Share of the combined Commitments of all of the Banks has
increased, as evidenced by the difference for each Bank between the Pro Rata
Share reflected in the Existing Credit Agreement and the Pro Rata Share
reflected in this Agreement, shall pay to the Administrative Agent, for
distribution to the Banks whose Pro Rata Shares of the combined Commitments of
all of the Banks has decreased pursuant to this Agreement, an amount equal to
the product of the increase in such Bank’s Pro Rata Share (expressed as a
decimal) multiplied by the aggregate outstanding principal amount of the Loans
on the date of determination.

1.16

Increase in Maximum Commitment Amount.

(a)

Subject to the provisions of Section 2.6, on the terms and subject to the
conditions set forth in this Section 2.19, the Company may, at any time and from
time to time on or prior to the date that is 24 months after the Closing Date,
by notice to the Administrative Agent, request an increase in the Maximum
Commitment Amount by (i) permitting any Bank to increase its Commitment (and
accordingly increase the Maximum Commitment Amount by such amount), or
(ii) inviting any Eligible Assignee that has previously been approved by the
Administrative Agent in writing to become a Bank under this Agreement and to
provide a commitment to lend hereunder (and accordingly increase the Maximum
Commitment Amount by such amount); provided, however, that in no event shall
such actions cause the Maximum Commitment Amount to increase above $200,000,000.

(b)

Each of the Banks acknowledges and agrees that, notwithstanding anything to the
contrary in Section 10.1, (i) its consent to any such increase in the Maximum
Commitment Amount shall not be required and (ii) Eligible Assignees may be added
to this Agreement and any Bank may increase its Commitment without the consent
or agreement of the other Banks (provided, however, that no Bank’s Commitment
may be increased without such Bank’s consent), so long as the Administrative
Agent and the Company have consented in writing to such Eligible Assignee or the
increase in the Commitment of any of the Banks, as applicable.

(c)

The Administrative Agent shall not unreasonably withhold its consent to the
Company’s request for an increase in the Maximum Commitment Amount under this
Section 2.19 provided that the Company satisfies all of the following conditions
precedent:

(i)

any Eligible Assignee must be acceptable to the Administrative Agent in its sole
discretion;

(ii)

the Company and each such Bank or Eligible Assignee shall execute and deliver to
the Administrative Agent (for the benefit of the Administrative Agent, the
Company and such Bank or Eligible Assignee) supplemental signature pages to this
Agreement and any Co-Lender Agreement among the Administrative Agent and the
Banks relating to this Agreement, in the form of Exhibit I-1 attached hereto, in
the case of a Bank, or in the form of Exhibit I-2 hereto in the case of an
Eligible Assignee (each, a “Supplemental Signature Page”).

(iii)

the Company shall pay a fee for such increase which must be acceptable to the
Administrative Agent in its sole discretion;

(iv)

the Administrative Agent shall have sent written notice of each such request by
the Company to the Banks, together with notice of such Eligible Assignee’s
Commitment or such Bank’s increased Commitment, as the case may be, and the
effective date (the “Effective Date”) of such increase in the Maximum Commitment
Amount as set forth in the Supplemental Signature Page; and

(v)

all requirements of this Section 2.19 must be satisfied.

(d)

Upon the Effective Date, and despite any contrary provision of this Agreement
(a) each such Eligible Assignee shall become a party to this Agreement, and
thereafter shall have all of the rights and obligations of a Bank hereunder,
(b) each such Eligible Assignee or Bank shall simultaneously pay to the
Administrative Agent, for distribution to the Banks whose Pro Rata Shares of the
combined Commitments of all of the Banks has decreased as a result of the new
Commitment of such Eligible Assignee or the increased Commitment of such Bank,
an amount equal to the product of such Eligible Assignee’s Pro Rata Share (or
the increase in such Bank’s Pro Rata Share), expressed as a decimal, multiplied
by the aggregate outstanding principal amount of the Loans on the date of
determination, and (c) each such Eligible Assignee or Bank shall thereafter be
obligated to make its Pro Rata Share of Borrowings to the Company and shall be
obligated to participate in Letter of Credit risk participations and L/C
Advances up to and including the amount of such Eligible Assignee’s or Bank’s
Pro Rata Share of the increased Maximum Commitment Amount, on the terms and
subject to the conditions set forth in this Agreement.

(e)

Notwithstanding any contrary provision of this Section 2.19, no increase in the
Maximum Commitment Amount will be permitted unless (a) all then outstanding
Loans constitute Base Rate Loans, or (b) the Interest Periods for all
outstanding LIBOR Loans will expire (and any new Interest Periods for any such
LIBOR Loans will commence) concurrently with the date on which any increase in
the Maximum Commitment Amount becomes effective.

(f)

It shall be a condition precedent to the effectiveness of any increase in the
Maximum Commitment Amount pursuant to Section 2.19(a) that the Administrative
Agent shall have received from the title insurance company which has issued the
Title Policy(ies) insuring the validity and priority of each Mortgage relating
to any one or more Approved Parcels a CLTA form 108.10 indorsement, or other
comparable indorsement reasonably satisfactory to the Administrative Agent, that
(i) increases the aggregate liability under the Title Policy(ies) to the full
increased Maximum Commitment Amount, and (ii) insures that the validity and
priority of each such Mortgage will not be affected by such increase in the
Maximum Commitment Amount, all at the Company’s sole cost and expense.

2.

Taxes, Yield Protection and Illegality.

2.1

Taxes.  If any taxes (other than taxes on a Bank’s net income) are at any time
imposed on any payments under or in respect of this Agreement or any instrument
or agreement required hereunder, including payments made pursuant to this
Section 3.1, the Company shall pay all such taxes and shall also pay to the
Administrative Agent, for the account of the applicable Bank, at the time
interest is paid, all additional amounts which such Bank specifies as necessary
to preserve the yield, after payment of such taxes, that such Bank would have
received if such taxes had not been imposed.

2.2

Illegality.

(a)

If any Bank determines that (i) the introduction of any Requirement of Law, or
any change in any Requirement of Law or in the interpretation or administration
thereof, has made it unlawful, or (ii) any central bank or other Governmental
Authority has asserted that it is unlawful, for such Bank or its applicable
Lending Office to make LIBOR Loans, then, on notice thereof by such Bank to the
Company and the Administrative Agent, the obligation of such Bank to make LIBOR
Loans shall be suspended until such Bank shall have notified the Company and the
Administrative Agent that the circumstances giving rise to such determination no
longer exist.

(b)

If any Bank determines that it is unlawful to maintain any LIBOR Loan, the
Company shall, upon its receipt of notice of such fact and demand from such Bank
(with a copy to the Administrative Agent), prepay in full all LIBOR Loans of
that Bank then outstanding, together with interest accrued thereon and any
amounts required to be paid in connection therewith pursuant to Section 3.4,
either on the last day of the Interest Period thereof, if such Bank may lawfully
continue to maintain such LIBOR Loans to such day, or immediately, if such Bank
may not lawfully continue to maintain such LIBOR Loans.

(c)

Notwithstanding any contrary provision of Section 2.1, if the Company is
required to prepay any LIBOR Loan immediately as provided in subsection 3.2(b),
then concurrently with such prepayment the Company shall borrow a Base Rate Loan
from the affected Bank in the amount of such repayment.

(d)

If the obligation of any Bank to make or maintain LIBOR Loans has been
terminated, the Company may elect, by giving notice to such Bank through the
Administrative Agent, that all Loans which would otherwise be made by such Bank
as LIBOR Loans shall instead be Base Rate Loans.

(e)

Before giving any notice to the Administrative Agent or the Company pursuant to
this Section 3.2, the affected Bank shall designate a different Lending Office
with respect to its LIBOR Loans if such designation would avoid the need for
giving such notice or making such demand and would not, in the judgment of such
Bank, be illegal or otherwise disadvantageous to such Bank.  

2.3

Increased Costs and Reduction of Return.

(a)

If any Bank determines that, due to either (i) the introduction of, or any
change (other than a change by way of imposition of, or increase in, reserve
requirements contemplated in subsection 3.3(c)) in or in the interpretation of,
any law or regulation or (ii) the compliance by such Bank (or its Lending
Office) or any Corporation controlling such Bank with any guideline or request
from any central bank or other Governmental Authority (whether or not having the
force of law), there shall be any increase in the cost to such Bank of agreeing
to make or making, funding or maintaining any LIBOR Loans or issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Bank in connection with any of the foregoing, then the
Company shall be liable for, and shall from time to time, upon demand therefor
by such Bank with a copy to the Administrative Agent, pay to the Administrative
Agent for the account of such Bank such additional amounts as are sufficient to
compensate such Bank for such increased costs.

(b)

If any Bank determines that (i) the introduction of any Capital Adequacy
Regulation, (ii) any change in any Capital Adequacy Regulation, (iii) any change
in the interpretation or administration of any Capital Adequacy Regulation by
any central bank or other Governmental Authority charged with the interpretation
or administration thereof, or (iv) compliance by such Bank (or its Lending
Office), or any corporation controlling such Bank, with any Capital Adequacy
Regulation affects or would affect the amount of capital that such Bank or any
corporation controlling such Bank is required or expected to maintain, and such
Bank (taking into consideration such Bank’s or such corporation’s policies with
respect to capital adequacy and such Bank’s desired return on capital)
determines that the amount of such capital is increased as a consequence of any
of its loans, credits or obligations under this Agreement, then, upon demand of
such Bank to the Company through the Administrative Agent, the Company shall
immediately pay to the Administrative Agent, for the account of such Bank, from
time to time as specified by such Bank, additional amounts sufficient to
compensate such Bank for such increase.

(c)

The Company shall pay to each Bank, as long as such Bank shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including LIBOR funds or deposits (currently known as "Eurocurrency
liabilities"), additional interest on the unpaid principal amount of each LIBOR
Loan equal to the actual costs of such reserves allocated to such Loan by such
Bank (as determined by such Bank in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Company shall have received at least 15 days’
prior notice (with a copy to the Administrative Agent) of such additional
interest from such Bank.  If a Bank fails to give notice 15 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 15 days from receipt of such notice.

2.4

Funding Losses.  The Company agrees to pay to the Administrative Agent, from
time to time, for the account of the Banks, any amount that would be necessary
to reimburse the Banks for, and to hold the Banks harmless from, any loss or
expense which the Banks may sustain or incur as a consequence of:

(a)

the failure of the Company to make any payment or prepayment of principal of any
LIBOR Loan (including payments made after any acceleration thereof);

(b)

the failure of the Company to borrow, continue or convert a Loan after the
Company has given (or is deemed to have given) a Borrowing Notice or a
Conversion/Continuation Notice;

(c)

the failure of the Company to make any prepayment after the Company has given a
notice in accordance with Section 2.6 or Section 2.7;

(d)

the prepayment (including pursuant to Section 2.7.2) of a LIBOR Loan on a day
which is not the last day of the Interest Period with respect thereto;

(e)

the conversion pursuant to Section 2.5 of any LIBOR Loan to a Base Rate Loan on
a day that is not the last day of the respective Interest Period;

including any such loss or expense and any loss of anticipated profits arising
from the liquidation or reemployment of funds obtained to maintain the LIBOR
Loans hereunder or from fees payable to terminate the deposits from which such
funds were obtained.  Solely for purposes of calculating amounts payable by the
Company to the Administrative Agent, for the account of the Banks, under this
Section 3.4, each LIBOR Loan (and each related reserve, special deposit or
similar requirement) shall be conclusively deemed to have been funded at the
LIBOR Rate used in determining the LIBOR Rate for such LIBOR Loan by a matching
deposit or other borrowing in the applicable offshore dollar interbank market
for a comparable amount and for a comparable period, whether or not such LIBOR
Loan is in fact so funded.

2.5

Inability to Determine Rates.  If any Bank determines that for any reason
adequate and reasonable means do not exist for ascertaining the LIBOR Rate for
any requested Interest Period with respect to a proposed LIBOR Loan or that the
LIBOR Rate applicable for any requested Interest Period with respect to a
proposed LIBOR Loan does not adequately and fairly reflect the cost to such Bank
of funding such Loan, such Bank will forthwith give notice of such determination
to the Company through the Administrative Agent.  Thereafter, the obligation of
such Bank to make or maintain LIBOR Loans hereunder shall be suspended until
such Bank revokes such notice in writing.  Upon receipt of such notice, the
Company may revoke any Borrowing Notice or Conversion/Continuation Notice then
submitted by it.  If the Company does not revoke such notice, the affected Bank
shall make, convert or continue the Loans, as proposed by the Company, in the
amount specified in the applicable notice submitted by the Company, but such
Loans shall be made, converted or continued as Base Rate Loans instead of LIBOR
Loans.

2.6

Certificate of Bank.  Any Bank, if claiming reimbursement or compensation
pursuant to this Section 3, shall deliver to the Company through the
Administrative Agent a certificate setting forth in reasonable detail the amount
payable to such Bank hereunder, and such certificate shall be conclusive and
binding on the Company in the absence of manifest error.

2.7

Survival.  The agreements and obligations of the Company in this Section 3 shall
survive the payment and performance of all other Obligations.

3.

Conditions Precedent.

3.1

Conditions to Approving Parcels.  Subject to the provisions of subsection
2.14(b), a Parcel shall be considered an Approved Parcel for purposes of this
Agreement upon satisfaction of all of the following conditions precedent:

3.1.1

Guaranty;  Fee Ownership.  If the owner of such Parcel is a Subsidiary of the
Company, such Subsidiary has become a Guarantor hereunder and has executed a
Guaranty in favor of the Administrative Agent and the Banks.  The Company or
such Guarantor, as applicable, owns fee title to such Parcel, other than the
Adobe Property, which may be ground leased by the Company pursuant to a ground
lease or ground sublease reasonably satisfactory to the Administrative Agent, as
long as it is leased to Adobe Systems Incorporated.  

3.1.2

Satisfactory Parcel.  Either (a) such Parcel is satisfactory to Majority Banks
in their sole and absolute discretion, or (b) all of the following conditions
are satisfied: (i) the Parcel is improved, and the improvements located on such
Parcel are and will be used solely for office, research and development, bulk
industrial or flexible industrial purposes, (ii) no less than eighty-five
percent (85%) of the net rentable area of the improvements on the Approved
Parcels, in the aggregate, are leased to, and are occupied by, paying
third-party tenants under signed leases having remaining terms of three (3)
years or longer as of the date such Parcel becomes an Approved Parcel; (iii) no
less than seventy-five percent (75%) of the net rentable area of the
improvements on any single Approved Parcel are leased to, and are occupied by,
paying third-party tenants under signed leases having remaining terms of three
(3) years or longer as of the date such Parcel becomes an Approved Parcel
(provided that, if the test under the foregoing clause (ii) is met, then a
maximum of twenty percent (20%) of the net rentable area of the Approved
Parcels, in the aggregate, may be comprised of real Property with less than such
seventy-five percent (75%) occupancy); and (iv) the Administrative Agent has
received evidence in form and substance satisfactory to the Administrative Agent
of compliance with the foregoing conditions.  Notwithstanding the foregoing, the
Russell Property shall not cease to be an Approved Parcel and shall not fail to
meet the test under clauses (b)(ii) and (b)(iii) above solely because the tenant
leases on the Russell Property have remaining terms of less than three (3) years
as of the date the Russell Property became an Approved Parcel.

3.1.3

No Hazardous Materials.  Such Parcel is free from all Hazardous Materials,
including asbestos, other than commercially reasonable quantities of Hazardous
Materials typically used in properties similar to such Parcel and permitted by
all applicable Environmental Laws, and the Administrative Agent shall have
received evidence in form and substance satisfactory to the Majority Banks of
such Parcel’s compliance with this condition.  The Company or Guarantor, if
applicable, shall have executed and delivered to the Administrative Agent an
affirmation of the Environmental Indemnity substantially in the form of
Exhibit K attached hereto.

3.1.4

Appraised Value.  An Appraised Value shall have been established for such
Parcel.

3.1.5

No Liens.  Such Parcel and all related personal property is (or at the time a
Mortgage is recorded against such Parcel it shall be) free and clear of all
Liens other than Liens securing nondelinquent taxes or assessments.

3.1.6

Deliveries to the Administrative Agent.  The Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:

(1)

a current ALTA survey of such Parcel and Surveyor’s Certification, including a
complete legal description;

(2)

copies of all exceptions to title with respect to such Parcel;

(3)

at the Administrative Agent’s request, copies of any available plans and
specifications for any improvements located on such Parcel;

(4)

an environmental site assessment for such Parcel, dated not more than twelve
(12) months prior to the date the Company submits the Parcel to the
Administrative Agent for approval by the Banks, prepared by a qualified firm
acceptable to the Administrative Agent, stating, among other things, that such
Parcel is free from Hazardous Materials other than commercially reasonable
quantities of Hazardous Materials typically used in properties similar to such
Parcel, and that any such Hazardous Materials located thereon and all operations
conducted thereon are in compliance with all Environmental Laws, and showing any
Estimated Remediation Costs;

(5)

at the Administrative Agent’s request, copies of all leases and contracts not
cancelable on thirty (30) days’ notice and a rent roll relating to all or any
portion of such Parcel;

(6)

At the Administrative Agent’s request, financial statements for any Major Tenant
that are available to the Company;

(7)

an operating report for such Parcel for not less than the four (4) most recent
consecutive quarters, together with a projection of the operating results for
such Parcel for the following twelve (12) months;

(8)

if such Parcel has been owned by the Company or the applicable Guarantor for
more than one (1) calendar month but fewer than four (4) consecutive calendar
quarters, monthly operating statements for such Parcel for each full calendar
month that the Company or such Guarantor has owned such Parcel;

(9)

at the Administrative Agent’s request, a cost budget for any anticipated
renovation of such Parcel;

(10)

a duly executed Mortgage, Assignment of Leases, Financing Statement(s) and
assignment of contracts covering such Parcel;

(11)

such certificates relating to the authority of the Persons signing the Guaranty
(if applicable) and the documents required under Section 4.1.6(10) as the
Administrative Agent may reasonably request;

(12)

at the Administrative Agent’s request, a written opinion of counsel to the
Company and the Person signing the Guaranty (if applicable) and the documents
required under Section 4.1.6(10) practicing in the jurisdiction in which such
Parcel is located (which counsel shall be acceptable to the Administrative
Agent) covering such matters relating to the Company, such other Person, the
Loans and such Parcel as the Administrative Agent may require;

(13)

such consents, subordination agreements and other documents and instruments
executed by tenants and other Persons party to material contracts relating to
such Parcel as the Administrative Agent may request;

(14)

certificates of insurance and loss payable endorsements for all policies
required pursuant to Section 6.6, showing the same to be in full force and
effect with respect to such Parcel; and

(15)

all other documents reasonably required by the Administrative Agent.

3.1.7

Recording of the Mortgage.  The Mortgage relating to such Parcel shall have been
duly recorded in the official records of the jurisdiction in which such Parcel
is located.

3.1.8

Title Insurance.  The Company shall, at its sole expense, have delivered to the
Administrative Agent an ALTA form extended coverage lender’s policy of title
insurance, or evidence of a commitment therefore satisfactory to the
Administrative Agent, in form, substance and amount (including without
limitation the amount of the aggregate Commitments plus any other amount secured
by the Mortgage relating to such Parcel, on a coinsurance and/or reinsurance
basis if and as required by the Administrative Agent), and issued by one or more
insurers, reasonably satisfactory to the Administrative Agent, together with all
endorsements, including without limitation an endorsement insuring access to
public streets or rights of way, and binders thereto reasonably required by the
Administrative Agent, naming the Administrative Agent as the insured, insuring
without exclusion or exception for creditors' rights that the Mortgage relating
to such Parcel is a valid first priority lien upon such Parcel, and showing such
Parcel subject only to such Mortgage and the Permitted Encumbrances, and
containing provisions acceptable to the Administrative Agent regarding advances
and/or readvances of Loan funds after closing.  The Company and the Company's
counsel shall not have any interest, direct or indirect, in the title insurer
(or its agent) or any portion of the premium paid for the Title Policy.

3.1.9

Filing of Financing Statements.  Financing Statement(s) shall have been filed
with all of the officials necessary, in the Administrative Agent’s sole
judgment, to perfect the security interests created by the Mortgage relating to
such Parcel and all related personal property and fixtures.

3.1.10

Perfection of Liens.  The Administrative Agent shall have received satisfactory
evidence that all other actions necessary, or in the Administrative Agent’s sole
judgment desirable, to perfect and protect the first priority security interests
for the benefit of the Administrative Agent created by the Collateral Documents
have been taken.

3.1.11

Tax Reporting Service.  The Company shall, at its sole expense, have delivered
to the Administrative Agent evidence of a contract with a property tax reporting
service for such Parcel for a period of not less than thirty (30) years.

3.1.12

No Special Flood Hazard.  The Administrative Agent shall have received a flood
insurance policy in an amount required by the Administrative Agent, but in no
event less than the amount sufficient to meet the Requirements of Law and the
Flood Disaster Protection Act of 1973, as amended, or evidence satisfactory to
the Administrative Agent that none of the Parcel is located in a flood hazard
area.

3.1.13

Tax and Standby Fee Certificates.  The Administrative Agent shall have received
and approved  as satisfactory to the Administrative Agent evidence that all
taxes, standby fees and any other similar charges have been paid, including
copies of receipts or statements marked "paid" by the appropriate authority.

3.1.14

Costs.  The Company shall have paid to the Administrative Agent all amounts
payable pursuant to Section 10.4 in connection with such Parcel and the Mortgage
relating to such Parcel.

3.1.15

Expenses.  The Administrative Agent shall have received satisfactory evidence
that the Company has paid all title insurance premiums, tax service charges,
documentary stamp or intangible taxes, recording fees and mortgage taxes payable
in connection with such Parcel, the recording of the Mortgage relating to such
Parcel or the issuance of the Title Policy (whether due on the recording date of
the Mortgage or in the future) including sums due in connection with any future
advances.

3.2

Conditions of Initial Loan.  The obligation of the Banks to make the initial
Loan as of or after the Closing Date is subject to the satisfaction of all of
the following conditions precedent:

3.2.1

Deliveries to the Administrative Agent.  The Administrative Agent shall have
received, on or before the Closing Date, all of the following in form and
substance satisfactory to the Administrative Agent and its counsel:

(a)

this Agreement, the Revolving Notes, the Guaranty (if applicable), the Fee
Letter, the Environmental Indemnity, the Mortgages and the Assignment of Leases
executed by the Company, and the Financing Statements, the Estoppel
Certificates, the Estoppel and Reaffirmation of SNDAs, the SNDAs, the Escrow
Instructions and the Title Policies;

(b)

fully executed and acknowledged originals of a recordable modification agreement
(the “Short Form Modification Agreement”) substantially in the form attached as
Exhibit F-1 or Exhibit F-2 hereto to be recorded in each county in which a
Mortgage encumbering a Parcel has been recorded prior to the Closing Date, plus
an updated Estoppel Certificate from the lessee and ground lessor of the Adobe
Property, in form and substance reasonably satisfactory to the Administrative
Agent;

(c)

copies of the resolutions of the board of directors of the Company approving and
authorizing the execution, delivery and performance by the Company of this
Agreement, the other Loan Documents to be delivered hereunder and authorizing
the borrowing of the Loans, certified as of the Closing Date by the Secretary or
an Assistant Secretary of the Company;

(d)

a certificate of the Secretary or Assistant Secretary of the Company certifying
the names and true signatures of the officers of the Company authorized to
execute and deliver, as applicable, this Agreement, all other Loan Documents to
be delivered hereunder;

(e)

copies of the resolutions of the board of directors of each Subsidiary of the
Company owning fee title to a Parcel listed on Exhibit E attached hereto,
approving and authorizing the execution, delivery and performance by such
Subsidiary of any Guaranty or other Loan Documents to be delivered hereunder,
certified as of the Closing Date by the Secretary or an Assistant Secretary of
such Subsidiary;

(f)

a certificate of the Secretary or Assistant Secretary of each Subsidiary of the
Company owning fee title to a Parcel listed on Exhibit E attached hereto,
certifying the names and true signatures of the officers of such Subsidiary
authorized to execute and deliver, as applicable, any Guaranty or other Loan
Documents to be delivered hereunder;

(g)

the articles or certificate of incorporation or other organizational documents
of the Company and of each of its Subsidiaries owning fee title to a Parcel
listed on Exhibit E attached hereto as in effect on the Closing Date, certified
by the Secretary of State of the state of incorporation or organization of the
Company or such Subsidiary, as applicable, as of a recent date and by the
Secretary or Assistant Secretary of the Company or such Subsidiary, as
applicable, as of the Closing Date; and

(h)

a good standing certificate for the Company and for each of its Subsidiaries
owning fee title to a Parcel listed on Exhibit E attached hereto as in effect on
the Closing Date from the Secretary of State of (i) its state of incorporation
or organization and (ii) each state in which an Approved Parcel is situated,
evidencing that the Company or such Subsidiary, as applicable, is qualified to
do business as a foreign corporation in said state as of a recent date, together
with bringdown certificates by telex or telefacsimile dated within five Business
Days of the Closing Date;

(i)

an opinion of counsel to the Company acceptable to the Administrative Agent,
addressed to the Administrative Agent, substantially in the form of Exhibit D-1;

(j)

opinions of local counsel to the Administrative Agent in the States of Arizona,
Nevada, Colorado and Washington addressed to the Administrative Agent and the
Banks, substantially in the form of Exhibit D-2.

(k)

a certificate signed by a Responsible Officer, dated as of the Closing Date,
stating that (i) the representations and warranties contained in Section 5 are
true and correct on and as of such date, as though made on and as of such date;
(ii) the calculation of the Borrowing Base as of March 31, 2004, is true and
correct on and as of such date; (iii) no Default or Event of Default exists or
would result from the initial Loan; and (iv) there has occurred since December
31, 2003, no event or circumstance that could reasonably be expected to result
in a Material Adverse Effect;

(l)

a certified copy of financial statements of the Company and its Subsidiaries
referred to in Section 5.11, plus pro forma financial statements, including a
balance sheet, income statement and cash flow statement) and covenant compliance
projections for a period of two years from the Closing Date, shown on a
quarterly basis for the first year, and annually thereafter;

(m)

such other approvals, opinions or documents as the Administrative Agent may
request;

(n)

such assurance as the Administrative Agent may require that the validity and
priority of any Mortgage encumbering a Parcel prior to the Closing Date has not
been and will not be impaired by this Agreement or the transactions contemplated
by it, including but not limited to, a 110.5 Endorsement to be attached to each
policy of title insurance insuring the lien of a Mortgage;

(o)

at the Company’s expense, an Appraisal for each Parcel listed on Exhibit E
attached hereto performed not more than twelve (12) months prior to the date of
this Agreement, which Appraisals shall be satisfactory to the Administrative
Agent and the Banks in their sole discretion;

(p)

an environmental site assessment for each Parcel listed on Exhibit E attached
hereto that has not had such a site assessment performed within the period of
five (5) years prior to the Closing Date, prepared by a qualified firm
acceptable to the Administrative Agent, stating, among other things, that such
Parcel is free from Hazardous Materials other than commercially reasonable
quantities of Hazardous Materials typically used in properties similar to such
Parcel, and that any such Hazardous Materials located thereon and all operations
conducted thereon are in compliance with all Environmental Laws and showing that
there are no Estimated Remediation Costs; and

(q)

such other information with respect to the Company, any Guarantor or any
Approved Parcel as the Administrative Agent or any Bank may require, in its sole
discretion.

3.2.2

Payment of Expenses.  The Company shall have paid all costs, accrued and unpaid
fees and expenses incurred by the Administrative Agent, to the extent then due
and payable, on the Closing Date, including Attorney Costs incurred by the
Administrative Agent, to the extent invoiced prior to or on the Closing Date,
together with such additional amounts of Attorney Costs as shall constitute a
reasonable estimate of Attorney Costs incurred or to be incurred through the
closing proceedings, provided that such estimate shall not thereafter preclude
final settling of accounts between the Company and the Administrative Agent,
including any such costs, fees and expenses arising under or referenced in
Section 10.4.

3.2.3

Payment of Fees.  Evidence of payment by the Company of all accrued and unpaid
fees, costs and expenses to the extent then due and payable on the Closing Date.

3.2.4

Maximum Commitment Amount.  The Maximum Commitment Amount shall be not less than
$150,000,000.

3.3

Conditions to All Borrowings.  The obligation of the Banks to make any Loan
(including the initial Loan) is subject to the satisfaction of all of the
following conditions precedent on the relevant borrowing date:

3.3.1

Minimum Number of Approved Parcels.  At least seven (7) Parcels shall be
Approved Parcels.

3.3.2

Notice of Borrowing.  The Administrative Agent shall have received a Borrowing
Notice.

3.3.3

Continuation of Representations and Warranties.  The representations and
warranties made by the Company contained in Section 5 shall be true and correct
on and as of such borrowing date with the same effect as if made on and as of
such borrowing date (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they shall be true and correct
as of such earlier date).

3.3.4

No Existing Default.  No Default or Event of Default shall exist or shall result
from such Loan.

3.3.5

No Future Advance Notice.  The Administrative Agent shall not have received from
the Company any notice that any Collateral Document will no longer secure future
advances or future Loans to be made or extended under this Agreement.

3.3.6

Further Assurances.  The Company shall have executed and acknowledged (or caused
to be executed and acknowledged) and delivered to the Administrative Agent all
documents and taken all actions, reasonably required by the Administrative Agent
or the Banks from time to time to confirm the rights created or now or hereafter
intended to be created by the Loan Documents, or otherwise to carry out the
purposes of the Loan Documents and the transactions contemplated thereunder.

3.3.7

Title Insurance.  The Administrative Agent shall have received, in form and
substance satisfactory to the Banks, from any title insurer who issued a Title
Policy, all indorsements, binders and modifications to such policy or policies
reasonably required by the Banks.

Each Borrowing Notice submitted by the Company hereunder shall constitute a
representation and warranty by the Company hereunder, as of the date of each
such Borrowing Notice and as of the date of each Loan, that the conditions in
Section 4.3 are satisfied.

3.4

Letters of Credit.  In addition to the conditions set forth in Sections 4.2 and
4.3, the L/C Issuer’s obligation to issue any Letter of Credit is subject to the
satisfaction of all of the following conditions precedent on the relevant
issuance date:

(a)

The Company shall have executed and delivered to the Administrative Agent a
Letter of Credit Application substantially in the form attached hereto as
Exhibit G.

(b)

The Company shall have paid to the Administrative Agent, for the account of the
L/C Issuer, the fronting fees and administrative fees referenced in
Section 2.9.3, and all other costs and expenses the L/C Issuer as issuer of the
requested Letter of Credit.

4.

Representations and Warranties.  The Company represents and warrants to the
Administrative Agent and each of the Banks that:

4.1

Existence and Power.  The Company and each of its Subsidiaries (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation; and (b) is duly qualified as a foreign
corporation, limited liability company or partnership, licensed and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification.  The Company and each of its Subsidiaries (c) has the power and
authority, and has obtained all governmental licenses, authorizations, consents
and approvals needed, to own its assets, to carry on its business and to
execute, deliver and perform its obligations under the Loan Documents to which
it is a party; and (d) is in compliance with all Requirements of Law; except, in
each case referred to in clause (b) or clause (d), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

4.2

Corporate Authorization; No Contravention.  The execution, delivery and
performance by the Company and each Guarantor of this Agreement, any other Loan
Document have been duly authorized by all necessary corporate action, and do not
and will not:

(a)

contravene the terms of any of the Company’s or such Guarantor’s Organization
Documents;

(b)

conflict with or result in any breach or contravention of, or the creation of
any Lien under, any Contractual Obligation to which the Company or such
Guarantor is a party or any order, injunction, writ or decree of any
Governmental Authority to which the Company or such Guarantor or its Property is
subject; or

(c)

violate any Requirement of Law.

4.3

Governmental Authorization.  No approval, consent, exemption, authorization or
other action by, or notice to or filing with, any Governmental Authority (except
for recordings or filings in connection with the Liens granted to the
Administrative Agent under the Collateral Documents) is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Company or any Guarantor of this Agreement, any other Loan Document
to which the Company or such Guarantor is a party.

4.4

Binding Effect.  This Agreement and each other Loan Document constitute the
legal, valid and binding obligations of the Company and each Guarantor,
enforceable in accordance with their respective terms, except as enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability.

4.5

Litigation.  Except as specifically disclosed in Schedule 5.5, there are no
actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of the Company threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against the Company, any of
its Subsidiaries or any of their respective Properties, which (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or thereby, or (b) if determined adversely to
the Company or one or more of its Subsidiaries would reasonably be expected to
have a Material Adverse Effect.  No injunction, writ, temporary restraining
order or any order of any nature has been issued by any court or other
Governmental Authority purporting to enjoin or restrain the execution, delivery
or performance of this Agreement or any other Loan Document, or directing that
the transactions provided for herein or therein not be consummated as herein or
therein provided.

4.6

No Default.  No Default or Event of Default exists or would result from the
incurring of any Obligations by the Company or any Guarantor.  Neither the
Company nor any of its Subsidiaries is in default under or with respect to any
Contractual Obligation in any respect which, individually or together with all
such defaults, could reasonably be expected to have a Material Adverse Effect.

4.7

ERISA Compliance.  

(a)

Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and all other federal and state laws and
regulations.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service or an application for such a letter is currently being processed by the
Internal Revenue Service with respect thereto and, to the best knowledge of the
Company, nothing has occurred which would prevent, or cause the loss of, such
qualification.  The Company and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b)

There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction under Sections 406 or 407 of
ERISA, or violation of the fiduciary responsibility rules under Section 404 of
ERISA, with respect to any Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect.




(c)

(i)  No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Qualified Plan has any Unfunded Pension Liability; (iii) neither the Company nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Qualified Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Company
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Company
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.




(d) (i) Company is not and will not be a "plan" within the meaning of Section
4975(e) of the Code; (ii) the assets of Company do not and will not constitute
"plan assets" within the meaning of the United States Department of Labor
Regulations set forth in 29 C.F.R. §2510.3-101; (iii) Company is not and will
not be a "governmental plan" within the meaning of Section 3(32) of ERISA; (iv)
transactions by or with Company are not and will not be subject to state
statutes applicable to Company regulating investments of fiduciaries with
respect to governmental plans; and (v) Company shall not engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Administrative Agent or any Bank of any of its
rights under this Agreement, any Note or the other Loan Documents) to be a
non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA or Section 4975 of the Code.  Company further agrees to
deliver to Administrative Agent such certifications or other evidence of
compliance with the provisions of this Section as Administrative Agent may from
time to time request.

4.8

Use of Proceeds; Margin Regulations.  The proceeds of the Loans are intended to
be and shall be used solely for the purposes set forth in and permitted by
Section 6.11, and are intended to be and shall be used in compliance with
Section 7.6.

4.9

Title to Properties.  The Company and each of its Subsidiaries has good record
and marketable title in fee simple to all real Property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, have a Material Adverse Effect.  As of the
Closing Date, the Property of the Company and each of its Subsidiaries is
subject to no Liens that are not disclosed in the most recent financial
statements delivered to the Administrative Agent other than Permitted Liens and,
with respect to a Property that does not serve as Collateral for any of the
Obligations (a) Liens securing the performance of obligations under recorded
covenants, conditions and restrictions, easements or other agreements among
adjoining landowners, and (b) Liens securing purchase money financing of
fixtures and equipment, or securing other indebtedness that in the aggregate
does not exceed $100,000.

4.10

Taxes.  The Company and its Subsidiaries have filed all federal and other
material tax returns and reports required to be filed, and have paid all federal
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their Properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP, and no Notice of Lien has been filed or recorded.  There is no
proposed tax assessment against the Company or any of its Subsidiaries that
would, if the assessment were made, have a Material Adverse Effect.

4.11

Financial Condition.

(a)

The audited consolidated financial statements of the Company dated December 31,
2003, and the related consolidated statements of operations, shareholders’
equity and cash flows for the year ended on that date:

(i)

were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein;

(ii)

are complete, accurate and fairly present the financial condition of the Company
and its consolidated Subsidiaries as of the date thereof and results of
operations for the period covered thereby; and

(iii)

except as specifically disclosed in Schedule 5.11, show all material
Indebtedness and other liabilities, direct or contingent, of the Company and its
consolidated Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Contingent Obligations.

(b)

Since December 31, 2003, there has been no Material Adverse Effect.  

4.12

Environmental Matters.

(a)

Except as specifically disclosed in Schedule 5.12, to the best knowledge of the
Company the past and on-going operations of the Company and each of its
Subsidiaries comply in all respects with all Environmental Laws, except such
non-compliance that would not (if enforced in accordance with applicable law)
result in liability in excess of $50,000 in the aggregate.

(b)

Except as specifically disclosed in Schedule 5.12, the Company and each of its
Subsidiaries has obtained all licenses, permits, authorizations and
registrations required under any Environmental Law (“Environmental Permits”) and
necessary for its ordinary course operations, all such Environmental Permits are
in good standing, and the Company, each of its Subsidiaries is in compliance
with all material terms and conditions of such Environmental Permits.

(c)

Except as specifically disclosed in Schedule 5.12, none of the Company, any of
its Subsidiaries or any of their respective present Property or operations is
subject to any outstanding written order from, or agreement with, any
Governmental Authority, or subject to any judicial or docketed administrative
proceeding, respecting any Environmental Law, Environmental Claim or Hazardous
Material.

(d)

Except as specifically disclosed in Schedule 5.12, to the best knowledge of the
Company there are no Hazardous Materials or other conditions or circumstances
existing with respect to any Parcel, or arising from operations of the Company
or any of its Subsidiaries at any time during its ownership of such Parcel, that
would reasonably be expected to give rise to Environmental Claims with a
potential liability of the Company and its Subsidiaries in excess of $50,000 in
the aggregate for any such condition, circumstance or Parcel.  In addition,
(i) neither the Company nor any of its Subsidiaries has any underground storage
tanks (x) that are not properly registered or permitted under applicable
Environmental Laws, or (y) that are leaking or disposing of Hazardous Materials
on or off-site, and (ii) the Company and its Subsidiaries have notified all of
their employees of the existence, if any, of any health hazard arising from the
conditions of their employment and have met all notification requirements under
Title III of CERCLA and all other Environmental Laws.

4.13

Regulated Entities.  Neither the Company nor any Person controlling the Company
is (a) an “Investment Company” within the meaning of the Investment Company Act
of 1940; or (b) subject to regulation under the Public Utility Holding Company
Act of 1935, the Federal Power Act, the Interstate Commerce Act, any state
public utilities code, or any other federal or state statute or regulation
limiting its ability to incur Indebtedness.

4.14

No Burdensome Restrictions.  The Company and each Guarantor is not a party to,
or bound by, any Contractual Obligation, or subject to any charter or corporate
restriction or any Requirement of Law, which could reasonably be expected to
have a Material Adverse Effect.

4.15

Solvency.  The Company is Solvent, and each of its Subsidiaries is Solvent.

4.16

Subsidiaries; Equity Investments.  As of the Closing Date, the Company has no
Subsidiaries other than those specifically disclosed in part (a) of
Schedule 5.16, and has no equity investments in any corporation, partnership or
other entity other than those specifically disclosed in part (b) of
Schedule 5.16.

4.17

Brokers; Transaction Fees.  Neither the Company nor any of its Subsidiaries has
any obligation to any Person in respect of any finder’s, broker’s or investment
banker’s fee in connection with the transactions contemplated hereby.

4.18

Insurance.  The Properties of the Company and its Subsidiaries are insured with
financially sound and reputable insurance companies in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar Properties in localities where
the Company or such Subsidiary operates, including, without limitation, the
insurance coverage required under Section 6.6.  In addition, the Approved
Parcels are insured as required under Section 6.6 and the Collateral Documents.

4.19

Full Disclosure.  None of the representations or warranties made by the Company
or any of its Subsidiaries in the Loan Documents, as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of the Company or any of its Subsidiaries in connection with the
Loan Documents, contains any untrue statement of a material fact or omits any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they are made, not
misleading.

4.20

Damage/Condemnation/Zoning.  The improvements on any Parcel provided as
Collateral have not been the subject of any damage that has not been fully
repaired and no Parcel is the subject of any pending or threatened condemnation
or adverse zoning proceeding.

5.

Affirmative Covenants.  The Company covenants and agrees that, so long as any
Bank shall have any obligation hereunder, or any Loan or other Obligation shall
remain unpaid or unsatisfied, unless the Administrative Agent, on behalf of the
Majority Banks, waives compliance in writing:

5.1

Financial Statements.  The Company shall deliver to each of the Banks, in form
and detail satisfactory to the Administrative Agent:

(a)

as soon as publicly available, but not later than 90 days after the end of each
fiscal year, a copy of the audited consolidated balance sheets of the Company as
at the end of such year and the related consolidated statements of income,
shareholders’ equity and cash flows for such calendar year, setting forth in
each case in comparative form the figures for the previous year, and accompanied
by the opinion of a nationally recognized independent public accounting firm
stating that such consolidated financial statements present fairly the financial
positions of the Company for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years and are not subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

(b)

as soon as publicly available, but not later than 45 days after the end of each
of the first three (3) fiscal quarters of each year, a copy of the unaudited
consolidated balance sheets of the Company as of the end of such quarter and the
related consolidated statements of income, shareholders’ equity and cash flows
for the period commencing on the first day and ending on the last day of such
quarter, certified by an appropriate Responsible Officer as being complete and
correct and fairly presenting the financial position and results of operations
of the Company in accordance with GAAP;

(c)

as soon as available, but not later than 45 days after the end of each fiscal
quarter of each year, operating statements and rent rolls for each Property
securing the Loans, certified by an appropriate Responsible Officer as being
complete and correct and fairly presenting the financial position and the
results of operations of the Approved Parcel to which it relates, together with
any additional information relating to any such Property reasonably requested by
the Administrative Agent;

(d)

as soon as available, but not later than 90 days after the end of each fiscal
year, rolling two-year consolidated balance sheet, income statement and cash
flow projections for the Company, together with a copy of the annual business
plan approved by the Company’s board of directors, in each case certified by an
appropriate Responsible Officer of the Company as being complete and correct in
all material respects;

(e)

not later than 45 days after the end of each fiscal quarter of each year, a
report in form and substance satisfactory to the Administrative Agent concerning
the status of all development activity of the Company and each of its
Subsidiaries, certified by an appropriate Responsible Officer of the Company as
being complete and correct in all material respects; and

(f)

such other reports and information as may be requested by the Administrative
Agent or any Bank.

5.2

Certificates; Other Information.  The Company shall furnish to the
Administrative Agent, with sufficient copies for each Bank:

(a)

concurrently with the delivery of the financial statements referred to in
subsections 6.1(a) and (b) above, a certificate of a Responsible Officer in form
and detail substantially similar to the certificates previously delivered to the
Administrative Agent, (i) stating that, to the best of such officer’s knowledge,
the Company, during such period, has observed and performed all of its covenants
and other agreements, and satisfied every condition contained in this Agreement
to be observed, performed or satisfied by it, and that such officer has obtained
no knowledge of any Default or Event of Default except as specified (by
applicable subsection reference) in such certificate, (ii) showing in detail the
calculations supporting such statement in respect of Sections 2.7.2(a), 7.3,
7.8, 7.10, 7.11, 7.12, 7.15, 7.16, 7.17 and 7.18, and (iii) showing in detail
the calculations supporting the calculations of Leverage, Adjusted EBITDA and
Total Approved Parcel Value;

(b)

promptly after the same are sent, copies of all financial statements and reports
which the Company sends to its shareholders; and promptly after the same are
filed (but in the case of the Company’s (i) Form 10-K filing, in no event later
than 120 days after the end of the fiscal year to which it relates, and
(ii) Form 10-Q filing, in no event later than 60 days after the end of the
fiscal quarter to which it relates), copies of all financial statements and
regular, periodical or special reports which the Company may make to, or file
with, the SEC or any successor or similar Governmental Authority; and

(c)

promptly, such additional business, financial, corporate affairs and other
information as the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to subsection 6.1(a) or (b) or
subsection 6.2(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at its website address; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Bank and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (A) upon request by the Administrative Agent, the Company
shall deliver paper copies of such documents to the Administrative Agent until a
written request to cease delivering paper copies is given by the Administrative
Agent, and (B) the Company shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding the foregoing in every instance the
Company shall be required to provide paper copies of the certificate specified
in subsection 6.2(a).  Except for the certificate specified in
subsection 6.2(a), the Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and each
Bank shall be solely responsible for maintaining its copies of such documents.

5.3

Notices.  The Company shall promptly notify the Administrative Agent:

(a)

upon, but in no event later than ten (10) days after, becoming aware of (i) the
occurrence of any Default or Event of Default, and (ii) the occurrence or
existence of any event or circumstance that foreseeable will become a Default or
Event of Default;

(b)

of (i) any breach or non-performance of, or any default under, any Contractual
Obligation of the Company or any of its Subsidiaries which could result in a
Material Adverse Effect; and (ii) any dispute, litigation, investigation,
proceeding or suspension which may exist at any time between the Company or any
of its Subsidiaries and any Governmental Authority;

(c)

of the commencement of, or any material development in, any litigation or
proceeding affecting the Company or any Subsidiary of the Company or against
Parcel constituting Collateral (i) in which the amount of damages claimed is
$500,000 or more, (ii) in which injunctive or similar relief is sought and
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect, or (iii) in which the relief sought is an injunction or other
stay of the performance of this Agreement or any Loan Document;

(d)

upon, but in no event later than ten (10) days after, becoming aware of (i) any
and all enforcement, cleanup, removal or other governmental or regulatory
actions instituted, completed or threatened against the Company, any Subsidiary
of the Company or any of their respective Properties pursuant to any applicable
Environmental Laws, (ii) all other Environmental Claims, and (iii) any
environmental or similar condition on any real property adjoining or in the
vicinity of any real Property of the Company or any Subsidiary of the Company
that could reasonably be anticipated to cause such Property or any part thereof
to be subject to any restrictions on the ownership, occupancy, transferability
or use of such Property under any Environmental Laws;

(e)

of any of the following ERISA events affecting the Company or any member of its
Controlled Group (but in no event more than ten (10) days after such event),
together with a copy of any notice with respect to such event that may be
required to be filed with a Governmental Authority and any notice delivered by a
Governmental Authority to the Company or any member or its Controlled Group with
respect to such event:

(i)

an ERISA Event;

(ii)

the adoption of any new Plan that is subject to Title IV of ERISA or section 412
of the Code by any member of the Controlled Group;

(iii)

the adoption of any amendment to a Plan that is subject to Title IV of ERISA or
section 412 of the Code, if such amendment results in a material increase in
benefits or Unfunded Pension Liabilities; or

(iv)

the commencement of contributions by any member of the Controlled Group to any
Plan that is subject to Title IV of ERISA or section 412 of the Code;

(f)

of any Material Adverse Effect subsequent to the date of the most recent audited
financial statements of the Company delivered to the Administrative Agent
pursuant to subsection 6.1(a);

(g)

of any change in accounting policies or financial reporting practices by the
Company or any of its Subsidiaries within ten (10) days of their adoption;

(h)

of any notice of redemption given with respect to any or all of the Company’s
preferred shares, within ten (10) days of the date of such notice; and

(i)

of any notice received by the Company with respect to the cancellation,
alteration or non-renewal of any insurance coverage maintained with respect to
any Parcel constituting Collateral.

Each notice pursuant to this Section shall be accompanied by a written statement
by a Responsible Officer of the Company setting forth details of the occurrence
referred to therein, and stating what action the Company proposes to take with
respect thereto and at what time.  Each notice under subsection 6.3(a) shall
describe with particularity any and all clauses or provisions of this Agreement
or other Loan Document that have been breached or violated.

5.4

Preservation of Corporate Existence, Etc.  Subject to the provisions of
Section 7.2, the Company shall, and shall cause each of its Subsidiaries to:

(a)

preserve and maintain in full force and effect its corporate or partnership
existence and good standing under the laws of its state or jurisdiction of
incorporation;

(b)

preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary or desirable in the
normal conduct of its business; and

(c)

use its reasonable efforts, in the Ordinary Course of Business, to preserve its
business organization.

5.5

Maintenance of Property.  The Company shall maintain, and shall cause each of
its Subsidiaries to maintain, and preserve all of its Property which is used or
useful in its business in good working order and condition, ordinary wear and
tear excepted and make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

5.6

Insurance.  In addition to insurance requirements set forth in the Collateral
Documents, the Company shall maintain, and shall cause each of its Subsidiaries
to maintain, with financially sound and reputable independent insurers, at its
sole cost and expense:

(a)

Insurance against casualty to its property under a policy or policies covering
such risks as are presently included in “special form” (also known as “all
risk”) coverage, including such risks as are ordinarily insured against by
similar businesses, but in any event including fire, lightning, windstorm, hail,
explosion, riot, riot attending a strike, civil commotion, damage from aircraft,
smoke, vandalism, malicious mischief and acts of terrorism.  Unless otherwise
agreed in writing by the Administrative Agent, such insurance with respect to
any Approved Parcel shall be for the full insurable value of such Approved
Parcel, on a replacement cost basis, with a deductible amount, if any,
satisfactory to the Administrative Agent.  No policy of insurance shall be
written such that the proceeds thereof will produce less than the minimum
coverage required by this Section by reason of co-insurance provisions or
otherwise.  The term “full insurable value” means one hundred percent (100%) of
the actual replacement cost of the Approved Parcel, including tenant
improvements (excluding foundation and excavation costs and costs of underground
flues, pipes, drains and other uninsurable items).  

(b)

Comprehensive (also known as commercial) general liability insurance on an
“occurrence” basis against claims for “personal injury” liability and liability
for death, bodily injury and damage to property, products and completed
operations, in limits satisfactory to the Administrative Agent with respect to
any one occurrence and the aggregate of all occurrences during any given annual
policy period.

(c)

Workers’ compensation insurance for all employees of the Company and each
Subsidiary in such amount as is required by law and including employer’s
liability insurance, if required by the Administrative Agent.

(d)

Such other insurance with respect to its Properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons, including rental
interruption insurance.

Each policy of insurance shall be issued by one or more insurance companies each
of which must have an A.M. Best Company financial and performance rating of A-IX
or better and are qualified or authorized by the laws of the state where the
Property is located to assume the risks covered by such policy.  All such
policies shall not be canceled or modified for nonpayment of premiums without at
least ten (10) days prior written notice to the Administrative Agent, or for any
other reason without at least thirty (30) days prior written notice to the
Administrative Agent.  The Company shall promptly pay all premiums when due on
such insurance.  All casualty insurance covering an Approved Parcel maintained
by the Company and its Subsidiaries  shall provide that any loss otherwise
payable thereunder shall be payable notwithstanding any act or negligence of the
Company or any Subsidiary which might, absent such agreement, result in a
forfeiture of all or a part of such insurance payment, and shall name the
Administrative Agent, as administrative agent for the Banks, as loss payee and
shall have attached thereto standard non-contributing, non-reporting mortgagee
clauses in favor of and entitling the Administrative Agent without contribution
to collect any and all proceeds payable under such insurance.  All liability,
rental interruption and other insurance covering an Approved Parcel maintained
by the Company and its Subsidiaries shall name the Administrative Agent, as
administrative agent for the Banks, as additional insured as its interest may
appear.  Upon request of the Administrative Agent, the Company shall furnish the
Administrative Agent at reasonable intervals (but not more often than once per
calendar year) a certificate of a Responsible Officer of the Company (and, if
requested by the Administrative Agent any insurance broker for the Company)
setting forth the nature and extent of all insurance maintained by the Company
and its Subsidiaries in accordance with this Section 6.6 or any Collateral
Documents (and which, in the case of a certificate of a broker, were placed
through such broker).  Neither the Administrative Agent nor any Bank shall,
because of accepting, rejecting, approving or obtaining insurance, incur any
liability for (A) the existence, nonexistence, form or legal sufficiency
thereof, (B) the solvency of any insurer, or (C) the payment of losses.

5.7

Payment of Obligations.  The Company shall, and shall cause its Subsidiaries to,
pay and discharge as the same shall become due and payable, all their respective
obligations and liabilities, including:

(a)

all tax liabilities, assessments and governmental charges or levies upon it or
its properties or assets, unless the same are being contested in good faith by
appropriate proceedings (which proceedings have the effect of preventing the
imposition of a Lien on, or the forfeiture or sale of, any Property of the
Company or any of its Subsidiaries) and adequate reserves in accordance with
GAAP are being maintained by the Company or such Subsidiary;

(b)

all lawful claims which, if unpaid, would by law become a Lien upon its Property
unless the same are being contested in good faith by appropriate proceedings
(which proceedings have the effect of preventing the imposition of a Lien on, or
the forfeiture or sale of, any Property of the Company or any of its
Subsidiaries) and adequate reserves in accordance with GAAP are being maintained
by the Company or such Subsidiary; and

(c)

all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

5.8

Compliance with Laws.  The Company shall comply, and shall cause each of its
Subsidiaries to comply, in all material respects with all Requirements of Law of
any Governmental Authority having jurisdiction over it or its business or any of
its Property, except such as may be contested in good faith or as to which a
bona fide dispute may exist.

5.9

Inspection of Property and Books and Records.  The Company shall maintain, and
shall cause each of its Subsidiaries to maintain, proper books of record and
account in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Company and such Subsidiaries.  The
Company shall permit, and shall cause each of its Subsidiaries to permit,
representatives of the Administrative Agent or any Bank to visit and inspect any
of their respective Properties, to examine their respective corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
directors, officers and independent public accountants, all at the expense of
the Company (which shall include all internal or outside legal and other
consultant fees and other out-of-pocket expenses incurred by the Administrative
Agent or any of the Banks in connection with any such inspection, but shall not
include the Administrative Agent’s or any Bank’s normal overhead or employee
costs of administering the Loans) and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided, however, that when an Event of Default
exists the Administrative Agent or any Bank may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice.  No actions by the Administrative Agent or any Bank pursuant to
this Section 6.9 shall unreasonably interfere with (a) the performance by the
Company’s employees of their duties or (b) the occupancy of any of the Company’s
tenants.

5.10

Environmental Laws.  

(a)

The Company shall, and shall cause each of its Subsidiaries to, conduct its
operations and keep and maintain its Property in compliance with all
Environmental Laws whose violation could, individually or in the aggregate,
result in liability in excess of $250,000 or result in the attachment of any
environmental lien to such Property.  Upon the written request of the
Administrative Agent or any Bank, the Company shall submit, and cause each of
its Subsidiaries to submit, to the Administrative Agent, with sufficient copies
for each Bank, at the Company’s sole cost and expense, at reasonable intervals,
a report providing an update of the status of any environmental, health or
safety compliance, hazard or liability issue identified in any notice or report
required pursuant to subsection 6.3(d), that could, individually or in the
aggregate, result in liability in excess of $250,000 or result in the attachment
of any environmental lien to such Property.  

(b)

In the event that the Company fails to provide the report described in
subsection 6.10(a) with respect to any Approved Parcel within 60 days after the
request thereof by the Administrative Agent or any Bank; then the Approved
Parcel Value of such Approved Parcel shall be reduced to $0, until the Company
provides such report to the Administrative Agent and the Banks.

5.11

Use of Proceeds.  Subject to the provisions of subsection 3.2(c), the Company
shall use the proceeds of the Loans solely for the purpose of (a) facilitating
the Company’s acquisition of improved real property (subject to the provisions
of Section 7.13), (b) financing the Company’s operating expenses, including
development activities (subject to the provisions of Sections 7.16 and 7.17),
and (c) providing working capital to the Company.

5.12

Solvency.  The Company shall at all times be, and shall cause each of its
Subsidiaries to be, Solvent.

5.13

Further Assurances.  Promptly upon request by the Administrative Agent, the
Company shall (and shall cause any of its Subsidiaries to) do such further acts,
and execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all deeds, conveyances, security agreements, deeds of
trust, mortgages, assignments, estoppel certificates, financing statements and
continuations thereof, termination statements, notices of assignment, transfers,
certificates, assurances and other instruments, as the Administrative Agent may
reasonably require from time to time in order to (a) carry out more effectively
the purposes of this Agreement or any other Loan Document, (b) subject to the
Liens created by any of the Collateral Documents any of the Properties, rights
or interests covered by any of the Collateral Documents, (c) perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (d) better assure,
convey, grant, assign, transfer, preserve, protect and confirm to the
Administrative Agent and the Banks the rights granted or now or hereafter
intended to be granted to the Administrative Agent or the Banks under any Loan
Document or under any other document executed in connection therewith.

5.14

Registration of Capital Stock.  At least one class or series of outstanding
shares of the Company’s Capital Stock shall be listed on the New York Stock
Exchange or another nationally recognized stock exchange.

5.15

Additional Guarantors.  The Company shall notify the Administrative Agent at the
time that any Person becomes a Material Subsidiary, and promptly thereafter (and
in any event within 30 days), cause such Person to (a) become a Guarantor by
executing and delivering to the Administrative Agent a counterpart of the
Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (b) deliver to the Administrative Agent
documents of the types referred to in clauses (c), (d), (e), (f), (g), (h), (i),
(j), (k) and (m) of subsection 4.2.1, all in form, content and scope reasonably
satisfactory to the Administrative Agent.  No Parcel owned by any Subsidiary
shall qualify as an “Approved Parcel” until the Administrative Agent has
received the Guaranty of such Subsidiary all of the documents and other items
described in this Section 6.15, and all applicable requirements of Section 4.1
hereof have been satisfied as to the Parcel owned by such Subsidiary.

6.

Negative Covenants.  The Company hereby covenants and agrees that, so long as
any Bank shall have any obligation hereunder, or any Loan or other Obligation
shall remain unpaid or unsatisfied, unless the Administrative Agent, on behalf
of the Majority Banks, waives compliance in writing:

6.1

Limitation on Liens.  The Company shall not, and shall not suffer or permit any
of its Subsidiaries to, directly or indirectly, make, create, incur, assume or
suffer to exist any Lien upon or with respect to any part of the Collateral,
whether now owned or hereafter acquired, other than the following (“Permitted
Liens”):

(a)

any Lien created under any Loan Document;

(b)

Liens for taxes, fees, assessments or other governmental charges which are not
delinquent or remain payable without penalty, or to the extent that non-payment
thereof is permitted by Section 6.7, provided that no Notice of Lien has been
filed or recorded; or

(c)

carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s or
other similar Liens arising in the Ordinary Course of Business which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto.

6.2

Consolidations and Mergers.  The Company shall not, and shall not suffer or
permit any of its Subsidiaries to, merge, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except:

(a)

any Subsidiary of the Company may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, or (ii) any one or more
Subsidiaries of the Company, provided that if any transaction shall be between a
Subsidiary and a wholly-owned Subsidiary, the wholly-owned Subsidiary shall be
the continuing or surviving Person and if any transaction shall be between a
Guarantor and any other Subsidiary, the Guarantor shall be the continuing or
surviving person; and

(b)

any Subsidiary of the Company may sell all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or a wholly-owned
Subsidiary of the Company; provided that if the seller is a Guarantor, such sale
shall be to the Company or another Guarantor.

6.3

Loans and Investments.  The Company shall not, and shall not suffer or permit
any of its Subsidiaries to, make any advance, loan, extension of credit or
capital contribution to any Person, including any Affiliate of the Company, or
enter into any partnership, joint venture, limited liability company or similar
entity with any non-Affiliate of the Company, except for advances, loans,
extensions of credit or capital contributions to partnerships, limited liability
companies or joint ventures whose assets, in the aggregate, do not at any time
exceed ten percent (10%) of the Gross Asset Value of the Company and its
consolidated subsidiaries at such time; provided, however, that at any time the
aggregate amount of (a) advances, loans, extensions of credit or capital
contributions that the Company and its consolidated Subsidiaries have made to
partnerships, limited liability companies or joint ventures, (b) the
acquisition, development and construction costs, determined on a GAAP basis
before depreciation, of development projects with which the Company or its
consolidated subsidiaries are then involved, and (c) the value of undeveloped
land then owned by the Company and its consolidated Subsidiaries, shall not
exceed twenty percent (20%) of the Gross Asset Value of the Company and its
consolidated subsidiaries at such time.

6.4

Limitation on Indebtedness.  

(a)

The Company shall not, and shall not suffer or permit any of its Subsidiaries
to:  (i) create, incur, assume, suffer to exist, or otherwise become or remain
directly or indirectly liable with respect to any unsecured Indebtedness in an
aggregate principal amount in excess of $2,500,000, except accounts payable to
trade creditors for goods and services and current operating liabilities (not
the result of the borrowing of money) incurred in the Ordinary Course of
Business of the Company or such Subsidiary in accordance with customary terms
and paid within the specified time.

(b)

The Company shall not permit the Floating Rate Debt of the Company and its
Subsidiaries (including the Indebtedness under this Agreement, but not including
any such Floating Rate Debt that is subject to a Swap Contract ) to exceed 40%
of the Indebtedness listed in paragraph (a) of the definition thereof, of the
Company and its Subsidiaries.

6.5

Transactions with Affiliates.  The Company shall not, and shall not suffer or
permit any of its Subsidiaries to, enter into any transaction with any Affiliate
of the Company or of any such Subsidiary, except (a) as expressly permitted by
this Agreement, or (b) in the Ordinary Course of Business and pursuant to the
reasonable requirements of the business of the Company or such Subsidiary; in
each case (a) and (b), upon fair and reasonable terms no less favorable to the
Company or such Subsidiary than would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate of the Company or such Subsidiary.

6.6

Use of Proceeds.  The Company shall not, and shall not suffer or permit any of
its Subsidiaries to, use any portion of the Loan proceeds, directly or
indirectly, (i) to purchase or carry Margin Stock (other than shares of the
Company’s common or preferred stock), (ii) to repay or otherwise refinance
indebtedness of the Company or others incurred to purchase or carry Margin Stock
(other than shares of the Company’s common or preferred stock), (iii) to extend
credit for the purpose of purchasing or carrying any Margin Stock, or (iv) to
acquire any security in any transaction that is subject to Section 13 or 14 of
the Securities and Exchange Act of 1934 or any regulations promulgated
thereunder.

6.7

Contingent Obligations.  The Company shall not, and shall not suffer or permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any
Contingent Obligations except endorsements for collection or deposit in the
Ordinary Course of Business.

6.8

Creation of Subsidiaries.  The Company shall not, and shall not suffer or permit
any of its Subsidiaries to, (a) form any additional Subsidiaries other than
wholly-owned Subsidiaries, or (b) enter into any additional partnership, joint
venture or similar business arrangement with any Person except a partnership,
limited liability company or joint venture whose assets, when combined with the
aggregate assets of all other such partnerships, limited liability companies and
joint ventures, do not exceed ten percent (10%) of the Gross Asset Value of the
Company.

6.9

Compliance with ERISA.  The Company shall not, and shall not suffer or permit
any of its Subsidiaries to, (a) terminate any Plan subject to Title IV of ERISA
so as to result in any material (in the opinion of the Administrative Agent)
liability to the Company or any ERISA Affiliate, (b) permit to exist any ERISA
Event, or any other event or condition, which presents the risk of a material
(in the opinion of the Administrative Agent) liability to any member of the
Controlled Group, (c) make a complete or partial withdrawal (within the meaning
of ERISA Section 4201) from any Multi-employer Plan so as to result in any
material (in the opinion of the Administrative Agent) liability to the Company
or any ERISA Affiliate, (d) enter into any new Plan or modify any existing Plan
so as to increase its obligations thereunder which could result in any material
(in the opinion of the Administrative Agent) liability to any member of the
Controlled Group, or (e) permit the present value of all nonforfeitable accrued
benefits under any Plan (using the actuarial assumptions utilized by the PBGC
upon termination of a Plan) materially (in the opinion of the Administrative
Agent) to exceed the fair market value of Plan assets allocable to such
benefits, all determined as of the most recent valuation date for each such
Plan.

6.10

Leverage.  The Company shall not permit the Leverage to be greater than 0.60 at
any time.

6.11

Interest Coverage Ratio.  The Company shall not permit the ratio of (a) Adjusted
EBITDA for the most recent trailing four fiscal quarters, to (b) Interest
Expense for the most recent trailing four fiscal quarters, to be less than 2.00
at any time.

6.12

Fixed Charge Coverage Ratio.  The Company shall not permit the ratio of
(a) Adjusted EBITDA for the most recent trailing four fiscal quarters to
(b) Fixed Charges for the most recent trailing four fiscal quarters, to be less
than 1.5 at any time.

6.13

Change in Business.  The Company shall not, and shall not suffer or permit any
of its Subsidiaries to, engage in any material line of business substantially
different from those lines of business carried on by it on the date hereof.

6.14

Accounting Changes.  The Company shall not, and shall not suffer or permit any
of its Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the fiscal year of
the Company or of any of its consolidated Subsidiaries.

6.15

Limitation on Dividends.  The Company shall not, during any fiscal quarter,
declare or pay dividends to its shareholders (including the holders of any of
its preferred shares) in an amount that would cause the aggregate amount of
dividends paid to such shareholders during such fiscal quarter and the three (3)
immediately preceding fiscal quarters to exceed ninety-five percent (95%) of the
Company’s Funds From Operations during the four (4) consecutive fiscal quarters
immediately preceding the declaration date of any such dividend; provided,
however, that the Company may declare or pay dividends to its shareholders
(including the holders of any of its preferred shares) in any fiscal quarter in
an amount that, when added to the dividends paid to such shareholders during
such fiscal quarters and the three (3) immediately preceding fiscal quarters,
exceeds ninety-five percent (95%) of the Company’s Funds From Operations during
the four fiscal quarters immediately preceding the declaration date of such
dividend only to the extent necessary to preserve the Company’s status as a real
estate investment trust for federal income tax purposes; provided, however, that
when an Event of Default has occurred that remains uncured, the Company shall
not pay dividends to its shareholders that exceed the minimum required for the
Company to maintain its status as a “Real Estate Investment Trust” under Section
857 of the Code.

6.16

Development Activity.  The Company shall not, and shall not permit any of its
Subsidiaries to, engage in real estate development activity other than projects
involving at any time aggregate acquisition, development and construction costs,
determined on a GAAP basis before depreciation, not to exceed at any time an
amount equal to fifteen percent (15%) of the Gross Asset Value of the Company
and its consolidated Subsidiaries at such time; provided, however, that no
individual project shall involve at any time aggregate acquisition, development
and construction costs, determined on a GAAP basis before depreciation, in
excess of five percent (5%) of the Gross Asset Value of the Company and its
consolidated Subsidiaries; and provided further, however, that at any time the
aggregate amount of (a) advances, loans, extensions of credit or capital
contributions that the Company and its consolidated Subsidiaries have made to
partnerships, limited liability companies or joint ventures, (b) the
acquisition, development and construction costs, determined on a GAAP basis
before depreciation, of development projects with which the Company or its
consolidated Subsidiaries are then involved, and (c) the value of undeveloped
land then owned by the Company and its consolidated Subsidiaries, shall not
exceed twenty percent (20%) of the Gross Asset Value of the Company and its
consolidated Subsidiaries at such time.  For purposes of this Section 7.16, real
estate development activity begins when the Company or any Subsidiary first
incurs costs relating to a project, and ends when (x) such project has received
a certificate of occupancy or equivalent approval for the shell and core and
(y) more than eighty percent (80%) of the net rentable area of such project is
covered by signed leases with third-party tenants having remaining terms of
three (3) years or longer.

6.17

Undeveloped Land.  The Company will not, and will not permit any of its
Subsidiaries to, purchase undeveloped land, whether it is excess land adjacent
to a Parcel or otherwise, that (a) is not Entitled Land, or (b) causes the
aggregate value of undeveloped land owned by the Company and its Subsidiaries,
determined on a GAAP basis, to exceed ten percent (10%) of the Gross Asset Value
of the Company; provided, however, that at any time the aggregate amount of
(i) advances, loans, extensions of credit or capital contributions that the
Company and its consolidated Subsidiaries have made to partnerships, limited
liability companies or joint ventures, (ii) the acquisition, development and
construction costs, determined on a GAAP basis before depreciation, of
development projects with which the Company or its consolidated Subsidiaries are
then involved, and (iii) the value of undeveloped land then owned by the Company
or its consolidated Subsidiaries, shall not exceed twenty percent (20%) of the
Gross Asset Value of the Company at such time.

6.18

Tangible Net Worth.  The Company shall not at any time permit its Tangible Net
Worth to be less than the sum of (a) Two Hundred Fifty-Eight Million, Three
Hundred Fourteen Thousand Dollars ($258,314,000 ), plus (b) eighty-five percent
(85%) of the proceeds of any equity offering of the Company (net of the
reasonable expenses of such equity offering) occurring after December 31, 2003.

7.

Events of Default and Remedies.

7.1

Event of Default.  Any of the following shall constitute an Event of Default:

7.1.1

Non-Payment.  The Company fails to pay, (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same shall become due, any interest, fee or any other amount
payable hereunder or pursuant to any other Loan Document; or

7.1.2

Representation or Warranty.  Any representation or warranty by the Company or
any of its Subsidiaries made or deemed made in this Agreement or any other Loan
Document, or which is contained in any certificate, document or financial or
other statement by the Company, any of its Subsidiaries, or their respective
Responsible Officers, furnished at any time under this Agreement or in or under
any other Loan Document, shall prove to have been incorrect in any material
respect on or as of the date made or deemed made; or

7.1.3

Specific Defaults.  The Company fails to perform or observe any term, covenant
or agreement contained in Sections 6.1, 6.2, 6.3, 6.6, 6.9, 7.2, 7.3, 7.4, 7.10,
7.11, 7.12, 7.14, 7.15, 7.16, 7.17 or 7.18; or

7.1.4

Other Defaults.  The Company fails to perform or observe any other term or
covenant contained in this Agreement or any other Loan Document, and such
default shall continue unremedied for a period of twenty (20) days after the
earlier of (i) the date upon which a Responsible Officer of the Company knew of
such failure or (ii) the date upon which written notice thereof is given to the
Company by the Administrative Agent; or

7.1.5

Cross-Default.  The occurrence of any default or event of default under any
agreement of the Company or any Guarantor that, either by itself or together
with any other such defaults or events of default, relates to (a) recourse
Indebtedness in an aggregate principal amount in excess of $10,000,000, or
(b) nonrecourse Indebtedness in an aggregate principal amount in excess of
$20,000,000; or

7.1.6

Insolvency; Voluntary Proceedings.  The Company or any of its Subsidiaries
(a) ceases or fails to be Solvent, or generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(b) voluntarily ceases to conduct its business in the ordinary course;
(c) commences any Insolvency Proceeding with respect to itself; or (d) takes any
action to effectuate or authorize any of the foregoing; or

7.1.7

Insolvency; Involuntary Proceedings.  (a) Any involuntary Insolvency Proceeding
is commenced or filed against the Company or any Subsidiary of the Company, or
any writ, judgment, warrant of attachment, execution or similar process, is
issued or levied against a substantial part of the Company’s or any of its
Subsidiaries’ Properties, and any such proceeding or petition shall not be
dismissed, or such writ, judgment, warrant of attachment, execution or similar
process shall not be released, vacated or fully bonded, within sixty (60) days
after commencement, filing or levy; (b) the Company or any of its Subsidiaries
admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; or (c) the Company or any of its
Subsidiaries acquiesces in the appointment of a receiver, trustee, custodian,
conservator, liquidator, mortgagee in possession (or agent therefor), or other
similar Person for itself or a substantial portion of its Property or business;
or

7.1.8

ERISA Plans.  The occurrence of any one or more ERISA Events, individually or in
the aggregate, which in the judgment of the Administrative Agent, could
reasonably subject the Company to any tax, penalty or liability (or any
combination of the foregoing) which, in the aggregate, could have a Material
Adverse Effect.

7.1.9

Monetary Judgments.  One or more final (non-interlocutory) judgments, orders or
decrees shall be entered against the Company or any of its Subsidiaries
involving in the aggregate a liability (not fully covered by insurance) as to
any single or related series of transactions, incidents or conditions of
$1,000,000 or more, and the same shall remain unvacated and unstayed pending
appeal for a period of sixty (60) days after the entry thereof; or

7.1.10

Adverse Change.  There shall occur, or be reasonably likely to occur, a Material
Adverse Effect that continues unremedied for a period of thirty (30) days after
the earlier of (a) the date upon which a Responsible Officer of the Company knew
or should have known of such Material Adverse Effect or (b) the date upon which
written notice thereof is given to the Company by the Administrative Agent; or

7.1.11

Management Changes.  The Chairman of the Board or the chief executive officer of
the Company resigns, is terminated or otherwise ceases to act for any reason,
and such officer of the Company is not replaced with a person reasonably
satisfactory to the Majority Banks within six (6) months after he ceases to hold
such position.

7.1.12

Failure by any Guarantor to Perform Covenants; Invalidity of Guaranty.  Any
Guarantor shall fail to perform or observe any term, covenant or agreement
contained in a Guaranty on its part to be performed or observed, or any default
shall occur under a Guaranty, and any such failure or default shall continue
after the applicable grace period, if any, specified in a Guaranty as of the
date of such failure, or any defined “Event of Default” as defined in such
Guaranty shall have occurred and is continuing; or such Guaranty shall for any
reason be revoked or invalidated, or otherwise cease to be in full force and
effect in accordance with its terms (except as expressly permitted hereunder),
or any Guarantor shall contest in any manner the validity or enforceability
thereof or deny in writing that it has any further liability or obligation
thereunder.

7.1.13

Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect in accordance with its respective terms; or the Company or any
Guarantor contests in any manner the validity or enforceability of any Loan
Document; or the Company or any Guarantor denies in writing that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document.

7.1.14

Collateral Documents.

(a)

Any Collateral Document shall for any reason (other than pursuant to the terms
thereof) cease to create a valid security interest in the Collateral purported
to be covered thereby, or such security interest shall for any reason cease to
be a perfected and first-priority security interest, other than as a result of
any action or inaction by the Administrative Agent or any Bank not caused by the
Default of the Company or any Guarantor; or

(b)

Any party to a Collateral Document shall fail to perform or observe any term or
covenant contained therein, and such failure shall continue unremedied for a
period of 30 days after the Company  or such party to the Collateral Document
has notice thereof;

7.1.15

Change of Control.  There occurs any Change of Control with respect to the
Company.

7.1.16

Failure to Quality as a Real Estate Investment Trust.  The Company ceases to
qualify as a “Real Estate Investment Trust” under Section 857 of the Code

7.2

Remedies.  If any Event of Default occurs, the Administrative Agent shall, at
the request of, or may, with the consent of, the Majority Banks (unless
otherwise permitted by the terms of the Co-Lender Agreement):

7.2.1

Termination of Commitment to Lend.  Declare the commitment of each Bank to make
Loans or the commitment of the L/C Issuer to issue Letters of Credit to be
terminated, whereupon such commitment shall forthwith be terminated; provided,
however, that the Administrative Agent and the Banks shall continue to honor any
outstanding Letter of Credit; and

7.2.2

Acceleration of Loans.  Declare the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Company; and

7.2.3

Security for Letters of Credit.  Require that the Company deposit with the
Administrative Agent, for the benefit of the Banks, on demand and as cash
security for the Company’s obligations under the Loan Documents, Cash Collateral
in an amount equal to the aggregate undrawn amount of all then-outstanding
Letters of Credit (and the Company hereby grants to the Administrative Agent, as
administrative agent for the Banks, a security interest in any such amount
deposited with the Administrative Agent (and any amount deposited with the
Administrative Agent pursuant to subsections 2.4.5 and 2.7.2(a)), all earnings
thereon and all proceeds thereof, and as to such amounts the Administrative
Agent shall have the rights and remedies of a secured party under the California
Uniform Commercial Code); provided that upon the occurrence of any event
specified in subsections 8.1.6 or 8.1.7 above (in the case of clause (a) of
subsection 8.1.7 upon the expiration of the 60-day period mentioned therein)
such amounts shall automatically become due and payable without further act of
the Administrative Agent or the Banks; and

7.2.4

Exercise of Rights and Remedies.  Exercise all rights and remedies available to
it under the Loan Documents or applicable law; provided, however, that upon the
occurrence of any event specified in subsections 8.1.6 or 8.1.7 above (in the
case of clause (a) of subsection 8.1.7 upon the expiration of the 60-day period
mentioned therein), the obligation of each Bank to make Loans and the obligation
of the L/C Issuer to issue Letters of Credit shall automatically terminate, and
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of the Administrative Agent or any Bank.  Notwithstanding any contrary
provision of any Loan Document, the Administrative Agent shall not incur any
trustee or other foreclosure fees or expenses for which it will seek
reimbursement from the Company under subsection 10.4(b) until at least five (5)
Business Days after the occurrence of an Event of Default under
subsection 8.1.3; provided, however, that this restriction shall not apply to
any other Event of Default.

7.3

Rights Not Exclusive.  The rights provided for in this Agreement and the other
Loan Documents are cumulative and are not exclusive of any other rights, powers,
privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

7.4

Application of Funds.  After the exercise of remedies provided for in Section
8.2 (or after the Loans have automatically become immediately due and payable
and the undrawn amount of outstanding Letters of Credit have automatically been
required to be Cash Collateralized as set forth in the proviso to subsection
8.2.4), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Section 3) payable to the Administrative Agent in its capacity as
such, other than such amounts payable pursuant to the Environmental Indemnity;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Banks (including Attorney Costs and amounts payable under Section 3, but
excluding such  amounts payable pursuant to the Environmental Indemnity),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Banks in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Banks in proportion
to the respective amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer to Cash
Collateralize the aggregate undrawn amount of Letters of Credit;

Sixth, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Banks pursuant to the Environmental
Indemnity, ratably among them in proportion to the amounts described in this
clause Sixth payable to them;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by law.

Subject to Section 2.4.5, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

8.

The Administrative Agent.

8.1

Appointment and Authorization of the Administrative Agent.  

(a)

Each Bank hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document, and to exercise such powers and
perform such duties, as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto and as further provided in the Co-Lender Agreement
described below.

(b)

The L/C Issuer shall act on behalf of the Banks with respect to any Letters of
Credit issued by it and the documents associated therewith, and shall have all
of the benefits and immunities (i) provided to the Administrative Agent in this
Section 9 and the Co-Lender Agreement with respect to any acts taken or
omissions suffered by it in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this Section 9 and the Co-Lender Agreement
included the L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the L/C Issuer.  

8.2

The Administrative Agent’s Powers.  Subject to the limitations set forth in the
Loan Documents and the Co-Lender Agreement, the Administrative Agent’s powers
include but are not limited to the power:  (a) to administer, manage and service
the Loans; (b) to enforce the Loan Documents; (c) to make all decisions under
the Loan Documents in connection with the day-to-day administration of the
Loans, any inspections required by the Loan Documents, and other routine
administration and servicing matters; (d) to collect and receive from the
Company or any third persons all payments of amounts due under the terms of the
Loan Documents and to distribute the amounts thereof to the Banks; (e) to
collect and distribute or disburse all other amounts due under the Loan
Documents; (f) to grant or withhold consents, approvals or waivers, and make any
other determinations in connection with the Loan Documents; and (g) to exercise
all such powers as are incidental to any of the foregoing matters.  The
Administrative Agent shall furnish to the Banks copies of material documents,
including confidential ones, received from the Company regarding the Loans, the
Loan Documents and the transactions contemplated thereby.  The Administrative
Agent shall have no responsibility with respect to the authenticity, validity,
accuracy or completeness of the information provided.

8.3

Limitation on the Administrative Agent’s Duties.  Notwithstanding any contrary
provision of any Loan Document, the Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in the Loan
Documents or the Co-Lender Agreement, nor shall the Administrative Agent have
any fiduciary relationship with any Bank or participant, and no implied
covenants, responsibilities, duties, obligations or liabilities shall be read
into this Agreement, any other Loan Document or the Co-Lender Agreement against
the Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

8.4

Acknowledgment of Co-Lender Agreement.  The Company acknowledges that the Banks
have executed a Co-Lender Agreement to supplement the Loan Documents with
respect to the relationship of the Banks and the Administrative Agent among
themselves in connection with the Loans.  The Co-Lender Agreement is not a Loan
Document.

8.5

Co-Agents.  None of the Banks identified on the face page or the signature pages
of this Agreement as a “Co-Agent” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement or the other Loan
Documents other than those applicable to all Banks as such.

8.6

Successor Administrative Agent.  The Administrative Agent may, and at the
request of the Majority Banks as a result of the Administrative Agent’s gross
negligence or willful misconduct in performing its duties under this Agreement
shall, resign as Administrative Agent upon thirty (30) days’ notice to the
Banks; provided that any such resignation by Bank of America shall also
constitute its resignation as L/C Issuer hereunder and as Swing Line Lender.  If
the Administrative Agent resigns under this Agreement, the Majority Banks shall
appoint from among the Banks a successor administrative agent.  If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Banks, a successor administrative agent that would qualify
as an Eligible Assignee.  Upon its acceptance of the appointment as successor
administrative agent, such successor shall succeed to all of the rights, powers
and duties of the retiring Administrative Agent, the term “Administrative Agent”
shall mean such successor, and the appointment, powers and duties of such
retiring Administrative Agent, shall terminate.  After any retiring
Administrative Agent’s resignation hereunder as administrative agent, the
provisions of this Agreement or any other Loan Document regarding payment of
costs and expenses and indemnification of the Administrative Agent shall inure
to its benefit as to any actions that such retiring Administrative Agent took or
omitted to take while it was Administrative Agent under this Agreement.  If no
successor administrative agent has accepted appointment as Administrative Agent
by the date that is thirty (30) days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective, and the Banks shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Majority Banks appoint a successor administrative agent in the manner set forth
above.  Upon replacement of the Administrative Agent as provided in this
Agreement, the former Administrative Agent shall promptly deliver to the new
Administrative Agent an assignment of all beneficial interest in any Mortgage
and any other Collateral Documents (if before acquisition of title to the
Collateral encumbered thereby), or a quitclaim deed to and assignment of any
such Property (if after acquisition of the Collateral encumbered thereby) and
copies of any books, records and documents related to the Loans and the
Collateral to which the Banks are entitled and which is then in the former
Administrative Agent’s possession.

8.7

Release of Lien and Release of Guaranty.  The Banks hereby irrevocably authorize
the Administrative Agent, at its option and its discretion, without the
necessity of any notice to or further consent from the Banks, from time to time
to (i) take any action, with respect to any Collateral or the Collateral
Documents which may be necessary to perfect and maintain perfected the security
interest in and Liens upon any Collateral granted pursuant to any Loan Document;
(ii) release its Lien on an Approved Parcel upon the satisfaction of the release
conditions set forth in subsection 2.15.1 hereof; and (iii) release any
Subsidiary from its obligations under its Guaranty upon the occurrence of the
events described in subsection 2.15.3 hereof; and (iii) release any Guarantor
and the Administrative Agent’s Lien on any Collateral upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit.  Upon request by the Administrative Agent at any time, the Majority
Banks will confirm in writing the Administrative Agent’s authority to release
the Lien on any Collateral and to release any Subsidiary from its obligations
under its Guaranty pursuant to this Section 9.7.

9.

Miscellaneous.

9.1

Amendments and Waivers.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by the Company or any of its Subsidiaries therefrom, shall be
effective unless the same shall be in writing and signed by the Administrative
Agent at the written request of the Majority Banks, and then such waiver shall
be effective only in the specific instance and for the specific purpose for
which given; provided however, that no such amendment or waiver shall do any of
the following unless it is in writing and signed by the Administrative Agent at
the written request of all the Banks:

(a)

Increase the Commitment of any Bank;

(b)

Postpone or delay any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Banks
(or any one of them) hereunder or under any other Loan Document;

(c)

Reduce the rate of interest or any fees or other amounts payable in connection
with the Loan provided, however, that only the consent of the Majority Banks
shall be necessary (i) to amend the provisions of subsection 2.8.3 relating to
the payment of an increased rate of interest after an Event of Default or to
waive any obligation of the Company to pay such increased rate of interest after
the occurrence of an Event of Default, or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the Applicable Margin.

(d)

Change the voting percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that is required for the Banks, or any of them, to
take any action hereunder;

(e)

Amend this or any provision requiring consent of all Banks for action by the
Banks or the Administrative Agent;

(f)

Discharge the Company or any Guarantor, or release any of the Collateral, except
as otherwise may be provided in the Loan Documents (including Section 9.7
hereof) or in the Co-Lender Agreement, or except where the consent of only the
Majority Banks is expressly required by any Loan Document;

(g)

Amend the definitions of the terms “Collateral Value” or “Cash Flow Value” as
set forth in Section 1.1 of this Agreement.

Notwithstanding anything to the contrary herein, (i) no amendment, waiver or
consent shall, unless in writing and signed by the L/C Issuer, in addition to
the Banks required above, affect the rights or duties of the L/C Issuer or any
Letter of Credit Application relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to the Banks required above, affect
the rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Banks required above, affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document; (iv) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto; and (v) no Defaulting
Bank shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Bank may not be increased
or extended without the consent of such Bank.

9.2

Notices.

(a)

All notices, requests and other communications provided for hereunder shall be
in writing (including, unless the context expressly otherwise provides,
facsimile transmission).  All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i)

if to the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 1.1 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and

(ii)

if to any other Bank, to the address, facsimile number, electronic mail address
or telephone number specified in its administrative questionnaire or to such
other address, facsimile number, electronic mail address or telephone number as
shall be designated by such party in a notice to the Company, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)

Notices and other communications to the Banks hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Bank pursuant to Section 2
if such Bank has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication.  The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)

Loan Documents may be transmitted and/or signed by facsimile.  The effectiveness
of any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on the
Company, each Guarantor, the Administrative Agent and the Banks.  The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

(d)

The Administrative Agent and the Banks shall be entitled to rely and act upon
any notices (including a Borrowing Notice or confirming telephone call)
purportedly given by or on behalf of the Company even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
 The Company shall indemnify each Agent-Related Person and each Bank from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Company.  All
telephonic notices to and other communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

(e)

The Company acknowledges and agrees that any agreement of the Administrative
Agent at Section 2 herein to receive certain notices by telephone and facsimile
is solely for the convenience and at the request of the Company.  The
Administrative Agent and the Banks shall be entitled to rely on the authority of
any Person purporting to be a Person authorized by the Company to give such
notice, and the Administrative Agent and the Banks shall not have any liability
to the Company or any other Person on account of any action taken or not taken
by the Administrative Agent or the Banks in reliance upon such telephonic or
facsimile notice.  The obligation of the Company to repay the Loans shall not be
affected in any way or to any extent by any failure by the Administrative Agent
or the Banks to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent or the Banks of a confirmation
which is at variance with the terms understood by the Administrative Agent or
the Banks to be contained in the telephonic or facsimile notice.

9.3

No Waiver; Cumulative Remedies.  No failure on the part of the Administrative
Agent or any Bank in exercising, and no delay in its exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

9.4

Costs and Expenses.  The Company shall, whether or not the transactions
contemplated hereby shall be consummated:

(a)

pay or reimburse the Administrative Agent within fifteen (15) Business Days
after demand (subject to subsections 4.1.14 and 4.2.2) for all costs and
expenses incurred by them in connection with the development, preparation,
delivery, administration (other than normal overhead costs of administering the
Loans), syndication and execution of, and any amendment, supplement, waiver or
modification to, this Agreement, any other Loan Document and any other documents
prepared in connection herewith or therewith, and the consummation of the
transactions contemplated hereby and thereby, including Attorney Costs, travel
costs and the costs of IntraLinks incurred by Bank of America (including in its
capacity as the Administrative Agent) with respect thereto;

(b)

pay or reimburse the Administrative Agent within fifteen (15) Business Days
after demand (subject to subsections 4.1.14 and 4.2.2) for all costs and
expenses incurred in connection with the enforcement, attempted enforcement or
preservation of any rights or remedies (including in connection with any workout
or restructuring regarding the Loans) under this Agreement, any other Loan
Document, and any such other documents, including Attorney Costs incurred by the
Administrative Agent; and

(c)

pay or reimburse Bank of America (including in its capacity as the
Administrative Agent) within thirty (30) days after demand (subject to
subsections 4.1.14 and 4.2.2) for all appraisal (including the allocated cost of
internal appraisal services), audit, environmental, inspection and review
(including the allocated cost of such internal services), travel, search and
filing costs, fees and expenses incurred or sustained by Bank of America
(including in its capacity as the Administrative Agent) in connection with the
matters referred to under paragraphs (a) and (b) of this Section.

The agreements in this Section shall survive the termination of the Commitments
and repayment of all other Obligations.

9.5

Indemnity.  Whether or not the transactions contemplated hereby shall be
consummated, the Company shall pay, indemnify, and hold the Agent-Related
Persons, the Sole Lead Arranger and each Bank and each of their respective
officers, directors, employees, counsel, agents, advisors and attorneys-in-fact
(each, an “Indemnified Person”) harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, charges, expenses or disbursements (including Attorney Costs) of any kind
or nature whatsoever which may be incurred by or asserted against any such
Indemnified Person arising out of relating to (a) the execution, delivery,
enforcement, performance or administration of this Agreement or any other Loan
Documents, or the transactions contemplated hereby and thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do no strictly comply with the terms of such Letter of Credit); or (c)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnified Party is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided, that the
Company shall have no obligation hereunder to any Indemnified Person with
respect to Indemnified Liabilities arising solely from the gross negligence or
willful misconduct of such Indemnified Person.  No Indemnified Person shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any
Indemnified Person have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date).  The obligations in this Section 10.5 shall survive termination
of any Commitment and payment or satisfaction of all other Obligations.  At the
election of any Indemnified Person, the Company shall defend such Indemnified
Person using legal counsel satisfactory to such Indemnified Person in such
Person’s sole discretion, at the sole cost and expense of the Company.  All
amounts owing under this Section 10.5 shall be paid within thirty (30) days
after demand.  







9.6

Marshaling; Payments Set Aside.  Neither the Administrative Agent nor the Banks
shall be under any obligation to marshal any assets in favor of the Company or
any other Person or against or in payment of any or all of the Obligations.  To
the extent that the Company makes a payment or payments to the Administrative
Agent or the Banks, or the Administrative Agent or the Banks enforce their
Liens, and such payment or payments or the proceeds of such enforcement or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party in connection with any Insolvency Proceeding, or otherwise, then to
the extent of such recovery the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement had not occurred.

9.7

Successors and Assigns.  The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that the Company may not assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent and each Bank.

9.8

Assignments, Participations, Confidentiality.  

(a)

No Bank may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Indemnified Persons) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)

Any Bank may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in Letter of Credit risk participations and in
Swing Loans) at the time owing to it); provided that (i) except in the case of
an assignment of the entire remaining amount of the assigning Bank's Commitment
and the Loans at the time owing to it or in the case of an assignment to a Bank
or an Affiliate of a Bank or an Approved Fund (as defined in subsection (g) of
this Section) with respect to a Bank, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) subject to each
such assignment, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank's rights and obligations under this
Agreement with respect to the Loans or the Commitment assigned, except that this
clause (ii) shall not apply to rights in respect of Swing Loans; (iii) any
assignment of a Commitment must be approved by the Administrative Agent, the L/C
Issuer and the Swing Line Lender (each such approval not to be unreasonably
withheld or delayed) unless the Person that is the proposed assignee is itself a
Bank (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500.  Notwithstanding the foregoing, as
long as no Event of Default has occurred and is continuing, unless such
requirement is waived by the Majority Banks, no assignment of the Commitment of
Bank of America shall be permitted as long as Bank of America remains the
Administrative Agent, if the effect of such assignment is to cause the remaining
Commitment of Bank of America to be less than $5,000,000.  Subject to acceptance
and recording thereof by the Administrative Agent pursuant to subsection (c) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Bank under this Agreement, and the
assigning Bank thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Bank's rights and obligations under this Agreement, such Bank shall cease to be
a party hereto but shall continue to be entitled to the benefits of Sections
3.1, 3.3, 3.4, 10.4 and 10.5 with respect to facts and circumstances occurring
prior to the effective date of such assignment).  Upon request, the Company (at
its expense) shall execute and deliver a Note to the assignee Bank.  Any
assignment or transfer by a Bank of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Bank of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c)

The Administrative Agent, acting solely for this purpose as an agent of the
Company, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Banks, and the Commitments of, and principal
amounts of the Loans and risk participations in Letters of Credit owing to, each
Bank pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Company, the Administrative
Agent and the Banks may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Bank hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Company at any reasonable time and from time to
time upon reasonable prior notice.  In addition, at any time that a request for
a consent for a material or other substantive change to the Loan Documents is
pending, any Bank wishing to consult with other Banks in connection therewith
may request and receive from the Administrative Agent a copy of the Register.

(d)

Any Bank may at any time, without the consent of, or notice to, the Company or
the Administrative Agent, sell participations to any Person (other than a
natural person or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Bank's rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Bank’s participations Swing Loans
and Letter of Credit risk participations) owing to it); provided that (i) such
Bank's obligations under this Agreement shall remain unchanged, (ii) such Bank
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Company, the Administrative Agent and the
other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank's rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any  provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in  Section 10.1 that directly
affects such Participant.  Subject to subsection (e) of this Section, the
Company agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.3 and 3.4 to the same extent as if it were a Bank and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
 Such Participant agrees to be subject to Section 2.13 as though it were a Bank.

(e)

A Participant shall not be entitled to receive any greater payment under Section
3.1 or 3.3 than the applicable Bank would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Company's prior written
consent.  A Participant that would be a Foreign Bank if it were a Bank shall not
be entitled to the benefits of Section 3.1 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Company, to comply with Section 10.18 as though it were a Bank.

(f)

Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Bank, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.

(g)

As used herein, the following terms have the following meanings:

“Eligible Assignee” means (i) a Bank; (ii) an Affiliate of a Bank; (iii) an
Approved Fund; and (iv) any other Person (other than a natural person) approved
by (A) the Administrative Agent, the L/C Issuer and the Swing Line Lender, and
(B) unless an Event of Default has occurred and is continuing, the Company (each
such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the Company
or any of the Company’s Affiliates or Subsidiaries.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Approved Fund” means any Fund that is administered or managed by (i) a Bank,
(ii) an Affiliate of a Bank or (iii) an entity or an Affiliate of an entity that
administers or manages a Bank.

(h)

Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Company and the
Banks, resign as L/C Issuer hereunder; and/or (ii) upon 30 days’ notice to the
Company, resign as Swing Line Lender.  In the event of any such resignation as
issuer of Letters of Credit or Swing Line Lender, the Company shall be entitled
to appoint from among the Banks a successor issuer of Letters of Credit or Swing
Line Lender hereunder; provided, however, that no failure by the Company to
appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be.  If Bank of America resigns
as L/C Issuer, it shall retain all the rights and obligations of the issuer of
Letters of Credit hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation and all obligations with respect to
such Letters of Credit (including the right to require the Banks to fund risk
participations in the stated amount of such Letters of Credit).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Banks to make fund risk participations in outstanding Swing
Loans pursuant to subsection 2.2.5 and to fund Base Rate Loans under subsection
2.2.6.

(i)

Each Bank agrees to take normal and reasonable precautions and exercise due care
to maintain the confidentiality of all non-public information provided to it by
the Company or any Subsidiary of the Company in connection with this Agreement
or any other Loan Document , relating to the Company or such Subsidiary or any
of their respective businesses and clearly identified at the time of delivery as
confidential, and the Banks and any of its Affiliates shall not use any such
information for any purpose or in any manner other than pursuant to the terms
contemplated by this Agreement, except to the extent such information (i) was or
becomes generally available to the public other than as a result of a disclosure
by such Bank, or (ii) was or becomes available on a non-confidential basis from
a source other than the Company (provided that such source is not bound by a
confidentiality agreement with the Company known to such Bank); provided,
however, that such Bank may disclose such information (A) at the request or
pursuant to any requirement of any Governmental Authority to which such Bank is
subject or in connection with an examination of such Bank by any such authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners); (B) pursuant to subpoena or other court process;
(C) when required to do so in accordance with the provisions of any applicable
Requirement of Law; (D) to such Bank’s independent auditors and other
professional advisors; (E) to such Bank’s Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential); (F) to any
other party hereto; or (G)  in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder.  Notwithstanding the foregoing, the Company authorizes
each Bank to disclose to any Participant or Eligible Assignee, or any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Company and its obligations (each, a “Transferee”), and to any
prospective Transferee, such financial and other information in such Bank’s
possession concerning the Company or its Subsidiaries which has been delivered
to such Bank pursuant to this Agreement or which has been delivered to such Bank
by the Company in connection with the Bank’s credit evaluation of the Company
prior to entering into this Agreement; provided that, unless otherwise agreed by
the Company, such Transferee agrees in writing with such Bank to keep such
information confidential to the same extent required of such Bank hereunder.

9.9

Counterparts.  This Agreement may be executed by one or more of the parties to
this Agreement in any number of separate counterparts, each of which, when so
executed, shall be deemed an original, and all of said counterparts taken
together shall be deemed to constitute but one and the same instrument.

9.10

Severability.  The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

9.11

No Third Parties Benefited.  This Agreement is made and entered into for the
sole protection and legal benefit of the Company, the Banks, the Administrative
Agent and the Agent-Related Persons, and their permitted successors and assigns,
and no other Person (other than an Indemnified Person under Section 10.5) shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Agreement or any of the other
Loan Documents.  The Administrative Agent shall have no obligation to any Person
not a party to this Agreement or other Loan Documents.

9.12

Time.  Time is of the essence as to each term or provision of this Agreement and
each of the other Loan Documents.

9.13

GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.  

(a)

THIS AGREEMENT AND THE REVOLVING NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA (WITHOUT REGARD TO
CONFLICTS OF LAW RULES); PROVIDED THAT THE ADMINISTRATIVE AGENT, THE SWING LINE
LENDER, L/C ISSUER AND THE BANKS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL
LAW.

(b)

EXCEPT FOR ANY CONTROVERSY OR CLAIM SUBMITTED TO ARBITRATION OR A REFERENCE
PURSUANT TO SECTION 10.14, ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF CALIFORNIA SITTING IN SAN FRANCISCO, OR OF THE UNITED STATES FOR THE NORTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
COMPANY, THE ADMINISTRATIVE AGENT AND EACH BANK CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE
COMPANY, THE ADMINISTRATIVE AGENT AND EACH BANK IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  THE COMPANY, THE ADMINISTRATIVE
AGENT AND EACH BANK WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

(c)

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO ARBITRATE ANY
CLAIM OR CONTROVERSY, AS PROVIDED IN SECTION 10.14 BELOW, TO THE EXTENT ANY
CLAIM OR CONTROVERSY IS NOT SUBMITTED TO ARBITRATION OR IS DEEMED BY THE
ARBITRATOR OR BY ANY COURT WITH JURISDICTION TO BE NOT ARBITRABLE OR NOT
REQUIRED TO BE ARBITRATED, THE COMPANY, THE ADMINISTRATIVE AGENT AND THE BANKS
WAIVE TRIAL BY JURY IN RESPECT OF ANY SUCH CLAIM OR CONTROVERSY AND ANY ACTION
ON SUCH CLAIM OR CONTROVERSY  THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE BY THE COMPANY, THE ADMINISTRATIVE AGENT AND THE BANKS, AND THE
COMPANY, THE ADMINISTRATIVE AGENT AND THE BANKS HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO
THE LOAN DOCUMENTS.  THE COMPANY, THE ADMINISTRATIVE AGENT AND THE BANKS ARE
EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION 10.13 IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT
FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE EXECUTION OF
THE LOAN DOCUMENTS AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.

9.14

Arbitration; Reference.

(a)

Mandatory Arbitration.  Any controversy or claim between or among the parties,
including those arising out of or relating to this Agreement or any agreements
or instruments relating hereto (including the other Loan Document) or delivered
in connection herewith and any claim based on or arising from an alleged tort,
shall at the request of any party be determined by binding arbitration.  The
arbitration shall be conducted in accordance with the Federal Arbitration Act
(Title 9, U.S. Code) (or, if not applicable, the applicable state law),
notwithstanding any choice of law provision in this Agreement, the applicable
rules for arbitration of disputes of JAMS LLC, a Delaware limited liability
company, or any successor thereof (“JAMS”), and the “Special Rules” set forth
below.  In the event of any inconsistency, the Special Rules shall control.  The
filing of a court action is not intended to constitute a waiver of the right of
the Company, the Administrative Agent or any Bank, including the suing party,
thereafter to require submittal of the claim or controversy to arbitration.  Any
party to this Agreement may bring an action, including a summary or expedited
proceeding, to compel arbitration of any claim or controversy in any court
having jurisdiction over such action.  For the purposes of this dispute
resolution provision only, the terms “party” and “parties” shall include any
parent corporation, subsidiary or affiliate of Administrative Agent involved in
the servicing, management or administration of any obligation described in or
evidenced by this Agreement, together with the officers, employees, successors
and assigns of each of the foregoing.

(b)

Special Rules.




(i)

The arbitration shall be conducted in any U.S. state where real or tangible
personal property Collateral is located, or if there is no such Collateral, in
the City and County where Administrative Agent is located pursuant to its
address for notice purposes in this Agreement.

(ii)

The arbitration shall be administered by JAMS, who will appoint an arbitrator;
if JAMS is unable to administer or legally precluded from administering the
arbitration, then the American Arbitration Association will serve.  All claims
and controversies shall be determined by one arbitrator; however, if the amount
in controversy in a claim or controversy exceeds Five Million Dollars
($5,000,000), upon the request of any party, such claim or controversy shall be
decided by three arbitrators (for purposes of this Agreement, referred to
collectively as the “arbitrator”).

(iii)

All arbitration hearings will be commenced within ninety (90) days of the demand
for arbitration and completed within ninety (90) days from the date of
commencement; provided, however, that upon a showing of good cause, the
arbitrator shall be permitted to extend the commencement of such hearing for up
to an additional sixty (60) days.

(iv)

The judgment and the award, if any, of the arbitrator shall be issued within
thirty (30) days of the close of the hearing.  The arbitrator shall provide a
concise written statement setting forth the reasons for the judgment and for the
award, if any.  The arbitration award, if any, may be submitted to any court
having jurisdiction to be confirmed and enforced, and such confirmation and
enforcement shall not be subject to arbitration.

(v)

The arbitrator will have the authority to decide whether any claim or
controversy is barred by the statute of limitations and, if so, to dismiss the
arbitration on that basis.  For purposes of the application of the statute of
limitations, the service on JAMS under applicable JAMS rules of a notice of the
claim or controversy is the equivalent of the filing of a lawsuit.

(vi)

Any dispute concerning this arbitration provision, including any such dispute as
to the validity or enforceability of this provision, or whether a claim or
controversy is arbitrable, shall be determined by the arbitrator.

(vii)

The arbitrator shall have the power to award legal fees and costs pursuant to
the terms of this Agreement .and under the Commercial Rules of the American
Arbitration Association (“AAA”).

(b)

Real Property Collateral.  Notwithstanding the provisions of
subparagraph 10.14(a), no controversy or claim shall be submitted to arbitration
without the consent of all parties if, at the time of the proposed submission,
such controversy or claim arises from or relates to an obligation to the Banks
which is secured by real property Collateral.  If all parties do not consent to
submission of such a controversy or claim to arbitration, the controversy or
claim shall be determined as provided in subparagraph 10.14(c).

(c)

Judicial Reference.  At the request of any party, a controversy or claim which
is not submitted to arbitration as provided and limited in
subparagraphs 10.14(a) and 10.14(b) shall be determined by a reference in
accordance with California Code of Civil Procedure Section 638 et seq. This
provision constitutes a reference agreement between or among the parties as
provided in Section 638 of the CCP.  The referee(s) shall be chosen by the
parties under the auspices of JAMS in the same manner as arbitrators are
selected in proceedings administered under the JAMS rules and procedures for the
arbitration of financial disputes.  The referee (or the presiding referee of the
panel) must be an active attorney or a retired judge.  The award that results
from the decision of the referee(s) shall be entered as a judgment in the court
that appointed the referee(s), in accordance with the provisions of Sections 644
and 645 of the CCP.

(d)

Reservations of Rights.  Nothing in this Section 10.14 shall be deemed to
(i) limit the applicability of any otherwise applicable statutes of limitation
and any waivers contained in this Agreement, or (ii) apply to or limit the right
of the Administrative Agent or any Bank (A) to exercise self help remedies such
as (but not limited to) setoff, or (B) to foreclose judicially or nonjudicially
against any real or personal property Collateral, or to exercise judicial or
nonjudicial power of sale rights, (C) to obtain from a court provisional or
ancillary remedies such as (but not limited to) injunctive relief, writ of
possession, prejudgment attachment, or the appointment of a receiver, or (D) to
pursue rights against a party to this Agreement in a third-party proceeding in
any action brought against the Administrative Agent or any Bank in a state,
federal or international court, tribunal or hearing body (including actions in
specialty courts, such as bankruptcy and patent courts).  Subject to the terms
of this Agreement, the Administrative Agent and any Bank may exercise the rights
set forth in clauses (A) through (D), inclusive, before, during or after the
pendency of any arbitration or judicial reference proceeding brought pursuant to
this Agreement.  Neither the exercise of self help remedies nor the institution
or maintenance of an action for foreclosure or provisional or ancillary remedies
shall constitute a waiver of the right of any party, including the claimant in
any such action, to arbitrate, or submit to judicial reference, the merits of
the claim or controversy occasioning resort to such remedies.  No provision in
the Loan Documents regarding submission to jurisdiction and/or venue in any
court is intended or shall be construed to be in derogation of the provisions in
any Loan Document for arbitration or judicial reference of any claim or
controversy.

(e)

Conflicting Provisions for Dispute Resolution.  If there is any conflict between
the terms, conditions and provisions of this Section and those of any other
provision or agreement for arbitration, judicial reference or other dispute
resolution, the terms, conditions and provisions of this Section shall prevail
as to any claim or controversy arising out of or relating to (i) this Agreement,
(ii) any other Loan Document, (iii) any related agreements or instruments, or
(iv) the transaction contemplated herein or therein (including any claim based
on or arising from an alleged personal injury or business tort).  In any other
situation, if the resolution of a given claim or controversy is specifically
governed by another provision or agreement for arbitration, judicial reference
or other dispute resolution, the other provision or agreement shall prevail with
respect to said claim or controversy.

(f)

Jury Trial Waiver in Arbitration.  By agreeing to this Section 10.14, the
parties irrevocably and voluntarily waive any right they may have to a trial by
jury in respect of any claim or controversy.

(g)

Conflicting Forum Provisions.  In the event of any inconsistency between the
terms and provisions of this Section 10.14 and those of Section 10.13(b), the
terms and provisions of this Section 10.14 shall prevail.

9.15

Notice of Claims; Claims Bar.  THE COMPANY HEREBY AGREES THAT IT SHALL GIVE
PROMPT WRITTEN NOTICE OF ANY CLAIM OR CAUSE OF ACTION IT BELIEVES IT HAS, OR MAY
SEEK TO ASSERT OR ALLEGE, AGAINST ADMINISTRATIVE AGENT OR ANY BANK, WHETHER SUCH
CLAIM IS BASED IN LAW OR EQUITY, ARISING UNDER OR RELATED TO THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS, OR TO THE LOANS OR LETTERS OF CREDIT (OR THE
COLLATERAL THEREFOR), OR ANY ACT OR OMISSION TO ACT BY THE ADMINISTRATIVE AGENT
OR ANY BANK WITH RESPECT HERETO OR THERETO, AND THAT IF IT SHALL FAIL TO GIVE
SUCH PROMPT NOTICE TO THE ADMINISTRATIVE AGENT OR SUCH BANK WITH REGARD TO ANY
SUCH CLAIM OR CAUSE OF ACTION, IT SHALL BE DEEMED TO HAVE WAIVED, AND SHALL BE
FOREVER BARRED FROM BRINGING OR ASSERTING, SUCH CLAIM OR CAUSE OF ACTION IN ANY
SUIT, ACTION OR PROCEEDING IN ANY COURT OR BEFORE ANY GOVERNMENTAL AGENCY.

9.16

Entire Agreement; Amendment and Restatement.  This Agreement, together with the
other Loan Documents, embodies the entire Agreement and understanding among the
Company, on the one hand, and the Administrative Agent and the Banks, on the
other, and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof, except for any prior arrangements made with respect to the payment by
the Company of (or any indemnification for) any fees, costs or expenses payable
to or incurred (or to be incurred) by or on behalf of the Administrative Agent
or any of the Banks.  This Agreement amends, restates and supersedes in its
entirety the Existing Credit Agreement; provided, however, that any LIBOR Loan
(as defined in the Existing Credit Agreement) that remains outstanding on and
after the Closing Date shall continue to be a valid LIBOR Loan governed by the
terms of the Existing Credit Agreement.

9.17

Interpretation.  This Agreement is the result of negotiations between, and has
been reviewed by counsel to, the Company and the Administrative Agent, and is
the product of all parties hereto.  Accordingly, this Agreement and the other
Loan Documents shall not be construed against the Administrative Agent or the
Banks merely because of their involvement in the preparation of such documents
and agreements.

9.18

Tax Forms.  

(a)

(i)  Each Bank that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Foreign Bank”) shall deliver to the
Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Bank and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Foreign Bank by
the Company pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Bank by the Company
pursuant to this Agreement) or such other evidence satisfactory to the Company
and the Administrative Agent that such Foreign Bank is entitled to an exemption
from, or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code.  Thereafter and from time to time, each such Foreign
Bank shall (A) promptly submit to the Administrative Agent such additional duly
completed and signed copies of one of such forms (or such successor forms as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Company and the
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Bank by the Company pursuant to this Agreement, (B) promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Bank,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable laws that the Company make any
deduction or withholding for taxes from amounts payable to such Foreign Bank.

(ii)

Each Foreign Bank, to the extent it does not act or ceases to act for its own
account with respect to any portion of any sums paid or payable to such Bank
under any of the Loan Documents (for example, in the case of a typical
participation by such Bank), shall deliver to the Administrative Agent on the
date when such Foreign Bank ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Bank as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Bank acts for its own account that is not subject to U.S. withholding tax,
and (B) two duly signed completed copies of IRS Form W-8IMY (or any successor
thereto), together with any information such Bank chooses to transmit with such
form, and any other certificate or statement of exemption required under the
Code, to establish that such Bank is not acting for its own account with respect
to a portion of any such sums payable to such Bank.

(iii)

The Company shall not be required to pay any additional amount to any Foreign
Bank under Section 3.1 (A) with respect to any Taxes required to be deducted or
withheld on the basis of the information, certificates or statements of
exemption such Bank transmits with an IRS Form W-8IMY pursuant to this
subsection 10.18(a), or (B) if such Bank shall have failed to satisfy the
foregoing provisions of this subsection 10.18(a); provided that if such Bank
shall have satisfied the requirement of this subsection 10.18(a) on the date
such Bank became a Bank or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this subsection 10.18(a)
shall relieve the Company of its obligation to pay any amounts pursuant to
Section 3.1 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Bank is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Bank or other Person for the
account of which such Bank receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

(iv)

The Administrative Agent may, without reduction, withhold any Taxes required to
be deducted and withheld from any payment under any of the Loan Documents with
respect to which the Company is not required to pay additional amounts under
this subsection 10.18(a).

(b)

Upon the request of the Administrative Agent, each Bank that is a “United States
person” within the meaning of Section 7701(a)(30) of the Code shall deliver to
the Administrative Agent two duly signed completed copies of IRS Form W-9.  If
such Bank fails to deliver such forms, then the Administrative Agent may
withhold from any interest payment to such Bank an amount equivalent to the
applicable back-up withholding tax imposed by the Code, without reduction.

(c)

If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Bank, such Bank shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent.  The obligation of the Banks under
this Section shall survive the termination of the Commitments, repayment of all
other Obligations hereunder and the resignation of the Administrative Agent.

9.19

Interest Rate Limitation.  Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable law (the “Maximum Rate”).  If the Administrative Agent or any Bank
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Company.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Bank
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

9.20

Survival of Representations and Warranties.  All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof.  Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Bank, regardless of any investigation made by the Administrative Agent or any
Bank or on their behalf and notwithstanding that the Administrative Agent or any
Bank may have had notice or knowledge of any Default at the time of any
Borrowing, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.

9.21

USA PATRIOT Act Notice.  Each Bank and the Administrative Agent (for itself and
not on behalf of any Bank) hereby notifies the Company that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Bank or the
Administrative Agent, as applicable, to identify the Company in accordance with
the Act.

9.22

No Set-off.  As long as the Obligations are secured by real property, neither
the Administrative Agent nor any Bank nor any assignee, Participant or Affiliate
thereof (each, a “Bank Party”) shall proceed directly, by right of set-off,
banker’s lien, counterclaim or otherwise, against any assets of the Company or
Guarantor (including any general or special, time or demand, provisional or
other deposits or other indebtedness owing by such Bank Party to or for the
credit or the account of the Company or any Guarantor) for the purpose of
applying such assets against the Obligations, without the prior written consent
of the Administrative Agent.

9.23

Time of the Essence.  Time is of the essence of the Loan Documents.

[Remainder of page intentionally left blank]




#









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.




BEDFORD PROPERTY INVESTORS, INC.,

a Maryland corporation







By:  /s/ Hanh Kihara

Name:

Hanh Kihara

Title:

Senior Vice President and
Chief Financial Officer







S-#

sf-1636126






BANK OF AMERICA, N.A.,  as Administrative Agent







By:  /s/ Eric Nesset

Name:

Eric Nesset

Title:

Vice President






BANK OF AMERICA, N.A., as a Bank







By:  /s/ Eric Nesset

Name:

Eric Nesset

Title:

Vice President







UNION BANK OF CALIFORNIA, N.A., as

Syndication Agent and as a Bank







By:  /s/ David B. Murphy

Name:

David B. Murphy

Title:

Senior Vice President/Regional Manager










sf-1636126

S-#




BANK OF THE WEST, A CALIFORNIA BANKING CORPORATION, as a Bank







By:  /s/ Lynn Foster

Name:

Lynn Foster

Title:

Senior Vice President and Manager




KEYBANK NATIONAL ASSOCIATION, as
a Bank







By:  /s/ Cheryl F. Van Klomgenberg

Name:

Cheryl F. Van Klimgenberg

Title:

Senior Vice President




CHEVY CHASE BANK, F.S.B., as a Bank







By:  /s/ Sadhvi Subramanian

Name:

Sadhvi Subramanian

Title:

Assistant Vice President






COMERICA BANK, as a Bank







By:  /s/ Casey L. Ostrander

Name:

Casey L. Ostrander

Title:

Vice President
















CUSIP Number 076445AA3




SIXTH AMENDED AND RESTATED CREDIT AGREEMENT




Among




BEDFORD PROPERTY INVESTORS, INC.,




THE BANKS PARTY HERETO,




BANK OF AMERICA, N.A.,

as Administrative Agent for the Banks,




UNION BANK OF CALIFORNIA, N.A.,

as Syndication Agent

and

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Book Manager










Dated as of March 31, 2004




sf-1636126






TABLE OF CONTENTS

Page




1.

DEFINITIONS

1

1.1

Defined Terms

1

1.2

Other Interpretive Provisions

23

1.2.1

Use of Defined Terms

23

1.2.2

Certain Common Terms

23

1.2.3

Accounting Principles

24

2.

THE CREDIT

24

2.1

Amount and Terms of Commitment

24

2.1.2

No Obligation to Issue Letters of Credit Under Certain Circumstances

25

2.1.3

Letter of Credit Amendments

26

2.1.4

Applicability of ISP98

26

2.2

Swing Line

26

2.2.1

Swing Loans

26

2.2.2

Interest on Swing Loans

26

2.2.3

Principal Payable on Swing Loans

26

2.2.4

Prepayments of Swing Loans

27

2.2.5

Funding of Participations

27

2.2.6

Refinancing of Swing Loans

27

2.2.7

Termination of Swing Line

28

2.2.8

No Swing Loans Upon Default

29

2.3

Loan Accounts; Revolving Notes

29

2.3.1

Loan Accounts

29

2.3.2

Revolving Notes

29

2.4

Procedure for Obtaining Credit

29

2.4.1

Letter of Credit Drawings and Reimbursements; Funding of Participations

31

2.4.2

Repayment of Participations

32

2.4.3

Obligations Absolute

33

2.4.4

Role of Letter of Credit Issuer

34

2.4.5

Cash Collateral

34

2.4.6

Conflict with Issuer Documents

35

2.4.7

Letters of Credit Issued for Subsidiaries

35

2.5

Conversion and Continuation Elections

35

2.5.1

Elections to Convert and Renew

35

2.5.2

Notice of Conversion/Continuation.

35

2.5.3

Failure to Select New Interest Period

36

2.5.4

Number of Interest Period

36

2.6

Voluntary Termination or Reduction of Commitment

36

2.7

Principal Payments

36

2.7.1

Optional Repayments

36

2.7.2

Mandatory Repayments

37

2.7.3

Repayment at Maturity

37

2.8

Interest

37

2.8.1

Accrual Rate

37

2.8.2

Payment

38

2.8.3

Default Interest

38

2.8.4

Maximum Legal Rate

38

2.9

Fees

38

2.9.1

Unused Fee

38

2.9.2

Letter of Credit Fees

39

2.9.3

Fronting Fee and Documentary and Processing Charges Payable to the L/C Issuer

39

2.9.4

Other Fees

39

2.10

Computation of Fees and Interest

39

2.11

Payments by the Company

40

2.12

Payments by the Banks to the Administrative Agent

40

2.13

Sharing of Payments, Etc

41

2.14

Security; Appraisal of Approved Parcels

42

2.15

Release of Lien on Approved Parcel

43

2.15.1

Release Conditions

43

2.15.2

Application of Release Price

44

2.15.3

Release of Subsidiary Guarantor

44

2.16

Tenant Documents

44

2.17

Collateral Documents

45

2.18

Increases and Decreases in Pro Rata Shares

45

2.19

Increase in Maximum Commitment Amount

45

3.

TAXES, YIELD PROTECTION AND ILLEGALITY

47

3.1

Taxes

47

3.2

Illegality

47

3.3

Increased Costs and Reduction of Return

48

3.4

Funding Losses

49

3.5

Inability to Determine Rates

50

3.6

Certificate of Bank

50

3.7

Survival

50

4.

CONDITIONS PRECEDENT

50

4.1

Conditions to Approving Parcels

50

4.1.1

Guaranty;  Fee Ownership

50

4.1.2

Satisfactory Parcel

50

4.1.3

No Hazardous Materials

51

4.1.4

Appraised Value

51

4.1.5

No Liens

51

4.1.6

Deliveries to the Administrative Agent

51

4.1.7

Recording of the Mortgage

52

4.1.8

Title Insurance

53

4.1.9

Filing of Financing Statements

53

4.1.10

Perfection of Liens

53

4.1.11

Tax Reporting Service

53

4.1.12

No Special Flood Hazard

53

4.1.13

Tax and Standby Fee Certificates

53

4.1.14

Costs

53

4.1.15

Expenses

54

4.2

Conditions of Initial Loan

54

4.2.1

Deliveries to the Administrative Agent

54

4.2.2

Payment of Expenses

56

4.2.3

Payment of Fees

56

4.2.4

Maximum Commitment Amount

56

4.3

Conditions to All Borrowings

56

4.3.1

Minimum Number of Approved Parcels

56

4.3.2

Notice of Borrowing

56

4.3.3

Continuation of Representations and Warranties

56

4.3.4

No Existing Default

57

4.3.5

No Future Advance Notice

57

4.3.6

Further Assurances

57

4.3.7

Title Insurance

57

4.4

Letters of Credit

57

5.

REPRESENTATIONS AND WARRANTIES

57

5.1

Existence and Power

57

5.2

Corporate Authorization; No Contravention

58

5.3

Governmental Authorization

58

5.4

Binding Effect

58

5.5

Litigation

58

5.6

No Default

59

5.7

ERISA Compliance

59

5.8

Use of Proceeds; Margin Regulations

60

5.9

Title to Properties

60

5.10

Taxes

60

5.11

Financial Condition

60

5.12

Environmental Matters.

61

5.13

Regulated Entities

61

5.14

No Burdensome Restrictions

61

5.15

Solvency

62

5.16

Subsidiaries; Equity Investments

62

5.17

Brokers; Transaction Fees

62

5.18

Insurance

62

5.19

Full Disclosure

62

5.20

Damage/Condemnation/Zoning

62

6.

AFFIRMATIVE COVENANTS

62

6.1

Financial Statements

62

6.2

Certificates; Other Information

63

6.3

Notices

64

6.4

Preservation of Corporate Existence, Etc

66

6.5

Maintenance of Property

66

6.6

Insurance

66

6.7

Payment of Obligations

68

6.8

Compliance with Laws

68

6.9

Inspection of Property and Books and Records

68

6.10

Environmental Laws

69

6.11

Use of Proceeds

69

6.12

Solvency

69

6.13

Further Assurances

69

6.14

Registration of Capital Stock

70

6.15

Additional Guarantors

70

7.

NEGATIVE COVENANTS

70

7.1

Limitation on Liens

70

7.2

Consolidations and Mergers

70

7.3

Loans and Investments

71

7.4

Limitation on Indebtedness

71

7.5

Transactions with Affiliates

71

7.6

Use of Proceeds

72

7.7

Contingent Obligations

72

7.8

Creation of Subsidiaries

72

7.9

Compliance with ERISA

72

7.10

Leverage

72

7.11

Interest Coverage Ratio

72

7.12

Fixed Charge Coverage Ratio

73

7.13

Change in Business

73

7.14

Accounting Changes

73

7.15

Limitation on Dividends

73

7.16

Development Activity

73

7.17

Undeveloped Land

74

7.18

Tangible Net Worth

74

8.

EVENTS OF DEFAULT AND REMEDIES

74

8.1

Event of Default

74

8.1.1

Non-Payment

74

8.1.2

Representation or Warranty

74

8.1.3

Specific Defaults

74

8.1.4

Other Defaults

74

8.1.5

Cross-Default

75

8.1.6

Insolvency; Voluntary Proceedings

75

8.1.7

Insolvency; Involuntary Proceedings

75

8.1.8

ERISA Plans

75

8.1.9

Monetary Judgments

75

8.1.10

Adverse Change

75

8.1.11

Management Changes

76

8.1.12

Failure by any Guarantor to Perform Covenants; Invalidity of Guaranty

76

8.1.13

Invalidity of Loan Documents

76

8.1.14

Collateral Documents

76

8.1.15

Change of Control

76

8.1.16

Failure to Quality as a Real Estate Investment Trust

76

8.2

Remedies

77

8.2.1

Termination of Commitment to Lend

77

8.2.2

Acceleration of Loans

77

8.2.3

Security for Letters of Credit

77

8.2.4

Exercise of Rights and Remedies

77

8.3

Rights Not Exclusive

77

8.4

Application of Funds

78

9.

THE ADMINISTRATIVE AGENT

79

9.1

Appointment and Authorization of the Administrative Agent

79

9.2

The Administrative Agent’s Powers

79

9.3

Limitation on the Administrative Agent’s Duties

79

9.4

Acknowledgment of Co-Lender Agreement

80

9.5

Co-Agents

80

9.6

Successor Administrative Agent

80

9.7

Release of Lien and Release of Guaranty

81

10.

MISCELLANEOUS

81

10.1

Amendments and Waivers

81

10.2

Notices

82

10.3

No Waiver; Cumulative Remedies

83

10.4

Costs and Expenses

84

10.5

Indemnity

84

10.6

Marshaling; Payments Set Aside

85

10.7

Successors and Assigns

85

10.8

Assignments, Participations, Confidentiality

85

10.9

Counterparts

89

10.10

Severability

89

10.11

No Third Parties Benefited

89

10.12

Time

89

10.13

GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL

89

10.14

Arbitration; Reference

91

10.15

Notice of Claims; Claims Bar

93

10.16

Entire Agreement; Amendment and Restatement

94

10.17

Interpretation

94

10.18

Tax Forms

94

10.19

Interest Rate Limitation

96

10.20

Survival of Representations and Warranties

96

10.21

USA PATRIOT Act Notice

96

10.22

No Set-off

96

10.23

Time of the Essence

97







Exhibit A

Form of Borrowing Notice

Exhibit B

Form of Conversion/Continuation Notice

Exhibit C

Form of Revolving Note

Exhibit D

Form of Opinion of Counsel

Exhibit E

List of Approved Parcels

Exhibit F-1

Form of Modification Agreement (Short Form)

Exhibit F-2

Form of Modification Agreement (Short Form)

Exhibit G

Standby Letter of Credit Application

Exhibit H

Form of Assignment and Assumption Agreement

Exhibit I-1

Supplemental Signature Page for a Bank

Exhibit I-2

Supplemental Signature Page for an Eligible Assignee

Exhibit J

Form of Guaranty

Exhibit K

Form of Affirmation of Environmental Indemnity







Schedule 1.1

Administrative Agent’s Office

Schedule 1.2

Commitments and Pro Rata Shares

Schedule 1.3

Existing Letters of Credit

Schedule 5.5

Litigation

Schedule 5.11

Indebtedness

Schedule 5.12

Environmental Matters

Schedule 5.16

Subsidiaries and Equity Investments






#

sf-1636126


